[pncrfa83118001.jpg]
EXECUTION VERSION RECEIVABLES FINANCING AGREEMENT Dated as of August 31, 2018 by
and among AIT RECEIVABLES LLC, as Borrower, THE PERSONS FROM TIME TO TIME PARTY
HERETO, as Lenders and as Group Agents, PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent, APPLIED INDUSTRIAL TECHNOLOGIES, INC., as initial
Servicer, and PNC CAPITAL MARKETS LLC, as Structuring Agent



--------------------------------------------------------------------------------



 
[pncrfa83118002.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS SECTION 1.01. Certain Defined Terms
................................................................... 1 SECTION
1.02. Other Interpretative Matters
......................................................... 30 ARTICLE II TERMS OF
THE LOANS SECTION 2.01. Loan Facility
................................................................................
31 SECTION 2.02. Making Loans; Repayment of Loans
........................................... 32 SECTION 2.03. Interest and Fees
.......................................................................... 33
SECTION 2.04. Records of Loans
......................................................................... 34
SECTION 2.05. Selection of Interest Rates and Tranche
Periods.......................... 34 SECTION 2.06. Defaulting
Lenders.......................................................................
34 SECTION 2.07. Successor LMIR or Adjusted LIBOR Index
................................ 35 ARTICLE III SETTLEMENT PROCEDURES AND
PAYMENT PROVISIONS SECTION 3.01. Settlement Procedures
.................................................................. 36 SECTION
3.02. Payments and Computations, Etc
................................................ 39 ARTICLE IV INCREASED COSTS;
FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST SECTION 4.01. Increased
Costs
............................................................................ 39
SECTION 4.02. Funding Losses
............................................................................ 41
SECTION 4.03. Taxes
............................................................................................
41 SECTION 4.04. Inability to Determine Adjusted LIBOR or LMIR; Change in
Legality
....................................................................................
45 SECTION 4.05. Security Interest
........................................................................... 45
ARTICLE V CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS SECTION 5.01.
Conditions Precedent to Effectiveness and the Initial Credit
Extension......................................................................................
46 SECTION 5.02. Conditions Precedent to All Credit Extensions
........................... 47 SECTION 5.03. Conditions Precedent to All
Releases .......................................... 47 ARTICLE VI
REPRESENTATIONS AND WARRANTIES SECTION 6.01. Representations and Warranties of
the Borrower ........................ 48 SECTION 6.02. Representations and
Warranties of the Servicer .......................... 54 ARTICLE VII COVENANTS
-i-



--------------------------------------------------------------------------------



 
[pncrfa83118003.jpg]
TABLE OF CONTENTS (continued) Page SECTION 7.01. Covenants of the Borrower
.......................................................... 58 SECTION 7.02.
Covenants of the Servicer
............................................................ 66 SECTION 7.03.
Separate Existence of the Borrower .............................................
72 ARTICLE VIII ADMINISTRATION AND COLLECTION OF RECEIVABLES SECTION 8.01.
Appointment of the Servicer
........................................................ 76 SECTION 8.02. Duties
of the
Servicer................................................................... 77
SECTION 8.03. Collection Account Arrangements
............................................... 78 SECTION 8.04. Enforcement
Rights ..................................................................... 78
SECTION 8.05. Responsibilities of the Borrower
................................................. 80 SECTION 8.06. Servicing Fee
...............................................................................
80 ARTICLE IX EVENTS OF DEFAULT SECTION 9.01. Events of Default
......................................................................... 80
ARTICLE X THE ADMINISTRATIVE AGENT SECTION 10.01. Authorization and Action
............................................................. 84 SECTION 10.02.
Administrative Agent’s Reliance, Etc..........................................
85 SECTION 10.03. Administrative Agent and Affiliates
............................................ 85 SECTION 10.04. Indemnification
of Administrative Agent .................................... 85 SECTION 10.05.
Delegation of Duties
.................................................................... 85 SECTION
10.06. Action or Inaction by Administrative Agent
............................... 86 SECTION 10.07. Notice of Events of Default;
Action by Administrative Agent
............................................................................................
86 SECTION 10.08. Non-Reliance on Administrative Agent and Other Parties
.......... 86 SECTION 10.09. Successor Administrative Agent
.................................................. 87 SECTION 10.10. Structuring
Agent .........................................................................
87 ARTICLE XI THE GROUP AGENTS SECTION 11.01. Authorization and Action
............................................................. 87 SECTION 11.02.
Group Agent’s Reliance, Etc
....................................................... 88 SECTION 11.03. Group
Agent and Affiliates ..........................................................
88 SECTION 11.04. Indemnification of Group Agents
................................................ 88 SECTION 11.05. Delegation of
Duties .................................................................... 89
SECTION 11.06. Notice of Events of Default
......................................................... 89 -ii- 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118004.jpg]
TABLE OF CONTENTS (continued) Page SECTION 11.07. Non-Reliance on Group Agent
and Other Parties........................ 89 SECTION 11.08. Successor Group
Agent................................................................ 89 SECTION
11.09. Reliance on Group
Agent............................................................. 90 ARTICLE
XII INDEMNIFICATION SECTION 12.01. Indemnities by the Borrower
....................................................... 90 SECTION 12.02.
Indemnification by the Servicer
................................................... 93 ARTICLE XIII
MISCELLANEOUS SECTION 13.01. Amendments, Etc
......................................................................... 94
SECTION 13.02. Notices, Etc
..................................................................................
95 SECTION 13.03. Assignability; Addition of Lenders
.............................................. 95 SECTION 13.04. Costs and
Expenses ......................................................................
99 SECTION 13.05. No Proceedings; Limitation on
Payments.................................... 99 SECTION 13.06. Confidentiality
........................................................................... 100
SECTION 13.07. GOVERNING LAW
.................................................................. 101 SECTION
13.08. Execution in
Counterparts.......................................................... 102
SECTION 13.09. Integration; Binding Effect; Survival of Termination
............... 102 SECTION 13.10. CONSENT TO JURISDICTION
............................................... 102 SECTION 13.11. WAIVER OF
JURY TRIAL ...................................................... 103 SECTION
13.12. Ratable Payments
....................................................................... 103
SECTION 13.13. Limitation of
Liability................................................................ 103
SECTION 13.14. Intent of the Parties
.................................................................... 104 SECTION
13.15. USA Patriot Act
......................................................................... 104
SECTION 13.16. Right of
Setoff............................................................................
104 SECTION 13.17. Severability
................................................................................
104 SECTION 13.18. Mutual
Negotiations...................................................................
104 SECTION 13.19. Captions and Cross References
.................................................. 105 -iii- 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118005.jpg]
TABLE OF CONTENTS (continued) Page EXHIBITS EXHIBIT A – Form of Loan Request
EXHIBIT B – Form of Reduction Notice EXHIBIT C Form of Assignment and Acceptance
Agreement EXHIBIT D – Form of Assumption Agreement EXHIBIT E – Credit and
Collection Procedures EXHIBIT F – Form of Information Package EXHIBIT G – Form
of Compliance Certificate EXHIBIT H – Closing Memorandum EXHIBIT I Form of
Interim Report SCHEDULES SCHEDULE I – Commitments SCHEDULE II – Lock-Boxes,
Collection Accounts and Collection Account Banks SCHEDULE III – Notice Addresses
SCHEDULE IV – Excluded Obligors SCHEDULE V – Subject Originators -iv-
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118006.jpg]
This RECEIVABLES FINANCING AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
August 31, 2018 by and among the following parties: (i) AIT RECEIVABLES LLC, a
Delaware limited liability company, as Borrower (together with its successors
and assigns, the “Borrower”); (ii) the Persons from time to time party hereto as
Lenders and as Group Agents; (iii) PNC BANK, NATIONAL ASSOCIATION (“PNC”), as
Administrative Agent; (iv) APPLIED INDUSTRIAL TECHNOLOGIES, INC., an Ohio
corporation, in its individual capacity (“Applied Industrial”) and as initial
servicer (in such capacity, together with its successors and assigns in such
capacity, the “Servicer”); and (v) PNC CAPITAL MARKETS LLC, a Pennsylvania
limited liability company, as Structuring Agent. PRELIMINARY STATEMENTS The
Borrower has acquired, and will acquire from time to time, Receivables from the
Originator(s) pursuant to the Purchase and Sale Agreement. The Borrower has
requested that the Lenders make Loans from time to time to the Borrower, on the
terms, and subject to the conditions set forth herein, secured by, among other
things, the Receivables. In consideration of the mutual agreements, provisions
and covenants contained herein, the sufficiency of which is hereby acknowledged,
the parties hereto agree as follows: ARTICLE I DEFINITIONS SECTION 1.01. Certain
Defined Terms. As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined): “Account Control Agreement” means each
agreement, in form and substance satisfactory to the Administrative Agent, among
the Borrower, the Servicer (if applicable), the Administrative Agent and a
Collection Account Bank, governing the terms of the related Collection Accounts
that (i) provides the Administrative Agent with control within the meaning of
the UCC over the deposit accounts subject to such agreement and (ii) by its
terms, may not be terminated or canceled by the related Collection Account Bank
without the written consent of the Administrative Agent or upon no less than
sixty (60) calendar days’ prior written notice to the Administrative Agent, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.



--------------------------------------------------------------------------------



 
[pncrfa83118007.jpg]
“Adjusted LIBOR” means with respect to any Tranche Period, the interest rate per
annum determined by the applicable Group Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the rate of interest determined by such Group Agent in accordance with its
usual procedures (which determination shall be conclusive absent manifest error)
to be the rate per annum for deposits in Dollars as reported on the Reuters
Screen LIBOR01 Page or any other page that may replace such page from time to
time for the purpose of displaying offered rates of leading banks for London
interbank deposits in Dollars for such Tranche Period (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by such Group Agent from time to time
for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at or about 11:00 a.m. (London time) on
the Business Day which is two (2) Business Days prior to the first day of such
Tranche Period for an amount comparable to the Portion of Capital to be funded
at Adjusted LIBOR during such Tranche Period, by (ii) a number equal to 1.00
minus the Euro-Rate Reserve Percentage; provided, however, that with respect to
the initial Tranche Period for a Loan that is not advanced on a Monthly
Settlement Date, Adjusted LIBOR shall be the interest rate per annum equal to
LMIR for each day during such initial Tranche Period from the date that such
Loan is made pursuant to Section 2.01 until the next-occurring Monthly
Settlement Date. The calculation of Adjusted LIBOR may also be expressed by the
following formula: Composite of London interbank offered rates shown on Reuters
Screen LIBOR01 Page or appropriate successor Adjusted LIBOR = 1.00 - Euro-Rate
Reserve Percentage Adjusted LIBOR shall be adjusted on the effective date of any
change in the Euro-Rate Reserve Percentage as of such effective date. The
applicable Group Agent shall give prompt notice to the Borrower of Adjusted
LIBOR as determined or adjusted in accordance herewith (which determination
shall be conclusive absent manifest error). Notwithstanding the foregoing, if
Adjusted LIBOR as determined herein would be less than zero (0.00), such rate
shall be deemed to be zero percent (0.00%) for purposes of this Agreement.
“Administrative Agent” means PNC, in its capacity as contractual representative
for the Credit Parties, and any successor thereto in such capacity appointed
pursuant to Article X or Section 13.03(g). “Adverse Claim” means any ownership
interest or claim, mortgage, deed of trust, pledge, lien, security interest,
hypothecation, charge or other encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including, but not
limited to, any conditional sale or title retention arrangement, and any
assignment, deposit arrangement or lease intended as, or having the effect of,
security and any filed financing statement or other notice of any of the
foregoing (whether or not a lien or other encumbrance is created or exists at
the time of the filing); it being understood that any of the foregoing in favor
of, or assigned to, the Administrative Agent (for the benefit of the Secured
Parties) shall not constitute an Adverse Claim. 2 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118008.jpg]
“Advisors” has the meaning set forth in Section 13.06(c). “Affected Person”
means each Credit Party, each Program Support Provider, each Liquidity Agent and
each of their respective Affiliates. “Affiliate” means, as to any Person: (a)
any Person that, directly or indirectly, is in control of, is controlled by or
is under common control with such Person or (b) who is a director or officer:
(i) of such Person or (ii) of any Person described in clause (a), except that,
in the case of each Conduit Lender, Affiliate shall mean the holder(s) of its
Capital Stock or membership interests, as the case may be. For purposes of this
definition, control of a Person shall mean the power, direct or indirect,
whether or not exercised: (x) to vote 25% or more of the securities having
ordinary voting power for the election of directors or managers of such Person
or (y) to direct or cause the direction of the management and policies of such
Person, in either case whether by ownership of securities, contract, proxy or
otherwise. “Aggregate Capital” means, at any time of determination, the
aggregate outstanding Capital of all Lenders at such time. “Aggregate Interest”
means, at any time of determination, the aggregate accrued and unpaid Interest
on the Loans of all Lenders at such time. “Agreement” has the meaning set forth
in the preamble to this Agreement. “Anti-Terrorism Laws” means any Applicable
Law relating to terrorism financing, trade sanctions programs and embargoes,
import/export licensing, money laundering or bribery, and any regulation, order,
or directive promulgated, issued or enforced pursuant to such Applicable Laws,
all as amended, supplemented or replaced from time to time. “Applicable Law”
means, with respect to any Person, (x) all provisions of law, statute, treaty,
constitution, ordinance, rule, regulation, ordinance, requirement, restriction,
permit, executive order, certificate, decision, directive or order of any
Governmental Authority applicable to such Person or any of its property and (y)
all judgments, injunctions, orders, writs, decrees and awards of all courts and
arbitrators in proceedings or actions in which such Person is a party or by
which any of its property is bound. For the avoidance of doubt, FATCA shall
constitute an “Applicable Law” for all purposes of this Agreement. “Applied
Industrial” has the meaning set forth in the preamble to this Agreement.
“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Committed Lender, an Eligible Assignee, such
Committed Lender’s Group Agent and the Administrative Agent, and, if required,
the Borrower, pursuant to which such Eligible Assignee may become a party to
this Agreement, in substantially the form of Exhibit C hereto. “Assumption
Agreement” has the meaning set forth in Section 13.03(i). “Attorney Costs” means
and includes all fees, costs, expenses and disbursements of any law firm or
other external counsel and all disbursements of internal counsel. 3
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118009.jpg]
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time. “Base Rate” means, for any
day and any Lender, a fluctuating interest rate per annum as shall be in effect
from time to time, which rate shall be at all times equal to the greater of: (a)
the rate of interest in effect for such day as publicly announced from time to
time by the applicable Group Agent or its Affiliate as its “reference rate” or
“prime rate”, as applicable. Such “reference rate” or “prime rate” is set by the
applicable Group Agent or its Affiliate based upon various factors, including
such Person’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such announced rate, and is not necessarily the lowest
rate charged to any customer; and (b) a half percent (0.50%) per annum above the
latest Federal Funds Rate. “Borrower” has the meaning specified in the preamble
to this Agreement. “Borrower Indemnified Amounts” has the meaning set forth in
Section 12.01(a). “Borrower Indemnified Party” has the meaning set forth in
Section 12.01(a). “Borrower Obligations” means all present and future
indebtedness, reimbursement obligations, and other liabilities and obligations
(howsoever created, arising or evidenced, whether direct or indirect, absolute
or contingent, or due or to become due) of the Borrower to any Credit Party,
Borrower Indemnified Party and/or any Affected Person, arising under or in
connection with this Agreement or any other Transaction Document or the
transactions contemplated hereby or thereby, and shall include, without
limitation, all Capital and Interest on the Loans, all Fees and all other
amounts due or to become due under the Transaction Documents (whether in respect
of fees, costs, expenses, indemnifications or otherwise), including, without
limitation, interest, fees and other obligations that accrue after the
commencement of any Insolvency Proceeding with respect to the Borrower (in each
case whether or not allowed as a claim in such proceeding). “Borrower’s Net
Worth” means, at any time of determination, an amount equal to (i) the
Outstanding Balance of all Pool Receivables at such time, minus (ii) the sum of
(A) the Aggregate Capital at such time, plus (B) the Aggregate Interest at such
time, plus (C) the aggregate accrued and unpaid Fees at such time, plus (D) the
aggregate outstanding principal balance of all Subordinated Notes at such time,
plus (E) the aggregate accrued and unpaid interest on all Subordinated Notes at
such time, plus (F) without duplication, the aggregate accrued and unpaid other
Borrower Obligations at such time. “Borrowing Base” means, at any time of
determination, the amount equal to the lesser of (a) the Facility Limit and (b)
an amount equal to (i) the Net Receivables Pool Balance at such time, minus (ii)
the Total Reserves at such time. 4 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118010.jpg]
“Borrowing Base Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital at such time, exceeds (b) the Borrowing
Base at such time, or, in each case, if such day is not a Business Day, then the
immediately preceding Business Day. “Breakage Fee” means (i) for any Interest
Period for which Interest is computed by reference to the CP Rate, LMIR, or
Adjusted LIBOR and a reduction of Capital is made for any reason on any day
other than a Settlement Date or (ii) to the extent that the Borrower shall for
any reason, fail to borrow on the date specified by the Borrower in connection
with any request for funding pursuant to Article II of this Agreement, the
amount, if any, by which (A) the additional Interest (calculated without taking
into account any Breakage Fee or any shortened duration of such Interest Period
pursuant to the definition thereof) which would have accrued during such
Interest Period (or, in the case of clause (i) above, until the maturity of the
underlying Note) on the reductions of Capital relating to such Interest Period
had such reductions not been made (or, in the case of clause (ii) above, the
amounts so failed to be borrowed or accepted in connection with any such request
for funding by the Borrower), exceeds (B) the income, if any, received by the
applicable Lender from the investment of the proceeds of such reductions of
Capital (or such amounts failed to be borrowed by the Borrower). A certificate
as to the amount of any Breakage Fee (including the computation of such amount)
shall be submitted by the affected Lender (or applicable Group Agent on its
behalf) to the Borrower and shall be conclusive and binding for all purposes,
absent manifest error. “Business Day” means any day (other than a Saturday or
Sunday) on which: (a) banks are not authorized or required to close in
Pittsburgh, Pennsylvania, or New York City, New York and (b) if this definition
of “Business Day” is utilized in connection with Adjusted LIBOR or LMIR,
dealings are carried out in the London interbank market. “Capital” means, with
respect to any Lender, without duplication, the aggregate amounts paid to, or on
behalf of, the Borrower in connection with all Loans made by such Lender
pursuant to Article II, as reduced from time to time by Collections distributed
and applied on account of such Capital pursuant to Section 3.01; provided, that
if such Capital shall have been reduced by any distribution and thereafter all
or a portion of such distribution is rescinded or must otherwise be returned for
any reason, such Capital shall be increased by the amount of such rescinded or
returned distribution as though it had not been made. “Capital Stock” means,
with respect to any Person, any and all common shares, preferred shares,
interests, participations, rights in or other equivalents (however designated)
of such Person’s capital stock, partnership interests, limited liability company
interests, membership interests or other equivalent interests and any rights
(other than debt securities convertible into or exchangeable for capital stock),
warrants or options exchangeable for or convertible into such capital stock or
other equity interests. “Change in Control” means the occurrence of any of the
following: (a) Applied Industrial ceases to own, directly, 100% of the issued
and outstanding Capital Stock and all other equity interests of the Borrower
free and clear of all Adverse Claims; 5 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118011.jpg]
(b) Applied Industrial ceases to own, directly or indirectly, 100% of the issued
and outstanding Capital Stock, membership interests or other equity interests of
any Originator free and clear of all Adverse Claims; (c) any Subordinated Note
shall at any time cease to be owned by an Originator, free and clear of all
Adverse Claims; or (d) with respect to Applied Industrial: (i) any “person” or
“group” (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of thirty-five percent (35%) or more of the voting
power of the then outstanding Capital Stock of Applied Industrial entitled to
vote generally in the election of the directors of Applied Industrial; (ii)
during any period of twelve (12) consecutive calendar months, the board of
directors of Applied Industrial shall cease to have as a majority of its members
individuals who either: (i) were directors of Applied Industrial on the first
day of such period or (ii) were elected or nominated for election to the board
of directors of Applied Industrial at the recommendation of or other approval by
at least a majority of the directors then still in office at the time of such
election or nomination who were directors of Applied Industrial on the first day
of such period, or whose election or nomination for election was so approved; or
(iii) Applied Industrial consolidates with or merges into another corporation
(other than a Subsidiary of Applied Industrial) or conveys, transfers or leases
all or substantially all of its property to any person (other than a Subsidiary
of Applied Industrial), or any corporation (other than a Subsidiary of Applied
Industrial) consolidates with or merges into Applied Industrial, in either event
pursuant to a transaction in which the outstanding Capital Stock of Applied
Industrial is reclassified or changed into or exchanged for cash, securities or
other property. “Change in Law” means the occurrence, after the Closing Date (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (w) the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset- Backed Commercial Paper Programs; and Other Related Issues, adopted by
the United States bank regulatory agencies on December 15, 2009, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank 6
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118012.jpg]
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to the agreements reached by the Basel
Committee on Banking Supervision in “Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems” (as amended, supplemented or
otherwise modified or replaced from time to time), shall in each case be deemed
to be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Closing Date” means August 31, 2018. “Code” means the Internal Revenue Code of
1986, as amended, reformed or otherwise modified from time to time. “Collateral”
has the meaning set forth in Section 4.05(a). “Collection Account” means each
account listed on Schedule II to this Agreement (as such schedule may be
modified from time to time in connection with the closing or opening of any
Collection Account in accordance with the terms hereof), in each case, in the
name of the Borrower and maintained at a bank or other financial institution
acting as a Collection Account Bank pursuant to an Account Control Agreement for
the purpose of receiving Collections. “Collection Account Bank” means any of the
banks or other financial institutions holding one or more Collection Accounts.
“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, the Borrower, the Servicer or any other Person on
their behalf in payment of any amounts owed in respect of such Pool Receivable
(including purchase price, finance charges, interest and all other charges), or
applied to amounts owed in respect of such Pool Receivable (including insurance
payments and net proceeds of the sale or other disposition of repossessed goods
or other collateral or property of the related Obligor or any other Person
directly or indirectly liable for the payment of such Pool Receivable and
available to be applied thereon), (b) all Deemed Collections, (c) all proceeds
of all Related Security with respect to such Pool Receivable and (d) all other
proceeds of such Pool Receivable. “Commitment” means, with respect to any
Committed Lender (including a Related Committed Lender), the maximum aggregate
amount which such Person is obligated to lend or pay hereunder on account of all
Loans, on a combined basis, as set forth on Schedule I or in the Assumption
Agreement or other agreement pursuant to which it became a Lender, as such
amount may be modified in connection with any subsequent assignment pursuant to
Section 13.03 or in connection with a reduction in the Facility Limit pursuant
to Section 2.02(e). If the context so requires, “Commitment” also refers to a
Committed Lender’s obligation to make Loans hereunder in accordance with this
Agreement. “Committed Lenders” means PNC and each other Person that is or
becomes a party to this Agreement in the capacity of a “Committed Lender”.
“Concentration Percentage” means (a) for any Group A Obligor, twenty percent
(20.00%), (b) for any Group B Obligor, fifteen percent (15.00%), (c) for any
Group C Obligor, ten percent (10.00%) and (d) for any Group D Obligor, five
percent (5.00%). 7 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118013.jpg]
“Concentration Reserve Percentage” means, at any time of determination, the
largest of: (a) the sum of the five (5) largest Obligor Percentages of the Group
D Obligors, (b) the sum of the three (3) largest Obligor Percentages of the
Group C Obligors, (c) the sum of the two (2) largest Obligor Percentage of the
Group B Obligors and (d) the largest Obligor Percentage of the Group A Obligors.
“Conduit Lender” means each commercial paper conduit that is or becomes a party
to this Agreement in the capacity of a “Conduit Lender”. “Contract” means, with
respect to any Receivable, any and all contracts, instruments, agreements,
leases, invoices, notes or other writings pursuant to which such Receivable
arises or that evidence such Receivable or under which an Obligor becomes or is
obligated to make payment in respect of such Receivable. “Controlled Group”
means all members of a controlled group of corporations or other business
entities and all trades or businesses (whether or not incorporated) under common
control which, together with Parent or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code. “Covered Entity” means (a) each
of Borrower, the Servicer, each Originator, the Parent and each of Parent’s
Subsidiaries and (b) each Person that, directly or indirectly, is in control of
a Person described in clause (a) above. For purposes of this definition, control
of a Person shall mean the direct or indirect (x) ownership of, or power to
vote, 25% or more of the issued and outstanding equity interests having ordinary
voting power for the election of directors of such Person or other Persons
performing similar functions for such Person, or (y) power to direct or cause
the direction of the management and policies of such Person whether by ownership
of equity interests, contract or otherwise. “CP Rate” means, for any Conduit
Lender and for any Interest Period for any Portion of Capital (a) the per annum
rate equivalent to the weighted average cost (as determined by the applicable
Group Agent and which shall include commissions of placement agents and dealers,
incremental carrying costs incurred with respect to Notes of such Person
maturing on dates other than those on which corresponding funds are received by
such Conduit Lender, other borrowings by such Conduit Lender (other than under
any Program Support Agreement) and any other costs associated with the issuance
of Notes) of or related to the issuance of Notes that are allocated, in whole or
in part, by the applicable Conduit Lender to fund or maintain such Portion of
Capital (and which may be also allocated in part to the funding of other assets
of such Conduit Lender); provided, however, that if any component of such rate
is a discount rate, in calculating the “CP Rate” for such Portion of Capital for
such Interest Period, the applicable Group Agent shall for such component use
the rate resulting from converting such discount rate to an interest bearing
equivalent rate per annum; provided, further, that notwithstanding anything in
this Agreement or the other Transaction Documents to the contrary, the Borrower
agrees that any amounts payable to Conduit Lenders in respect of Interest for
any Interest Period with respect to any Portion of Capital funded by such
Conduit Lenders at the CP Rate shall include an amount equal to the portion of
the face amount of the outstanding Notes issued to fund or maintain such Portion
of Capital that corresponds to the portion of the proceeds of such Notes that
was used to pay the interest component of maturing Notes issued to fund or
maintain such Portion of Capital, to the 8 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118014.jpg]
extent that such Conduit Lenders had not received payments of interest in
respect of such interest component prior to the maturity date of such maturing
Notes (for purposes of the foregoing, the “interest component” of Notes equals
the excess of the face amount thereof over the net proceeds received by such
Conduit Lender from the issuance of Notes, except that if such Notes are issued
on an interest-bearing basis its “interest component” will equal the amount of
interest accruing on such Notes through maturity) or (b) any other rate
designated as the “CP Rate” for such Conduit Lender in the Assumption Agreement
or other document pursuant to which such Person becomes a party as a Conduit
Lender to this Agreement, or any other writing or agreement provided by such
Conduit Lender to the Borrower, the Servicer and the applicable Agent from time
to time. The “CP Rate” for any Conduit Lender for any day while an Event of
Default has occurred and is continuing shall be an interest rate equal to the
greater of (i) 2.50% per annum above the Base Rate and (ii) 2.50% per annum
above the “CP Rate” calculated without giving effect to such Event of Default.
“Credit Agreement” means that certain Credit Agreement, dated as of January 31,
2018, by and among Applied Industrial, KeyBank National Association and the
lenders listed on the signature pages thereof, as may be further amended,
restated, supplemented or otherwise modified from time to time solely to the
extent all of the Group Agents remain parties thereto after the effectiveness of
such amendment, restatement, supplement or modification. For the avoidance of
doubt, to the extent any Group Agent is no longer a party to the Credit
Agreement, references herein to the “Credit Agreement” shall be deemed to refer
to the Credit Agreement as in effect as of the last date on which all Group
Agents are parties thereto. “Credit and Collection Procedures” means, as the
context may require, those receivables credit and collection policies and
historical practices of the Originators and/or Servicer in effect on the Closing
Date and described in Exhibit E, as modified in compliance with this Agreement.
“Credit Extension” means the making of any Loan. “Credit Party” means each
Lender, the Administrative Agent and each Group Agent. “Credit Risk Retention
Rules” means (i) Section 15G of the Securities Exchange Act of 1934, as amended,
and (ii) Articles 404 410 of the EU Capital Requirements Regulation (including
Article 122a of the Banking Consolidation Directive), in each case, together
with the rules and regulations thereunder. “Days’ Sales Outstanding” means, for
any Fiscal Month, an amount computed as of the last day of such Fiscal Month
equal to: (a) the average of the Outstanding Balance of all Pool Receivables as
of the last day of each of the three (3) most recent Fiscal Months ended on the
last day of such Fiscal Month, divided by (b) (i) the aggregate initial
Outstanding Balance of all Pool Receivables generated by the Originators during
the three (3) most recent Fiscal Months ended on the last day of such Fiscal
Month, divided by (ii) ninety (90). “Debt” means, as to any Person at any time
of determination, any and all indebtedness, obligations or liabilities (whether
matured or unmatured, liquidated or unliquidated, direct or indirect, absolute
or contingent, or joint or several) of such Person for or in respect of: (i)
borrowed money, (ii) amounts raised under or liabilities in respect of any
bonds, debentures, 9 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118015.jpg]
notes, note purchase, acceptance or credit facility, or other similar
instruments or facilities, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit, (iv) any other transaction (including
production payments (excluding royalties), installment purchase agreements,
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
accounts payable incurred in the ordinary course of such Person’s business
payable on terms customary in the trade), (v) all net obligations of such Person
in respect of interest rate on currency hedges or (vi) any Guaranty of any such
Debt. “Deemed Collections” has the meaning set forth in Section 3.01(d).
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of an Insolvency
Proceeding. “Default Ratio” means the ratio (expressed as a percentage and
rounded to the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed
as of the last day of each Fiscal Month by dividing: (a) the aggregate
Outstanding Balance of all Pool Receivables that became Defaulted Receivables
during such Fiscal Month, by (b) the aggregate initial Outstanding Balance of
all Pool Receivables generated by the Originators during the month that is six
(6) Fiscal Months before such Fiscal Month. “Defaulted Receivable” means a
Receivable: (a) as to which any payment, or part thereof, remains unpaid for one
hundred fifty one (151) calendar days or more from the original due date for
such payment; (b) without duplication, as to which any payment, or part thereof,
remains unpaid for less than or equal to one hundred fifty one (151) calendar
days from the original due date for such payment and, consistent with the Credit
and Collection 10 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118016.jpg]
Procedures, is or should be written off the applicable Originator’s or the
Borrower’s books as uncollectible; or (c) without duplication, as to which an
Insolvency Proceeding shall have occurred with respect to the Obligor thereof or
any other Person obligated thereon or owning any Related Security with respect
thereto; provided, however, that in each case above such amount shall be
calculated without giving effect to any netting of credits that have not been
matched to a particular Receivable for the purposes of aged trial balance
reporting. “Delinquency Ratio” means the ratio (expressed as a percentage and
rounded to the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed
as of the last day of each Fiscal Month by dividing: (a) the sum of (I) the
aggregate Outstanding Balance of all Pool Receivables that were Delinquent
Receivables on such day, plus (II) the aggregate amount of Deemed Collections as
of such date with respect to such Delinquent Receivables, by (b) the aggregate
Outstanding Balance of all Pool Receivables on such day. “Delinquent Receivable”
means a Receivable as to which any payment, or part thereof, remains unpaid for
ninety one (91) calendar days or more from the original due date for such
payment; provided, however, that such amount shall be calculated without giving
effect to any netting of credits that have not been matched to a particular
Receivable for the purposes of aged trial balance reporting. “Dilution Horizon
Ratio” means, for any Fiscal Month, the ratio (expressed as a percentage and
rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded upward)
computed as of the last day of such Fiscal Month by dividing: (a) the aggregate
initial Outstanding Balance of all Pool Receivables generated by the Originators
during such Fiscal Month, by (b) the Net Receivables Pool Balance as of the last
day of such Fiscal Month. Within thirty (30) calendar days of the completion and
the receipt by the Administrative Agent of the results of any annual audit or
field exam of the Receivables and the servicing and origination practices of the
Servicer and the Originators, the numerator of the Dilution Horizon Ratio may be
adjusted by the Administrative Agent upon not less than five (5) Business Days’
notice to the Borrower to reflect such number of Fiscal Months as the
Administrative Agent reasonably believes best reflects the business practices of
the Servicer and the Originators and the actual amount of dilution and Deemed
Collections that occur with respect to Pool Receivables based on the weighted
average dilution lag calculation completed as part of such audit or field exam.
“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each Fiscal Month by dividing: (a) the aggregate amount of Deemed
Collections during such Fiscal Month, by (b) the aggregate initial Outstanding
Balance of all Pool Receivables generated by the Originators during the prior
Fiscal Month. “Dilution Reserve Percentage” means, on any day, the product of
(a) the Dilution Horizon Ratio multiplied by (b) the sum of (i) 2.25 times the
average of the Dilution Ratios for the twelve (12) most recent Fiscal Months and
(ii) the Dilution Volatility Component. 11 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118017.jpg]
“Dilution Volatility Component” means, for any Fiscal Month, the product
(expressed as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th
of 1% rounded upward) of (a) the positive difference, if any, between: (i) the
highest Dilution Ratio for any Fiscal Month during the twelve (12) most recent
Fiscal Months and (ii) the arithmetic average of the Dilution Ratios for such
twelve (12) Fiscal Months times (b) the quotient of (i) the highest Dilution
Ratio for any Fiscal Month during the twelve (12) most recent consecutive Fiscal
Months divided by (ii) the arithmetic average of the Dilution Ratios for such
twelve (12) consecutive Fiscal Months. “Dollars” and “$” each mean the lawful
currency of the United States of America. “Eligible Assignee” means (i) any
Committed Lender or any of its Affiliates, (ii) any Person managed by a
Committed Lender or any of its Affiliates and (iii) any other financial or other
institution. “Eligible Foreign Obligor” an Obligor that is a corporation or
other business organization that is organized in or that has a head office
(domicile), registered office, and chief executive office located in a country
other than (x) the United States or (y) a Sanctioned Country. “Eligible
In-Transit Receivable” means, at any time, any In-Transit Receivable if (a) the
related goods have been shipped not more than thirty (30) calendar days prior to
such date, (b) the related Originator has not pledged inventory as collateral
for any Debt and (c) no inventory of such Originator is encumbered in any way.
“Eligible Receivable” means, at any time of determination, a Pool Receivable:
(a) the Obligor of which is: (i) either a U.S. Obligor or an Eligible Foreign
Obligor; (ii) not a Sanctioned Person; (iii) not subject to any Insolvency
Proceeding; (iv) not an Affiliate of the Borrower, the Servicer, the Parent or
any Originator; (v) not the Obligor with respect to Delinquent Receivables with
an aggregate Outstanding Balance exceeding fifty percent (50%) of the aggregate
Outstanding Balance of all such Obligor’s Pool Receivables; (vi) not a natural
person; and (vii) not a material supplier to any Originator or an Affiliate of a
material supplier; (b) for which an Insolvency Proceeding shall not have
occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto; (c) that is
denominated and payable only in Dollars in the United States of America, and the
Obligor with respect to which has been instructed to remit Collections in
respect thereof directly to a Lock-Box or Collection Account in the United
States of America; (d) that does not have a due date which is more than one
hundred twenty (120) calendar days after the original invoice date of such
Receivable; (e) that arises under a Contract for the sale of goods or services
on an arm’s- length basis in the ordinary course of the applicable Originator’s
business; 12 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118018.jpg]
(f) that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity regardless of whether
enforceability is considered in a proceeding in equity or at law; (g) that has
been transferred by an Originator to the Borrower pursuant to the Purchase and
Sale Agreement with respect to which transfer all conditions precedent under the
Purchase and Sale Agreement have been met; (h) that, together with the Contract
related thereto, conforms in all material respects with all Applicable Laws
(including any Applicable Laws relating to usury, truth in lending, fair credit
billing, fair credit reporting, equal credit opportunity, fair debt collection
practices and privacy); (i) with respect to which all consents, licenses,
approvals or authorizations of, or registrations or declarations with or notices
to, any Governmental Authority or other Person required to be obtained, effected
or given by an Originator in connection with the creation of such Receivable,
the execution, delivery and performance by such Originator of the related
Contract or the assignment thereof under the Purchase and Sale Agreement have
been duly obtained, effected or given and are in full force and effect; (j) that
is not subject to any existing dispute, litigation, right of rescission, set-off
(including, customer deposits, advance payments (including payments related to
unearned revenues), etc.), counterclaim, hold back defense, any other defense
against the applicable Originator (or any assignee of such Originator) or
Adverse Claim, and the Obligor of which holds no right as against the applicable
Originator to cause such Originator to repurchase the goods or merchandise, the
sale of which shall have given rise to such Receivable; (k) that satisfies all
applicable requirements of the Credit and Collection Procedures; (l) that,
together with the Contract related thereto, has not been modified, waived or
restructured since its creation, except as permitted pursuant to Section 8.02(a)
of this Agreement; (m) in which the Borrower owns good and marketable title,
free and clear of any Adverse Claims, and that is freely assignable (including
without any consent of the related Obligor or any Governmental Authority); (n)
for which the Administrative Agent (on behalf of the Secured Parties) shall have
a valid and enforceable first priority perfected security interest therein and
in the Related Security and Collections with respect thereto, in each case free
and clear of any Adverse Claim; 13 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118019.jpg]
(o) that (x) constitutes an “account” or “general intangible” (as defined in the
UCC), (y) is not evidenced by instruments or chattel paper and (z) does not
constitute, or arise from the sale of, as extracted collateral (as defined in
the UCC); (p) that is neither a Defaulted Receivable nor a Delinquent
Receivable; (q) for which no Originator, the Borrower, the Parent or the
Servicer has established any offset or netting arrangements with the related
Obligor in connection with the ordinary course of payment of such Receivable;
(r) that, other than for Eligible In-Transit Receivables, represents amounts
earned and payable by the Obligor that are not subject to the performance of
additional services by the Originator thereof or by the Borrower and the related
goods or merchandise shall have been shipped and/or services performed;
provided, that if such Receivable is subject to the performance of additional
services, only the portion of such Receivables attributable to such additional
services shall be excluded; (s) which (i) does not arise from a sale of accounts
made as part of a sale of a business or constitute an assignment for the purpose
of collection only, (ii) is not a transfer of a single account made in whole or
partial satisfaction of a preexisting indebtedness or an assignment of a right
to payment under a contract to an assignee that is also obligated to perform
under the contract and (iii) is not a transfer of an interest in or an
assignment of a claim under a policy of insurance; (t) which does not relate to
the sale of any consigned goods or finished goods which have incorporated any
consigned goods into such finished goods; (u) that, other than for Eligible
In-Transit Receivables, represents amounts that have been recognized as revenue
by the applicable Originator on its financial books and records under GAAP; and
(v) that, if such Receivable is an In-Transit Receivable, is an Eligible In-
Transit Receivable. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time, and any rule or regulation issued
thereunder. “ERISA Affiliate” means, with respect to any Person, any
corporation, trade or business which together with the Person is a member of a
controlled group of corporations or a controlled group of trades or businesses
and would be deemed a “single employer” within the meaning of Sections 414(b),
(c), (m) of the Code or Section 4001(b) of ERISA. “Euro-Rate Reserve Percentage”
means, the maximum effective percentage in effect on such day as prescribed by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the reserve requirements (including without limitation,
supplemental, marginal, and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”). 14
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118020.jpg]
“Event of Default” has the meaning specified in Section 9.01. For the avoidance
of doubt, any Event of Default that occurs shall be deemed to be continuing at
all times thereafter unless and until waived in accordance with Section 13.01.
“Excess Concentration” means the sum of the following amounts, without
duplication: (a) the sum of the amounts calculated for each of the Obligors
equal to the excess (if any) of (i) the aggregate Outstanding Balance of the
Eligible Receivables of such Obligor, over (ii) the product of (x) such
Obligor’s Concentration Percentage, multiplied by (y) the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivables Pool; plus (b) the
excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables, the Obligors of which are Eligible Foreign Obligors, over (ii) the
product of (x) one percent (1.00%), multiplied by (y) the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivables Pool; plus (c) the
excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables as to which any payment, or part thereof, remain unpaid for sixty
one (61) to ninety (90) calendar days from the original due date for such
payment, over (ii) the product of (x) five percent (5.00%), multiplied by (y)
the aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool; plus (d) the excess (if any) of (i) the aggregate Outstanding
Balance of all Eligible Receivables that have a due date which is between ninety
one (91) to one hundred twenty (120) calendar days after the original invoice
date of such Receivable, over (ii) the product of (x) twelve and one half
percent (12.50%), multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool; plus (e) the excess (if any)
of (i) the aggregate Outstanding Balance of all Eligible In-Transit Receivables,
over (ii) the product of (x) one percent (1.00%), multiplied by (y) the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool; plus (f) the excess (if any) of (i) the aggregate Outstanding
Balance of all Eligible Receivables, the Obligors of which are the federal
government of the United States of America or any political subdivision,
department, affiliate, agency or other entity thereof (which, for the avoidance
of doubt, does not include any state or local government body or any political
subdivision, department, affiliate, agency or other entity thereof), over (ii)
the product of (x) two percent (2.00%), multiplied by (y) the aggregate
Outstanding Balance of all Eligible Receivables then in the Receivables Pool.
“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time. “Excluded Obligor” means each Obligor
listed on Schedule IV, which schedule may be amended, modified, restated,
supplemented or replaced from time to time with the consent of the
Administrative Agent and the Majority Group Agents. 15 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118021.jpg]
“Excluded Receivable” means any Receivable, the Obligor of which is an Excluded
Obligor. “Excluded Taxes” means any of the following Taxes imposed on or with
respect to an Affected Person or required to be withheld or deducted from a
payment to an Affected Person: (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Affected Person being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in the Loans
or Commitment pursuant to a law in effect on the date on which (i) such Lender
makes a Loan or its Commitment or (ii) such Lender changes its lending office,
except in each case to the extent that amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office
and (c) any U.S. federal withholding Taxes imposed pursuant to FATCA. “Facility
Limit” means one hundred seventy five million dollars ($175,000,000) as reduced
or increased from time to time pursuant to Section 2.02(e). References to the
unused portion of the Facility Limit shall mean, at any time of determination,
an amount equal to (x) the Facility Limit at such time, minus (y) the Aggregate
Capital. “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof. “Federal Funds Rate”
means, for any day, the per annum rate set forth in the weekly statistical
release designated as H.15(519), or any successor publication, published by the
Federal Reserve Board (including any such successor, “H.15(519)”) for such day
opposite the caption “Federal Funds (Effective).” If on any relevant day such
rate is not yet published in H. 15(519), the rate for such day will be the rate
set forth in the daily statistical release designated as the Composite 3:30 p.m.
Quotations for U.S. Government Securities, or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
the “Composite 3:30 p.m. Quotations”) for such day under the caption “Federal
Funds Effective Rate.” If on any relevant day the appropriate rate is not yet
published in either H.15(519) or the Composite 3:30 p.m. Quotations, the rate
for such day will be the arithmetic mean as determined by the Administrative
Agent of the rates for the last transaction in overnight Federal funds arranged
before 9:00 a.m. (New York time) on that day by each of three leading brokers of
Federal funds transactions in New York City selected by the Administrative
Agent. “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System, or any entity succeeding to any of its principal functions. “Fee
Letter” has the meaning specified in Section 2.03(a). 16 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118022.jpg]
“Fees” has the meaning specified in Section 2.03(a). “Final Maturity Date” means
the date that (i) is thirty (30) calendar days following the Scheduled
Termination Date or (ii) such earlier date on which the Loans become due and
payable pursuant to Section 9.01. “Final Payout Date” means the date on or after
the Termination Date when (i) the Aggregate Capital and Aggregate Interest have
been paid in full, (ii) all Borrower Obligations shall have been paid in full,
(iii) all other amounts owing to the Credit Parties and any other Borrower
Indemnified Party or Affected Person hereunder and under the other Transaction
Documents have been paid in full and (iv) all accrued Servicing Fees have been
paid in full. “Financial Officer” of any Person means, the chief executive
officer, the chief financial officer, the chief accounting officer, the
principal accounting officer, the controller, the treasurer or the assistant
treasurer of such Person. “Fiscal Month” means each calendar month. “Fitch”
means Fitch, Inc. and any successor thereto that is a nationally recognized
statistical rating organization. “GAAP” means generally accepted accounting
principles in the United States of America, consistently applied. “Governmental
Authority” means the government of the United States of America or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Group” means, (i) for any Conduit Lender, such Conduit Lender, together with
such Conduit Lender’s Related Committed Lenders and related Group Agent, (ii)
for PNC, PNC as a Committed Lender and as a Group Agent, (iii) for any other
Lender that does not have a Related Conduit Lender, such Lender, together with
such Lender’s related Group Agent and each other Lender for which such Group
Agent acts as a Group Agent hereunder. “Group A Obligor” means any Obligor (or
its parent or majority owner, as applicable, if such Obligor is not rated) with
a short-term rating of at least: (a) “A-1” by S&P, or if such Obligor does not
have a short-term rating from S&P, a rating of “A+” or better by S&P on such
Obligor’s, its parent’s, or its majority owner’s (as applicable) long-term
senior unsecured and uncredit-enhanced debt securities, and (b) “P 1” by
Moody’s, or if such Obligor does not have a short-term rating from Moody’s, “Al”
or better by Moody’s on such Obligor’s, its parent’s or its majority owner’s (as
applicable) long-term senior unsecured and uncredit-enhanced debt securities;
provided, that if an Obligor (or its parent or majority owner, as applicable, if
such Obligor is not rated) receives a split rating from S&P and Moody’s, then
such Obligor (or its parent or majority owner, as applicable) shall be deemed to
have the higher rating, and such deemed rating shall be used for the purposes of
whether such rating satisfies clauses (a) and (b) 17 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118023.jpg]
above. Notwithstanding the foregoing, any Obligor that is a Subsidiary of an
Obligor that satisfies the definition of “Group A Obligor” shall be deemed to be
a Group A Obligor and shall be aggregated with the Obligor that satisfies such
definition for the purposes of determining the “Concentration Reserve
Percentage”, the “Concentration Reserve” and clause (i) of the definition of
“Excess Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors. “Group Agent” means each Person acting as agent on behalf of a
Group and designated as the Group Agent for such Group on the signature pages to
this Agreement or any other Person who becomes a party to this Agreement as a
Group Agent for any Group pursuant to an Assumption Agreement, an Assignment and
Acceptance Agreement or otherwise in accordance with this Agreement. “Group
Agent’s Account” means, with respect to any Group, the account(s) from time to
time designated in writing by the applicable Group Agent to the Borrower and the
Servicer for purposes of receiving payments to or for the account of the members
of such Group hereunder. “Group B Obligor” means an Obligor (or its parent or
majority owner, as applicable, if such Obligor is not rated) that is not a Group
A Obligor, with a short-term rating of at least: (a) “A-2” by S&P, or if such
Obligor does not have a short-term rating from S&P, a rating of “BBB+” to “A” by
S&P on such Obligor’s, its parent’s or its majority owner’s (as applicable)
long-term senior unsecured and uncredit-enhanced debt securities, and (b) “P 2”
by Moody’s, or if such Obligor does not have a short-term rating from Moody’s,
“Baal” to “A2” by Moody’s on such Obligor’s, its parent’s or its majority
owner’s (as applicable) long-term senior unsecured and uncredit-enhanced debt
securities; provided, that if an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) receives a split rating from S&P and
Moody’s, then such Obligor (or its parent or majority owner, as applicable)
shall be deemed to have the higher rating, and such deemed rating shall be used
for the purposes of whether such rating satisfies clauses (a) and (b) above.
Notwithstanding the foregoing, any Obligor that is a Subsidiary of an Obligor
that satisfies the definition of “Group B Obligor” shall be deemed to be a Group
B Obligor and shall be aggregated with the Obligor that satisfies such
definition for the purposes of determining the “Concentration Reserve
Percentage”, the “Concentration Reserve” and clause (i) of the definition of
“Excess Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors. “Group C Obligor” means an Obligor (or its parent or majority
owner, as applicable, if such Obligor is not rated) that is not a Group A
Obligor or a Group B Obligor, with a short-term rating of at least: (a) “A-3” by
S&P, or if such Obligor does not have a short-term rating from S&P, a rating of
“BBB-” to “BBB” by S&P on such Obligor’s, its parent’s or its majority owner’s
(as applicable) long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P 3” by Moody’s, or if such Obligor does not have a
short-term rating from Moody’s, 18 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118024.jpg]
“Baa3” to “Baa2” by Moody’s on such Obligor’s, its parent’s or its majority
owner’s (as applicable) long-term senior unsecured and uncredit-enhanced debt
securities; provided, that if an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) receives a split rating from S&P and
Moody’s, then such Obligor (or its parent or majority owner, as applicable)
shall be deemed to have the higher rating, and such deemed rating shall be used
for the purposes of whether such rating satisfies clauses (a) and (b) above.
Notwithstanding the foregoing, any Obligor that is a Subsidiary of an Obligor
that satisfies the definition of “Group C Obligor” shall be deemed to be a Group
C Obligor and shall be aggregated with the Obligor that satisfies such
definition for the purposes of determining the “Concentration Reserve
Percentage”, the “Concentration Reserve” and clause (i) of the definition of
“Excess Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors. “Group Commitment” means, with respect to any Group, at any time
of determination, the aggregate Commitments of all Committed Lenders within such
Group. “Group D Obligor” means any Obligor that is not a Group A Obligor, Group
B Obligor or Group C Obligor; provided, that any Obligor (or its parent or
majority owner, as applicable, if such Obligor is unrated) that is not rated by
both Moody’s and S&P shall be a Group D Obligor. “Guaranty” of any Person means
any obligation of such Person guarantying or in effect guarantying any Debt,
liability or obligation of any other Person in any manner, whether directly or
indirectly, including any such liability arising by virtue of partnership
agreements, including any agreement to indemnify or hold harmless any other
Person, any performance bond or other surety ship arrangement and any other form
of assurance against loss, except endorsement of negotiable or other instruments
for deposit or collection in the ordinary course of business. “Indemnified
Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with respect to
any payment made by or on account of any obligation of the Borrower or any of
its Affiliates under any Transaction Document and (b) to the extent not
otherwise described in clause (a) above, Other Taxes. “Independent Director” has
the meaning set forth in Section 7.03(c). “Information Package” means a report,
in substantially the form of Exhibit F. “Insolvency Proceeding” means (a) any
case, action or proceeding before any court or other Governmental Authority
relating to bankruptcy, reorganization, insolvency, liquidation, receivership,
dissolution, winding-up or relief of debtors or (b) any general assignment for
the benefit of creditors of a Person, composition, marshaling of assets for
creditors of a Person, or other, similar arrangement in respect of its creditors
generally or any substantial portion of its creditors, in each of clauses (a)
and (b) undertaken under U.S. Federal, state or foreign law, including the
Bankruptcy Code. “Intended Tax Treatment” has the meaning set forth in Section
13.14. 19 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118025.jpg]
“Interest” means, for each Loan for any day during any Interest Period (or
portion thereof), the amount of interest accrued on the Capital of such Loan
during such Interest Period (or portion thereof) in accordance with Section
2.03(b). “Interest Period” means, with respect to each Loan, (a) before the
Termination Date: (i) initially, the period commencing on the date such Loan is
made pursuant to Section 2.01 (or in the case of any fees payable hereunder,
commencing on the Closing Date) and ending on (but not including) the next
Monthly Settlement Date and (ii) thereafter, each period commencing on such
Monthly Settlement Date and ending on (but not including) the next Monthly
Settlement Date and (b) on and after the Termination Date, such period
(including a period of one day) as shall be selected from time to time by the
Administrative Agent (with the consent or at the direction of the Majority Group
Agents) or, in the absence of any such selection, each period of thirty (30)
calendar days from the last day of the preceding Interest Period. “Interest
Rate” means, for any day in any Interest Period for any Loan (or any portion of
Capital thereof): (a) if such Loan (or such portion of Capital thereof) is being
funded by a Conduit Lender on such day through the issuance of Notes, the
applicable CP Rate; or (b) if such Loan (or such portion of Capital thereof) is
being funded by any Lender on such day other than through the issuance of Notes
(including, without limitation, if a Conduit Lender is then funding such Loan
(or such portion of Capital thereof) under a Program Support Agreement, or if a
Committed Lender is then funding such Loan (or such portion of Capital
thereof)), then LMIR or Adjusted LIBOR, as determined pursuant to Section 2.05,
provided, however, that the Interest Rate applicable to any LIBOR Loan that is
not advanced on a Monthly Settlement Date shall be LMIR for each day during the
initial Interest Period applicable to such Loan from the date such Loan is made
pursuant to Section 2.01 until the next occurring Monthly Settlement Date.
provided, however, that the “Interest Rate” for each Loan and any day while an
Event of Default has occurred and is continuing shall be an interest rate per
annum equal the sum of two and a half percent (2.50)% per annum plus the greater
of (i) the interest rate per annum determined for such Loan and such day
pursuant to clause (a) or (b) above, as applicable, and (ii) the Base Rate in
effect on such day; provided, further, that no provision of this Agreement shall
require the payment or permit the collection of Interest in excess of the
maximum permitted by Applicable Law; provided, further, however, that Interest
for any Loan shall not be considered paid by any distribution to the extent that
at any time all or a portion of such distribution is rescinded or must otherwise
be returned for any reason. “Interim Report” means a report, in substantially
the form of Exhibit I. “In-Transit Receivable” means, at any time, any
Receivable arising in connection with the sale of any goods or merchandise that
as of such time, have been shipped but not delivered to the related Obligor.
“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time. 20 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118026.jpg]
“Lenders” means the Conduit Lenders and the Committed Lenders. “Leverage Ratio”
shall have the same meaning attributed to such term in the Credit Agreement.
“LIBOR Loan” means a Loan accruing Interest at Adjusted LIBOR. “LIBOR
Termination Date” has the meaning set forth in Section 2.07(a). “Linked Account”
means any deposit account which is or could be linked to a Collection Account by
a controlled balance arrangement. “Liquidity Agent” means any bank or other
financial institution acting as agent for the various Liquidity Providers under
each Liquidity Agreement. “Liquidity Agreement” means any agreement entered into
in connection with this Agreement pursuant to which a Liquidity Provider agrees
to make purchases or advances to, or purchase assets from, any Conduit Lender in
order to provide liquidity for such Conduit Lender’s Loans. “Liquidity Provider”
means each bank or other financial institution that provides liquidity support
to any Conduit Lender pursuant to the terms of a Liquidity Agreement. “LMIR”
means for any day during any Interest Period, the interest rate per annum
determined by the applicable Group Agent (which determination shall be
conclusive absent manifest error) by dividing (i) the one-month Eurodollar rate
for Dollar deposits as reported on the Reuters Screen LIBOR01 Page or any other
page that may replace such page from time to time for the purpose of displaying
offered rates of leading banks for London interbank deposits in Dollars, as of
11:00 a.m. (London time) on such day, or if such day is not a Business Day, then
the immediately preceding Business Day (or if not so reported, then as
determined by the Administrative Agent from another recognized source for
interbank quotation), in each case, changing when and as such rate changes, by
(ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage on such day.
The calculation of LMIR may also be expressed by the following formula:
One-month Eurodollar rate for Dollars shown on Reuters Screen LIBOR01 Page LMIR
= 1.00 - Euro-Rate Reserve Percentage LMIR shall be adjusted on the effective
date of any change in the Euro-Rate Reserve Percentage as of such effective
date. Notwithstanding the foregoing, if LMIR as determined herein would be less
than zero (0.00), such rate shall be deemed to be zero percent (0.00%) for
purposes of this Agreement. “Loan” means any loan made by a Lender pursuant to
Section 2.01. 21 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118027.jpg]
“Loan Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent and the Group
Agents pursuant to Section 2.02(a). “Lock-Box” means each locked postal box with
respect to which a Collection Account Bank has executed an Account Control
Agreement pursuant to which it has been granted exclusive access for the purpose
of retrieving and processing payments made on the Receivables and which is
listed on Schedule II (as such schedule may be modified from time to time in
connection with the addition or removal of any Lock-Box in accordance with the
terms hereof). “Loss Horizon Ratio” means, for any Fiscal Month, the ratio
(expressed as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th
of 1% rounded upward) computed, as of the last day of such Fiscal Month, by
dividing: (a) the sum of (i) the aggregate initial Outstanding Balance of all
Pool Receivables generated by the Originators during the four (4) most recent
Fiscal Months, plus (ii) the product of (x) the sum of the Loss Horizon Terms
Component, plus five percent (5.00%), and (y) the aggregate initial Outstanding
Balance of all Pool Receivables originated by the Originators during the fifth
(5th) most recent Fiscal Month; by (b) the Net Receivables Pool Balance as of
such date. “Loss Horizon Terms Component” means (a) the Weighted Average Credit
Terms of the most recent Fiscal Month minus thirty (30) divided by (b) thirty
(30). “Loss Reserve Percentage” means, at any time of determination, the product
of (a) 2.25, times (b) the highest average of the Default Ratios for any three
consecutive Fiscal Months during the twelve (12) most recent Fiscal Months,
times (c) the Loss Horizon Ratio. “Majority Group Agents” means one or more
Group Agents which in its Group, or their combined Groups, as the case may be,
have Committed Lenders representing more than fifty percent (50%) of the
aggregate Commitments of all Committed Lenders in all Groups (or, if the
Commitments have been terminated, have Lenders representing more than fifty
percent (50%) of the aggregate outstanding Capital held by all the Lenders in
all Groups); provided, however, that in no event shall the Majority Group Agents
include fewer than two (2) Group Agents at any time when there are two (2) or
more Groups. “Material Adverse Effect” means relative to any Person (provided
that if no particular Person is specified, “Material Adverse Effect” shall be
deemed to be relative to the Borrower, the Servicer, the Performance Guarantor
and the Originators, individually and in the aggregate) with respect to any
event or circumstance, a material adverse effect on any of the following: (a)
the assets, operations, business or financial condition of such Person; (b) the
ability of such Person to perform its obligations under this Agreement or any
other Transaction Document to which it is a party; (c) the validity or
enforceability of this Agreement or any other Transaction Document, or the
validity, enforceability, value or collectibility of any material portion of the
Pool Receivables; 22 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118028.jpg]
(d) the status, perfection, enforceability or priority of the Administrative
Agent’s security interest in the Collateral; or (e) the rights and remedies of
any Credit Party under the Transaction Documents or associated with its
respective interest in the Collateral. “Minimum Dilution Reserve Percentage”
means, on any day, the product (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) of (a) the average of
the Dilution Ratios for the twelve (12) most recent Fiscal Months, multiplied by
(b) the Dilution Horizon Ratio. “Minimum Funding Threshold” means an amount
equal to the lesser of (a) seventy five percent (75%) of the Facility Limit and
(b) the Borrowing Base. “Monthly Settlement Date” means the twenty-fifth (25th)
calendar day of each calendar month (or if such day is not a Business Day, the
next occurring Business Day). “Moody’s” means Moody’s Investors Service, Inc.
and any successor thereto that is a nationally recognized statistical rating
organization. “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, the Servicer, any Originator,
the Parent or any of their respective ERISA Affiliates (other than one
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Section
414 of the Code) is making or accruing an obligation to make contributions, or
has within any of the preceding five plan years made or accrued an obligation to
make contributions. “Net Receivables Pool Balance” means, at any time of
determination: (a) the aggregate Outstanding Balance of Eligible Receivables
then in the Receivables Pool, minus (b) the Excess Concentration. “Notes” means
short-term promissory notes issued, or to be issued, by any Conduit Lender to
fund its investments in accounts receivable or other financial assets. “Obligor”
means, with respect to any Receivable, the Person obligated to make payments
pursuant to the Contract relating to such Receivable. “Obligor Percentage”
means, at any time of determination, for each Obligor, a fraction, expressed as
a percentage, (a) the numerator of which is the aggregate Outstanding Balance of
the Eligible Receivables of such Obligor less the amount (if any) then included
in the calculation of the Excess Concentration with respect to such Obligor and
(b) the denominator of which is the aggregate Outstanding Balance of all
Eligible Receivables at such time. “OFAC” means the U.S. Department of
Treasury’s Office of Foreign Assets Control. “Originator” and “Originators” have
the meaning set forth in the Purchase and Sale Agreement, as the same may be
modified from time to time by adding new Originators or removing Originators, in
each case with the prior written consent of the Administrative Agent. 23
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118029.jpg]
“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any Loan
or Transaction Document). “Other Taxes” means any and all present or future
stamp or documentary Taxes or any other excise or property Taxes, charges or
similar levies or fees arising from any payment made hereunder or from the
execution, delivery, filing, recording or enforcement of, or otherwise in
respect of, this Agreement, the other Transaction Documents and the other
documents or agreements to be delivered hereunder or thereunder. “Outstanding
Balance” means, at any time of determination, with respect to any Receivable,
the then outstanding principal balance thereof. “Parent” means Applied
Industrial. “Parent Group” has the meaning set forth in Section 7.03(c).
“Participant” has the meaning set forth in Section 13.03(e). “Participant
Register” has the meaning set forth in Section 13.03(f). “PATRIOT Act” has the
meaning set forth in Section 13.15. “PBGC” means the Pension Benefit Guaranty
Corporation, or any successor thereto. “Pension Plan” means a pension plan as
defined in Section 3(2) of ERISA that is subject to Title IV of ERISA with
respect to which any Originator, the Borrower or any other member of the
Controlled Group may have any liability, contingent or otherwise. “Percentage”
means, at any time of determination, with respect to any Committed Lender, a
fraction (expressed as a percentage), (a) the numerator of which is (i) prior to
the termination of all Commitments hereunder, its Commitment at such time or
(ii) if all Commitments hereunder have been terminated, the aggregate
outstanding Capital of all Loans being funded by the Lenders in such Committed
Lender’s Group at such time and (b) the denominator of which is (i) prior to the
termination of all Commitments hereunder, the aggregate Commitments of all
Committed Lenders at such time or (ii) if all Commitments hereunder have been
terminated, the aggregate outstanding Capital of all Loans at such time.
“Performance Guarantor” means Applied Industrial. “Performance Guaranty” means
the Performance Guaranty, dated as of the Closing Date, by the Performance
Guarantor in favor of the Administrative Agent for the benefit of the Secured
Parties, as such agreement may be amended, restated, supplemented or otherwise
modified from time to time. 24 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118030.jpg]
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof. “PNC” has the meaning set forth in the preamble
to this Agreement. “Pool Receivable” means a Receivable in the Receivables Pool.
“Portion of Capital” means, with respect to any Lender and its related Capital,
the portion of such Capital being funded or maintained by such Lender by
reference to a particular interest rate basis. “Program Support Agreement” means
and includes any Liquidity Agreement and any other agreement entered into by any
Program Support Provider providing for: (a) the issuance of one or more letters
of credit for the account of any Conduit Lender, (b) the issuance of one or more
surety bonds for which any Conduit Lender is obligated to reimburse the
applicable Program Support Provider for any drawings thereunder, (c) the sale by
any Conduit Lender to any Program Support Provider of any Loan (or portions
thereof or participation interest therein) maintained by such Conduit Lender
and/or (d) the making of loans and/or other extensions of credit to any Conduit
Lender in connection with such Conduit Lender’s receivables- securitization
program contemplated in this Agreement, together with any letter of credit,
surety bond or other instrument issued thereunder. “Program Support Provider”
means and includes, with respect to any Conduit Lender, any Liquidity Provider
and any other Person (other than any customer of such Conduit Lender) now or
hereafter extending credit or having a commitment to extend credit to or for the
account of, or to make purchases from, such Conduit Lender pursuant to any
Program Support Agreement. “Purchase and Sale Agreement” means the Purchase and
Sale Agreement, dated as of the Closing Date, among the Servicer, the
Originators and the Borrower, as such agreement may be amended, supplemented or
otherwise modified from time to time. “Purchase and Sale Termination Event” has
the meaning set forth in the Purchase and Sale Agreement. “Rating Agency” mean
each of S&P, Fitch and Moody’s (and/or each other rating agency then rating the
Notes of any Conduit Lender). “Receivable” means any right to payment of a
monetary obligation, whether or not earned by performance, owed to any
Originator or the Borrower (as assignee of an Originator), whether constituting
an account, chattel paper, payment intangible, instrument or general intangible,
in each instance arising in connection with the sale of goods that have been or
are to be sold or for services rendered or to be rendered, and includes, without
limitation, the obligation to pay any finance charges, fees and other charges
with respect thereto. Any such right to payment arising from any one
transaction, including, without limitation, any such right to payment
represented by an individual invoice or agreement, shall constitute a Receivable
separate from a Receivable consisting of any such right to payment arising from
any other 25 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118031.jpg]
transaction. Notwithstanding the foregoing, “Receivable” shall not include any
Excluded Receivables or any Subject Receivables. “Receivables Pool” means, at
any time of determination, all of the then outstanding Receivables transferred
(or purported to be transferred) to the Borrower pursuant to the Purchase and
Sale Agreement prior to the Termination Date. “Register” has the meaning set
forth in Section 13.03(c). “Related Committed Lender” means with respect to any
Conduit Lender, each Committed Lender listed as such for each Conduit Lender as
set forth on the signature pages of this Agreement or in any Assumption
Agreement. “Related Conduit Lender” means, with respect to any Committed Lender,
each Conduit Lender which is, or pursuant to any Assignment and Acceptance
Agreement or Assumption Agreement or otherwise pursuant to this Agreement
becomes, included as a Conduit Lender in such Committed Lender’s Group, as
designated on its signature page hereto or in such Assignment and Acceptance
Agreement, Assumption Agreement or other agreement executed by such Committed
Lender, as the case may be. “Related Rights” has the meaning set forth in
Section 1.1 of the Purchase and Sale Agreement. “Related Security” means, with
respect to any Receivable: (a) all of the Borrower’s and each Originator’s
interest in any goods (including returned goods), and documentation of title
evidencing the shipment or storage of any goods (including returned goods), the
sale of which gave rise to such Receivable; (b) all instruments and chattel
paper that may evidence such Receivable; (c) all other security interests or
liens and property subject thereto from time to time purporting to secure
payment of such Receivable, whether pursuant to the Contract related to such
Receivable or otherwise, together with all UCC financing statements or similar
filings relating thereto; (d) all of the Borrower’s and each Originator’s
rights, interests and claims under the related Contracts and all guaranties,
indemnities, insurance and other agreements (including the related Contract) or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable or otherwise relating to such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise; and (e) all of
the Borrower’s rights, interests and claims under the Purchase and Sale
Agreement and the other Transaction Documents. “Release” has the meaning set
forth in Section 3.01(a). 26 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118032.jpg]
“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law. “Reportable Event” means any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder with respect to a
Pension Plan (other than a Pension Plan maintained by an ERISA Affiliate which
is considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code). “Representatives” has the meaning set forth in Section
13.06(c). “Required Capital Amount” means fifteen million dollars ($15,000,000).
“Restricted Payments” has the meaning set forth in Section 7.01(w). “S&P” means
Standard & Poor’s Rating Services, a Standard & Poor’s Financial Services LLC
business, and any successor thereto that is a nationally recognized statistical
rating organization. “Sanctioned Country” means a country or territory that is
the subject or target of a sanctions program maintained under any Anti-Terrorism
Law, including any such country identified on the list maintained by OFAC and
available at: http://www.treasury.gov/resource-
center/sanctions/Programs/Pages/Programs.aspx, or as otherwise published from
time to time. “Sanctioned Person” means (a) a person named on the list of
“Specially Designated Nationals” or “Blocked Persons” maintained by OFAC
available at:
https://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) (i) an agency of the government
of a Sanctioned Country, (ii) an organization controlled by a Sanctioned Country
or (iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC, or (c) any individual person, group,
regime, entity or thing listed or otherwise recognized as a specially
designated, prohibited, sanctioned or debarred person, group, regime, entity or
thing, or subject to any limitations or prohibitions (including but not limited
to the blocking of property or rejection of transactions), under any
Anti-Terrorism Law. “Scheduled Termination Date” means August 31, 2021. “SEC”
means the U.S. Securities and Exchange Commission or any governmental agencies
substituted therefor. “Secured Parties” means each Credit Party, each Borrower
Indemnified Party and each Affected Person. “Securities Act” means the
Securities Act of 1933, as amended or otherwise modified from time to time. 27
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118033.jpg]
“Servicer” has the meaning set forth in the preamble to this Agreement.
“Servicer Indemnified Amounts” has the meaning set forth in Section 12.02(a).
“Servicer Indemnified Party” has the meaning set forth in Section 12.02(a).
“Servicing Fee” means the fee referred to in Section 8.06(a) of this Agreement.
“Servicing Fee Rate” means the rate referred to in Section 8.06(a) of this
Agreement. “Settlement Date” means with respect to any Portion of Capital for
any Interest Period or any Interest or Fees, (i) so long as no Event of Default
has occurred and is continuing and the Termination Date has not occurred, the
Monthly Settlement Date and (ii) on and after the Termination Date or if an
Event of Default has occurred and is continuing, each day selected from time to
time by the Administrative Agent (with the consent or at the direction of the
Majority Group Agents) (it being understood that the Administrative Agent (with
the consent or at the direction of the Majority Group Agents) may select such
Settlement Date to occur as frequently as daily), or, in the absence of such
selection, the Monthly Settlement Date. “Solvent” means, with respect to any
Person and as of any particular date, (i) the present fair market value (or
present fair saleable value) of the assets of such Person is not less than the
total amount required to pay the probable liabilities of such Person on its
total existing debts and liabilities (including contingent liabilities) as they
become absolute and matured, (ii) such Person is able to realize upon its assets
and pay its debts and other liabilities, contingent obligations and commitments
as they mature and become due in the normal course of business, (iii) such
Person is not incurring debts or liabilities beyond its ability to pay such
debts and liabilities as they mature and (iv) such Person is not engaged in any
business or transaction, and is not about to engage in any business or
transaction, for which its property would constitute unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which such Person is engaged. “Structuring Agent” means PNC Capital Markets LLC,
a Pennsylvania limited liability company. “Subordinated Note” has the meaning
set forth in the Purchase and Sale Agreement. “Subject Originator” means each
Person listed on Schedule V, which schedule may be amended, modified, restated,
supplemented or replaced from time to time with the consent of the
Administrative Agent and the Majority Group Agents. “Subject Receivable” means
any receivable, the originator of which is a Subject Originator. “Sub-Servicer”
has the meaning set forth in Section 8.01(d). “Subsidiary” means, as to any
Person, a corporation, partnership, limited liability company or other entity of
which shares of stock of each class or other interests having ordinary voting
power (other than stock or other interests having such power only by reason of
the 28 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118034.jpg]
happening of a contingency) to elect a majority of the Board of Directors or
other managers of such entity are at the time owned, or management of which is
otherwise controlled: (a) by such Person, (b) by one or more Subsidiaries of
such Person or (c) by such Person and one or more Subsidiaries of such Person.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
all interest, penalties, additions to tax and any similar liabilities with
respect thereto. “Termination Date” means the earliest to occur of (a) the
Scheduled Termination Date, (b) the date on which the “Termination Date” is
declared or deemed to have occurred under Section 9.01 and (c) the date selected
by the Borrower on which all Commitments have been reduced to zero pursuant to
Section 2.02(e). “Total Reserves” means, at any time of determination, an amount
equal to the product of (i) the sum of: (a) the Yield Reserve Percentage, plus
(b) the greater of (I) the sum of the Concentration Reserve Percentage plus the
Minimum Dilution Reserve Percentage and (II) the sum of the Loss Reserve
Percentage plus the Dilution Reserve Percentage, times (ii) the Net Receivables
Pool Balance at such time. “Tranche Period” means, with respect to any LIBOR
Loan, a period of one, two, three or six months selected by the Borrower
pursuant to Section 2.05. Each Tranche Period shall commence on a Monthly
Settlement Date and end on (but not including) the Monthly Settlement Date
occurring one, two, three or six calendar months thereafter, as selected by the
Borrower pursuant to Section 2.05; provided, however, that if the date any Loan
made pursuant to Section 2.01 is not a Monthly Settlement Date, the initial
Tranche Period for such Loan shall commence on the date such Loan is made
pursuant to Section 2.01 and end on the next Monthly Settlement Date occurring
after the day in the applicable succeeding calendar month which corresponds
numerically to the beginning day of such initial Tranche Period; provided,
further, that if any Tranche Period would end after the Termination Date, such
Tranche Period (including a period of one day) shall end on the Termination
Date. “Transaction Documents” means this Agreement, the Purchase and Sale
Agreement, the Account Control Agreement(s), the Fee Letter, each Subordinated
Note, the Performance Guaranty and all other certificates, instruments, UCC
financing statements, reports, notices, agreements and documents executed or
delivered under or in connection with this Agreement, in each case as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with this Agreement. “Transaction Information” means any information
provided to any Rating Agency, in each case, to the extent related to such
Rating Agency providing or proposing to provide a rating of any Notes or
monitoring such rating including, without limitation, information in connection
with the Borrower, the Originator, the Servicer or the Receivables. “UCC” means
the Uniform Commercial Code as from time to time in effect in the applicable
jurisdiction. 29 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118035.jpg]
“Unmatured Event of Default” means an event that but for notice or lapse of time
or both would constitute an Event of Default. “Unmatured Purchase and Sale
Termination Event” has the meaning set forth in the Purchase and Sale Agreement.
“U.S. Obligor” means an Obligor that is (a) a corporation or other business
organization and is organized under the laws of the United States of America (or
of a United States of America territory, district, state, commonwealth, or
possession, including, without limitation, Puerto Rico and the U.S. Virgin
Islands) or any political subdivision thereof, (b) the federal government of the
United States of America or any political subdivision, department, affiliate,
agency or other entity thereof, and (c) any state or local government body in
the United States of America or any political subdivision, department,
affiliate, agency or other entity thereof. “U.S. Tax Compliance Certificate” has
the meaning set forth in Section 4.03(f)(ii)(B)(3). “Volcker Rule” means Section
13 of the U.S. Bank Holding Company Act of 1956, as amended, and the applicable
rules and regulations thereunder. “Weighted Average Credit Terms” means, for any
Fiscal Month, the weighted average (weighted based on the Outstanding Balance of
all Pool Receivables) payment terms (computed in days and calculated based on
the difference between the original invoice date and the stated due date for
payment) of invoices for all Pool Receivables (other than Delinquent Receivables
and any Receivable that is excluded based on the application of clause (d) of
the definition of Excess Concentration) as of the last day of such Fiscal Month.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA. “Yield Reserve Percentage”
means at any time of determination: 1.50 x DSO x (BR + SFR) 360 where: BR = the
Base Rate; DSO = the Days’ Sales Outstanding for the most recently ended Fiscal
Month; and SFR = the Servicing Fee Rate. SECTION 1.02. Other Interpretative
Matters. All accounting terms not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Article 9 of the UCC in the State of
New York and not specifically defined herein, are used herein as defined in such
Article 9. Unless otherwise expressly indicated, all references herein to
“Article,” 30 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118036.jpg]
“Section,” “Schedule”, “Exhibit” or “Annex” shall mean articles and sections of,
and schedules, exhibits and annexes to, this Agreement. For purposes of this
Agreement, the other Transaction Documents and all such certificates and other
documents, unless the context otherwise requires: (a) references to any amount
as on deposit or outstanding on any particular date means such amount at the
close of business on such day; (b) the words “hereof,” “herein” and “hereunder”
and words of similar import refer to such agreement (or the certificate or other
document in which they are used) as a whole and not to any particular provision
of such agreement (or such certificate or document); (c) references to any
Section, Schedule or Exhibit are references to Sections, Schedules and Exhibits
in or to such agreement (or the certificate or other document in which the
reference is made), and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (d) the
term “including” means “including without limitation”; (e) references to any
Applicable Law refer to that Applicable Law as amended from time to time and
include any successor Applicable Law; (f) references to any agreement refer to
that agreement as from time to time amended, restated or supplemented or as the
terms of such agreement are waived or modified in accordance with its terms; (g)
references to any Person include that Person’s permitted successors and assigns;
(h) headings are for purposes of reference only and shall not otherwise affect
the meaning or interpretation of any provision hereof; (i) unless otherwise
provided, in the calculation of time from a specified date to a later specified
date, the term “from” means “from and including”, and the terms “to” and “until”
each means “to but excluding”; (j) terms in one gender include the parallel
terms in the neuter and opposite gender; (k) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day and (l) the term “or” is not exclusive. ARTICLE II TERMS OF
THE LOANS SECTION 2.01. Loan Facility. Upon a request by the Borrower pursuant
to Section 2.02, and on the terms and subject to the conditions hereinafter set
forth, the Conduit Lenders, ratably, in accordance with the aggregate of the
Commitments of the Related Committed Lenders with respect to each such Conduit
Lender, severally and not jointly, may, in their sole discretion, make Loans to
the Borrower on a revolving basis, and if and to the extent any Conduit Lender
does not make any such requested Loan or if any Group does not include a Conduit
Lender, the Related Committed Lender(s) for such Conduit Lender or the Committed
Lender for such Group, as the case may be, shall, ratably in accordance with
their respective Commitments, severally and not jointly, make such Loans to the
Borrower, in either case, from time to time during the period from the Closing
Date to the Termination Date. Under no circumstances shall any Lender be
obligated to make any such Loan if, after giving effect to such Loan: (a) the
Aggregate Capital would exceed the Facility Limit at such time; (b) the sum of
(A) the Capital of such Lender, plus (B) the aggregate outstanding Capital of
each other Lender in its Group, would exceed the Group Commitment of such
Lender’s Group; 31 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118037.jpg]
(c) if such Lender is a Committed Lender, the aggregate outstanding Capital of
such Committed Lender would exceed its Commitment; or (d) the Aggregate Capital
would exceed the Borrowing Base at such time. SECTION 2.02. Making Loans;
Repayment of Loans. (a) Each Loan hereunder shall be made on at least one (1)
Business Day’s prior written request from the Borrower to the Administrative
Agent and each Group Agent in the form of a Loan Request attached hereto as
Exhibit A. Each such request for a Loan shall be made no later than 1:00 p.m.
(New York City time) on a Business Day (it being understood that any such
request made after such time shall be deemed to have been made on the following
Business Day) and shall specify (i) the amount of the Loan(s) requested (which
shall not be less than one million dollars ($1,000,000) and shall be an integral
multiple of one hundred thousand dollars ($100,000)), (ii) the allocation of
such amount among the Groups (which shall be ratable based on the Group
Commitments), (iii) the account to which the proceeds of such Loan shall be
distributed and (iv) the date such requested Loan is to be made (which shall be
a Business Day). (b) On the date of each Loan specified in the applicable Loan
Request, the Lenders shall, upon satisfaction of the applicable conditions set
forth in Article V and pursuant to the other conditions set forth in this
Article II, make available to the Borrower in same day funds an aggregate amount
equal to the amount of such Loans requested, at the account set forth in the
related Loan Request. (c) Each Committed Lender’s obligation shall be several,
such that the failure of any Committed Lender to make available to the Borrower
any funds in connection with any Loan shall not relieve any other Committed
Lender of its obligation, if any, hereunder to make funds available on the date
such Loans are requested (it being understood, that no Committed Lender shall be
responsible for the failure of any other Committed Lender (other than a
Committed Lender in its Group) to make funds available to the Borrower in
connection with any Loan hereunder). (d) The Borrower shall repay in full the
outstanding Capital of each Lender on the Final Maturity Date. Prior thereto,
the Borrower shall, on each Settlement Date, make a prepayment of the
outstanding Capital of the Lenders to the extent required under Section 3.01 and
otherwise in accordance therewith. Notwithstanding the foregoing, the Borrower,
in its discretion, shall have the right to make a prepayment, in whole or in
part, of the outstanding Capital of the Lenders on any Business Day upon one (1)
Business Day’s prior written notice thereof to the Administrative Agent and each
Group Agent in the form of a Reduction Notice attached hereto as Exhibit B;
provided, however, that (i) each such prepayment shall be in a minimum aggregate
amount of one hundred thousand dollars ($100,000) and shall be an integral
multiple of one hundred thousand dollars ($100,000); provided, however, that
notwithstanding the foregoing, a prepayment may be in an amount necessary to
reduce any Borrowing Base Deficit existing at such time or the outstanding
Capital of the Lenders to zero ($0), and (ii) any accrued Interest and Fees in
respect of such prepaid Capital shall be paid on the immediately following
Settlement Date; provided, further, that the Borrower shall not provide any
Reduction 32 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118038.jpg]
Notice, and no such Reduction Notice shall be effective, if after giving effect
thereto, the Aggregate Capital at such time would be less than the Minimum
Funding Threshold. (e) The Borrower may, at any time upon at least thirty (30)
calendar days’ prior written notice to the Administrative Agent and each Group
Agent, terminate the Facility Limit in whole or ratably reduce the Facility
Limit in part. Each partial reduction in the Facility Limit shall be in a
minimum aggregate amount of five million dollars ($5,000,000) or integral
multiples of one million dollars ($1,000,000) in excess thereof, and no such
partial reduction shall reduce the Facility Limit to an amount less than one
hundred million dollars ($100,000,000). In connection with any partial reduction
in the Facility Limit, the Commitment of each Committed Lender shall be ratably
reduced. (f) In connection with any reduction of the Commitments, the Borrower
shall remit to the Administrative Agent (i) instructions regarding such
reduction and (ii) for payment to the Lenders, cash in an amount sufficient to
pay (A) Capital of Lenders in each Group in excess of the Group Commitment of
such Group and (B) all other outstanding Borrower Obligations with respect to
such reduction (determined based on the ratio of the reduction of the
Commitments being effected to the amount of the Commitments prior to such
reduction or, if the Administrative Agent reasonably determines that any portion
of the outstanding Borrower Obligations is allocable solely to that portion of
the Commitments being reduced or has arisen solely as a result of such
reduction, all of such portion) including, without duplication, any associated
Breakage Fees. Upon receipt of any such amounts, the Administrative Agent shall
apply such amounts first to the reduction of the outstanding Capital, and second
to the payment of the remaining outstanding Borrower Obligations with respect to
such reduction, including any Breakage Fees, by paying such amounts to the
Lenders. (g) The Borrower hereby covenants and agrees from time to time to
request Loans pursuant to Section 2.02(a) in amounts and at such times such that
the Aggregate Capital at all times is no less than the Minimum Funding Threshold
at such time; it being understood and agreed that each Credit Extension pursuant
to this Agreement is subject to the applicable conditions set forth in Article V
and the other conditions set forth in this Article II. SECTION 2.03. Interest
and Fees. (a) On each Settlement Date, the Borrower shall, in accordance with
the terms and priorities for payment set forth in Section 3.01, pay to each
Group Agent, each Lender, the Administrative Agent and the Structuring Agent
certain fees (collectively, the “Fees”) in the amounts set forth in the fee
letter agreements from time to time entered into, among the Borrower, the
members of the applicable Group (or their Group Agent on their behalf) and/or
the Administrative Agent (each such fee letter agreement, as amended, restated,
supplemented or otherwise modified from time to time, collectively being
referred to herein as the “Fee Letter”). Undrawn Fees (as defined in the Fee
Letter) shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender as provided in Section 2.06. (b) Each Loan of each Lender and
the Capital thereof shall accrue interest on each day when such Capital remains
outstanding at the then applicable Interest Rate for such Loan. The Borrower
shall pay all Interest (including, for the avoidance of doubt, all Interest 33
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118039.jpg]
accrued on LIBOR Loans during an Interest Period regardless of whether the
applicable Tranche Period has ended), Fees and Breakage Fees accrued during each
Interest Period on each Settlement Date in accordance with the terms and
priorities for payment set forth in Section 3.01. SECTION 2.04. Records of
Loans. Each Group Agent shall record in its records, the date and amount of each
Loan made by the Lenders in its Group hereunder, the interest rate with respect
thereto, the Interest accrued thereon and each repayment and payment thereof.
Subject to Section 13.03(c), such records shall be conclusive and binding absent
manifest error. The failure to so record any such information or any error in so
recording any such information shall not, however, limit or otherwise affect the
obligations of the Borrower hereunder or under the other Transaction Documents
to repay the Capital of each Lender, together with all Interest accruing thereon
and all other Borrower Obligations. SECTION 2.05. Selection of Interest Rates
and Tranche Periods. (a) Subject to the following sentence, each Loan shall bear
interest initially at LMIR. Thereafter, so long as no Event of Default has
occurred and is continuing, the Borrower may from time to time elect to change
or continue the type of Interest Rate and/or Tranche Period borne by each Loan
or, subject to the minimum amount requirement for each outstanding Loan set
forth in Section 2.02, a portion thereof by notice to the Administrative Agent
not later than 11:00 a.m. (New York City time), one (1) Business Day prior to
the expiration of any Tranche Period or Interest Period, as applicable;
provided, that there shall not be more than three (3) LIBOR Loans outstanding
hereunder at any one time; provided, further that for the avoidance of doubt,
any change from LMIR to Adjusted LIBOR and/or any change to a Tranche Period
applicable to a Loan shall not be effective until the Monthly Settlement Date
occurring after the date of such request. Any such notices requesting the
continuation or conversion of a Loan to the Administrative Agent may be given by
telephone, telecopy, or other telecommunication device acceptable to the
Administrative Agent (which notice shall be irrevocable once given and, if by
telephone, shall be promptly confirmed in writing in a manner acceptable to the
Administrative Agent). (b) If, by the time required in Section 2.05(a), the
Borrower fails to select a Tranche Period or Interest Rate for any Loan, such
Loan shall automatically accrue Interest at LMIR for the next occurring Interest
Period. SECTION 2.06. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender: (a) Undrawn Fees (as defined in the Fee Letter) shall cease to accrue on
the unfunded portion of the Commitment of such Defaulting Lender. (b) The
Commitment and Capital of such Defaulting Lender shall not be included in
determining whether the Majority Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 13.01); provided, that, except as otherwise provided in
Section 13.01, this clause (b) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other 34 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118040.jpg]
modification requiring the consent of such Lender or each Lender directly
affected thereby (if such Lender is directly affected thereby). (c) In the event
that the Administrative Agent, the Borrower and the Servicer each agrees in
writing that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Pro Rata Percentage; provided, that no adjustments
shall be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while such Lender was a Defaulting Lender, and
provided, further, that except to the extent otherwise agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender that is not a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender. SECTION
2.07. Successor LMIR or Adjusted LIBOR Index. (a) If the Administrative Agent
determines (which determination shall be final and conclusive, absent manifest
error) that either (i) (A) the circumstances set forth in Section 4.04 have
arisen and are unlikely to be temporary, or (B) the circumstances set forth in
Section 4.04 have not arisen but the applicable supervisor or administrator (if
any) of LMIR or Adjusted LIBOR or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying the
specific date after which LMIR or Adjusted LIBOR shall no longer be used for
determining interest rates for loans (either such date, a “LIBOR Termination
Date”), or (ii) a rate other than LMIR or Adjusted LIBOR has become a widely
recognized benchmark rate for newly originated loans in Dollars in the U.S.
market, then the Administrative Agent may (in consultation with the Borrower)
choose a replacement index for LMIR or Adjusted LIBOR and make adjustments to
applicable margins and related amendments to this Agreement as referred to below
such that, to the extent practicable, the all-in interest rate based on the
replacement index will be substantially equivalent to the all-in LMIR- or
Adjusted LIBOR-based interest rate in effect prior to its replacement. (b) The
Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect the replacement index, the adjusted margins and such other
related amendments as may be appropriate, in the discretion of the
Administrative Agent, for the implementation and administration of the
replacement index-based rate. Notwithstanding anything to the contrary in this
Agreement or the other Transaction Documents (including, without limitation,
Section 13.01), such amendment shall become effective without any further action
or consent of any other party to this Agreement at 5:00 p.m. New York City time
on the tenth (10th) Business Day after the date a draft of the amendment is
provided to the Lenders, unless the Administrative Agent receives, on or before
such tenth (10th) Business Day, a written notice from the Majority Group Agents
stating that the Majority Group Agents object to such amendment). (c) Selection
of the replacement index, adjustments to the applicable margins, and amendments
to this Agreement (i) will be determined with due consideration to the
then-current market practices for determining and implementing a rate of
interest for newly 35 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118041.jpg]
originated loans in the United States and loans converted from a LMIR- or
Adjusted LIBOR- based rate to a replacement index-based rate, and (ii) may also
reflect adjustments to account for (A) the effects of the transition from LMIR
or Adjusted LIBOR to the replacement index and (B) yield- or risk-based
differences between LMIR or Adjusted LIBOR and the replacement index. (d) Until
an amendment reflecting a new replacement index in accordance with this Section
2.07 is effective, each advance, conversion and renewal of a Loan under LMIR or
Adjusted LIBOR will continue to bear interest with reference to LMIR or Adjusted
LIBOR; provided, however, that if the Administrative Agent determines (which
determination shall be final and conclusive, absent manifest error) that a LIBOR
Termination Date has occurred, then following the LIBOR Termination Date, all
Loans as to which LMIR or Adjusted LIBOR would otherwise apply shall
automatically be converted to the Base Rate until such time as an amendment
reflecting a replacement index and related matters as described above is
implemented. (e) Notwithstanding anything to the contrary contained herein, if
at any time the replacement index is less than zero, at such times, such index
shall be deemed to be zero for purposes of this Agreement. ARTICLE III
SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS SECTION 3.01. Settlement
Procedures. (a) The Servicer shall set aside and hold in trust for the benefit
of the Secured Parties (or, if so requested by the Administrative Agent,
segregate in a separate account approved by the Administrative Agent, which
shall be an account maintained and controlled by the Administrative Agent unless
the Administrative Agent otherwise instructs in its sole discretion), for
application in accordance with the priority of payments set forth below, all
Collections on Pool Receivables that are received by the Servicer or the
Borrower or received in any Lock-Box or Collection Account; provided, however,
that so long as each of the conditions precedent set forth in Section 5.03 are
satisfied on such date, the Servicer may release to the Borrower from such
Collections the amount (if any) necessary to pay (i) the purchase price for
Receivables purchased by the Borrower on such date in accordance with the terms
of the Purchase and Sale Agreement or (ii) amounts owing by the Borrower to the
Originators under the Subordinated Notes (each such release, a “Release”). On
each Settlement Date, the Servicer (or, following its assumption of control of
the Collection Accounts, the Administrative Agent) shall, distribute such
Collections in the following order of priority: (i) first, to the Servicer for
the payment of the accrued Servicing Fees payable for the immediately preceding
Interest Period (plus, if applicable, the amount of Servicing Fees payable for
any prior Interest Period to the extent such amount has not been distributed to
the Servicer); (ii) second, to each Lender and other Credit Party (ratably,
based on the amount then due and owing), all accrued and unpaid Interest, Fees
and Breakage Fees 36 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118042.jpg]
due to such Lender and other Credit Party for the immediately preceding Interest
Period (including any additional amounts or indemnified amounts payable under
Sections 4.03 and 12.01 in respect of such payments), plus, if applicable, the
amount of any such Interest, Fees and Breakage Fees (including any additional
amounts or indemnified amounts payable under Sections 4.03 and 12.01 in respect
of such payments) payable for any prior Interest Period to the extent such
amount has not been distributed to such Lender or Credit Party; (iii) third, as
set forth in clause (A), (B) or (C) below, as applicable: (A) prior to the
occurrence of the Termination Date, to the extent that a Borrowing Base Deficit
exists on such date or the Aggregate Capital on such date exceeds the Facility
Limit, to the Lenders (ratably, based on the aggregate outstanding Capital of
each Lender at such time) for the payment of a portion of the outstanding
Aggregate Capital at such time, in an aggregate amount equal to the amount
necessary to reduce the Borrowing Base Deficit to zero ($0) or the amount
necessary to reduce the Aggregate Capital to an amount equal to or less than the
Facility Limit, as applicable; (B) on and after the occurrence of the
Termination Date, to each Lender (ratably, based on the aggregate outstanding
Capital of each Lender at such time) for the payment in full of the aggregate
outstanding Capital of such Lender at such time; or (C) prior to the occurrence
of the Termination Date, at the election of the Borrower from time to time and
in accordance with Section 2.02(d), to the payment of all or any portion of the
outstanding Capital of the Lenders at such time (ratably, based on the aggregate
outstanding Capital of each Lender at such time); (iv) fourth, to the Credit
Parties, the Affected Persons and the Borrower Indemnified Parties (ratably,
based on the amount due and owing at such time), for the payment of all other
Borrower Obligations then due and owing by the Borrower to the Credit Parties,
the Affected Persons and the Borrower Indemnified Parties; and (v) fifth, the
balance, if any, to be paid to the Borrower for its own account. (b) All
payments or distributions to be made by the Servicer, the Borrower and any other
Person to the Lenders (or their respective related Affected Persons and the
Borrower Indemnified Parties) shall be paid or distributed to the related Group
Agent at its Group Agent’s Account. Each Group Agent, upon its receipt in the
applicable Group Agent’s Account of any such payments or distributions, shall
distribute such amounts to the applicable Lenders, Affected Persons and the
Borrower Indemnified Parties within its Group ratably; provided that if such
Group Agent shall have received insufficient funds to pay all of the above
amounts in full on any such date, such Group Agent shall pay such amounts to the
applicable 37 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118043.jpg]
Lenders, Affected Persons and the Borrower Indemnified Parties within its Group
in accordance with the priority of payments set forth above, and with respect to
any such category above for which there are insufficient funds to pay all
amounts owing on such date, ratably (based on the amounts in such categories
owing to each such Person in such Group) among all such Persons in such Group
entitled to payment thereof. (c) If and to the extent the Administrative Agent,
any Credit Party, any Affected Person or any Borrower Indemnified Party shall be
required for any reason to pay over to any Person any amount received on its
behalf hereunder, such amount shall be deemed not to have been so received but
rather to have been retained by the Borrower and, accordingly, the
Administrative Agent, such Credit Party, such Affected Person or such Borrower
Indemnified Party, as the case may be, shall have a claim against the Borrower
for such amount. (d) For the purposes of this Section 3.01: (i) If, on any day,
the Outstanding Balance of any Pool Receivable is reduced or adjusted as a
result of any defective, rejected, returned, repossessed or foreclosed goods or
services, or any revision, cancellation, allowance, rebate, credit memo,
discount or other adjustment made by the Borrower, any Originator, the Servicer
or any Affiliate of the Servicer, or any setoff, counterclaim or dispute between
the Borrower or any Affiliate of the Borrower, an Originator or any Affiliate of
an Originator, or the Servicer or any Affiliate of the Servicer, and an Obligor,
the Borrower shall be deemed to have received on such day a Collection of such
Pool Receivable in the amount of such reduction or adjustment and shall
immediately pay any and all such amounts in respect thereof to a Collection
Account (or as otherwise directed by the Administrative Agent at such time) for
the benefit of the Credit Parties for application pursuant to Section 3.01(a);
(ii) if on any day any of the representations or warranties in Section 6.01 is
not true with respect to any Pool Receivable, the Borrower shall be deemed to
have received on such day a Collection of such Pool Receivable in full and shall
immediately pay the amount of such deemed Collection to a Collection Account (or
as otherwise directed by the Administrative Agent at such time) for the benefit
of the Credit Parties for application pursuant to Section 3.01(a) (Collections
deemed to have been received pursuant to Section 3.01(d) are hereinafter
sometimes referred to as “Deemed Collections”); (iii) except as provided in
clauses (i) or (ii) above or otherwise required by Applicable Law or the
relevant Contract, all Collections received from an Obligor of any Receivable
shall be applied to the Receivables of such Obligor in the order of the age of
such Receivables, starting with the oldest such Receivable, unless such Obligor
designates in writing its payment for application to specific Receivables; and
(iv) if and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to an Obligor (or any trustee, receiver, custodian or similar
official in any Insolvency Proceeding) any amount received by it hereunder, such
amount shall be 38 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118044.jpg]
deemed not to have been so received by such Person but rather to have been
retained by the Borrower and, accordingly, such Person shall have a claim
against the Borrower for such amount, payable when and to the extent that any
distribution from or on behalf of such Obligor is made in respect thereof.
SECTION 3.02. Payments and Computations, Etc. (a) All amounts to be paid by the
Borrower or the Servicer to the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party hereunder shall be paid no
later than noon (12:00 p.m.) (New York City time) on the day when due in same
day funds to the applicable Group Agent’s Account. (b) Each of the Borrower and
the Servicer shall, to the extent permitted by Applicable Law, pay interest on
any amount not paid or deposited by it when due hereunder, at an interest rate
per annum equal to 2.50% per annum above the Base Rate, payable on demand. (c)
All computations of interest under subsection (b) above and all computations of
Interest, Fees and other amounts hereunder shall be made on the basis of a year
of 360 days (or, in the case of amounts determined by reference to the Base
Rate, 365 or 366 days, as applicable) for the actual number of days (including
the first but excluding the last day) elapsed. Whenever any payment or deposit
to be made hereunder shall be due on a day other than a Business Day, such
payment or deposit shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of such payment or
deposit. ARTICLE IV INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND
SECURITY INTEREST SECTION 4.01. Increased Costs. (a) Increased Costs Generally.
If any Change in Law shall: (i) impose, modify or deem applicable any reserve,
special deposit, liquidity, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Affected Person; (ii) subject any Affected
Person to any Taxes (except to the extent such Taxes are Indemnified Taxes for
which relief is sought under Section 4.03 or Excluded Taxes) on its loans, loan
principal, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or (iii) impose on any Affected
Person any other condition, cost or expense (other than Taxes) (A) affecting the
Collateral, this Agreement, any other Transaction Document, any Program Support
Agreement, any Loan or (B) affecting its obligations or rights to make Loans; 39
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118045.jpg]
and the result of any of the foregoing shall be to increase the cost to such
Affected Person (A) acting as the Administrative Agent, a Group Agent or a
Lender hereunder or as a Program Support Provider with respect to the
transactions contemplated hereby, (B) of funding or maintaining any Loan or (C)
of maintaining its obligation to fund or maintain any Loan, or to reduce the
amount of any sum received or receivable by such Affected Person hereunder,
then, upon request of such Affected Person (or its Group Agent), the Borrower
shall pay to such Affected Person such additional amount or amounts as will
compensate such Affected Person for such additional costs incurred or reduction
suffered. (b) Capital and Liquidity Requirements. If any Affected Person
determines that any Change in Law affecting such Affected Person or any lending
office of such Affected Person or such Affected Person’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of (x) increasing the amount of capital required to be maintained by such
Affected Person or Affected Person’s holding company, if any, (y) reducing the
rate of return on such Affected Person’s capital or on the capital of such
Affected Person’s holding company, if any, or (z) causing an internal capital or
liquidity charge or other imputed cost to be assessed upon such Affected Person
or Affected Person’s holding company, if any, in each case, as a consequence of
(A) this Agreement or any other Transaction Document, (B) the commitments of
such Affected Person hereunder or under any other Transaction Document or
related Program Support Agreement, (C) the Loans made by such Affected Person or
(D) any Capital (or portion thereof), to a level below that which such Affected
Person or such Affected Person’s holding company could have achieved but for
such Change in Law (taking into consideration such Affected Person’s policies
and the policies of such Affected Person’s holding company with respect to
capital adequacy and liquidity), then from time to time, upon request of such
Affected Person (or its Group Agent), the Borrower will pay to such Affected
Person such additional amount or amounts as will compensate such Affected Person
or such Affected Person’s holding company for any such increase, reduction or
charge. (c) Adoption of Changes in Law. The Borrower acknowledges that any
Affected Person may institute measures in anticipation of a Change in Law
(including, without limitation, the imposition of internal charges on such
Affected Person’s interests or obligations under any Transaction Document or
Program Support Agreement), and may commence allocating charges to or seeking
compensation from the Borrower under this Section 4.01 in connection with such
measures, in advance of the effective date of such Change in Law, and the
Borrower agrees to pay such charges or compensation to such Affected Person,
following demand therefor in accordance with the terms of this Section 4.01,
without regard to whether such effective date has occurred. (d) Certificates for
Reimbursement. A certificate of an Affected Person (or its Group Agent on its
behalf) setting forth the amount or amounts necessary to compensate such
Affected Person or its holding company, as the case may be, as specified in
clause (a), (b) or (c) of this Section 4.01 and delivered to the Borrower, shall
be conclusive absent manifest error. The Borrower shall, subject to the
priorities of payment set forth in Section 3.01, pay such Affected Person the
amount shown as due on any such certificate on the first Settlement Date
occurring after the Borrower’s receipt of such certificate. 40 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118046.jpg]
(e) Delay in Requests. Failure or delay on the part of any Affected Person to
demand compensation pursuant to this Section 4.01 shall not constitute a waiver
of such Affected Person’s right to demand such compensation. SECTION 4.02.
Funding Losses. (a) The Borrower will pay each Lender all Breakage Fees. (b) A
certificate of a Lender (or its Group Agent on its behalf) setting forth the
amount or amounts necessary to compensate such Lender, as specified in clause
(a) above and delivered to the Borrower, shall be conclusive absent manifest
error. The Borrower shall, subject to the priorities of payment set forth in
Section 3.01, pay such Lender the amount shown as due on any such certificate on
the first Settlement Date occurring after the Borrower’s receipt of such
certificate. SECTION 4.03. Taxes. (a) Payments Free of Taxes. Any and all
payments by or on account of any obligation of the Borrower under any
Transaction Document shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the good faith discretion of the applicable Credit Party, Affected
Person or Borrower Indemnified Party) requires the deduction or withholding of
any Tax from any such payment by a Credit Party, Affected Person or Borrower
Indemnified Party, then the applicable Credit Party, Affected Person or Borrower
Indemnified Party shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Applicable Law, and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section), the applicable Credit Party, Affected Person or Borrower
Indemnified Party receives an amount equal to the sum it would have received had
no such deduction or withholding been made. (b) Payment of Other Taxes by the
Borrower. The Borrower shall timely pay to the relevant Governmental Authority
in accordance with Applicable Law, or, at the option of the Administrative
Agent, timely reimburse it for the payment of, any Other Taxes. (c)
Indemnification by the Borrower. The Borrower shall indemnify each Affected
Person, within ten (10) calendar days after demand therefor, for the full amount
of any (I) Indemnified Taxes (including Indemnified Taxes imposed or asserted on
or attributable to amounts payable under this Section) payable or paid by such
Affected Person or required to be withheld or deducted from a payment to such
Affected Person and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
and (II) Taxes that arise because a Loan is not treated for U.S. federal, state,
local or franchise Tax purposes as intended under Section 13.14 (such
indemnification will include any U.S. federal, state or local income and
franchise Taxes necessary to make such Affected Person whole on an after-tax
basis taking into account the taxability of receipt of payments under this
clause (II) and 41 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118047.jpg]
any reasonable expenses (other than Taxes) arising out of, relating to, or
resulting from the foregoing). Promptly upon having knowledge that any such
Indemnified Taxes have been levied, imposed or assessed, and promptly upon
notice by the Administrative Agent or any Affected Person (or its related Group
Agent), the Borrower shall pay such Indemnified Taxes directly to the relevant
taxing authority or Governmental Authority; provided that neither the
Administrative Agent nor any Affected Person shall be under any obligation to
provide any such notice to the Borrower. A certificate as to the amount of such
payment or liability delivered to the Borrower by an Affected Person (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of an Affected Person, shall be conclusive absent manifest
error. (d) Indemnification by the Lenders. Each Lender (other than the Conduit
Lenders) shall severally indemnify the Administrative Agent, within ten (10)
calendar days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender, its Related Conduit Lender or any of their respective Affiliates
that are Affected Persons (but only to the extent that the Borrower and its
Affiliates have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting any obligation of the Borrower, the
Servicer or their Affiliates to do so), (ii) any Taxes attributable to the
failure of such Lender, its Related Conduit Lender or any of their respective
Affiliates that are Affected Persons to comply with Section 13.03(f) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, its Related Conduit Lender or any of their
respective Affiliates that are Affected Persons, in each case, that are payable
or paid by the Administrative Agent in connection with any Transaction Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender (or its Group Agent) by the Administrative
Agent shall be conclusive absent manifest error. Each Lender (other than the
Conduit Lenders) hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender, its Related Conduit Lender
or any of their respective Affiliates that are Affected Persons under any
Transaction Document or otherwise payable by the Administrative Agent to such
Lender, its Related Conduit Lender or any of their respective Affiliates that
are Affected Persons from any other source against any amount due to the
Administrative Agent under this clause (d). (e) Evidence of Payments. As soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this Section 4.03, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. (f) Status of Affected Persons. (i) Any Affected
Person that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Transaction Document shall deliver to
the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at 42 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118048.jpg]
a reduced rate of withholding. In addition, any Affected Person, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Affected Person is subject
to backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 4.03(f)(ii)(A), 4.03(f)(ii)(B) and 4.03(g)) shall not be
required if, in the Affected Person’s reasonable judgment, such completion,
execution or submission would subject such Affected Person to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Affected Person (ii) Without limiting the generality
of the foregoing: (A) an Affected Person that is a U.S. Person shall deliver to
the Borrower and the Administrative Agent from time to time upon the reasonable
request of the Borrower or the Administrative Agent, executed originals of
Internal Revenue Service Form W-9 certifying that such Affected Person is exempt
from U.S. federal backup withholding tax; (B) any Affected Person that is not a
U.S. Person shall, to the extent it is legally entitled to do so, deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested of the Affected Person) from time to time upon the reasonable request
of the Borrower or the Administrative Agent, whichever of the following is
applicable: (1) in the case of such an Affected Person claiming the benefits of
an income tax treaty to which the United States is a party, (x) with respect to
payments of interest under any Transaction Document, executed originals of
Internal Revenue Service Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Transaction Document, Internal Revenue Service Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty; (2) executed
originals of Internal Revenue Service Form W-8ECI; (3) in the case of such an
Affected Person claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, (x) a certificate to the effect that such
Affected Person is not a “bank” within the meaning of Section 881(c)(3)(A) 43
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118049.jpg]
of the Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of Internal Revenue Service Form
W-8BEN; or (4) to the extent such Affected Person is not the beneficial owner,
executed originals of Internal Revenue Service Form W-8IMY, accompanied by
Internal Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN, a
U.S. Tax Compliance Certificate, Internal Revenue Service Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided
that, if such Affected Person is a partnership and one or more direct or
indirect partners of such Affected Person are claiming the portfolio interest
exemption, such Affected Person may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner; and (C) any Affected Person
that is not a U.S. Person shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient), from time to time upon the reasonable
request of the Borrower or the Administrative Agent, executed originals of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made. (g) Documentation Required by FATCA. If a payment
made to an Affected Person under any Transaction Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Affected Person were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Affected Person shall deliver to the Borrower and the Administrative Agent at
the time or times prescribed by Applicable Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Affected Person has complied with such Affected
Person’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement and
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with FATCA. 44
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118050.jpg]
(h) Survival. Each party’s obligations under this Section 4.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Credit Party or any other Affected person,
the termination of the Commitments and the repayment, satisfaction or discharge
of all the Borrower Obligations and the Servicer’s obligations hereunder. (i)
Updates. Each Affected Person agrees that if any form or certification it
previously delivered pursuant to this Section 4.03 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so. SECTION 4.04. Inability to Determine Adjusted LIBOR or
LMIR; Change in Legality. (a) If any Group Agent shall have determined (which
determination shall be conclusive and binding upon the parties hereto absent
manifest error) on any day, by reason of circumstances affecting the interbank
Eurodollar market, either that: (i) dollar deposits in the relevant amounts and
for the relevant Interest Period or day, as applicable, are not available, (ii)
adequate and reasonable means do not exist for ascertaining Adjusted LIBOR or
LMIR for such Interest Period or day, as applicable, or (iii) Adjusted LIBOR or
LMIR determined pursuant hereto does not accurately reflect the cost to the
applicable Affected Person (as conclusively determined by such Group Agent) of
maintaining any Portion of Capital during such Interest Period or day, as
applicable, such Group Agent shall promptly give telephonic notice of such
determination, confirmed in writing, to the Borrower on such day. Upon delivery
of such notice: (i) no Portion of Capital shall be funded thereafter at Adjusted
LIBOR or LMIR unless and until such Group Agent shall have given notice to the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist and (ii) with respect to any outstanding Portion
of Capital then funded at Adjusted LIBOR or LMIR, such Interest Rate shall
automatically be converted to the Base Rate. (b) If on any day any Group Agent
shall have been notified by any Affected Person that such Affected Person has
determined (which determination shall be final and conclusive absent manifest
error) that any Change in Law, or compliance by such Affected Person with any
Change in Law, shall make it unlawful or impossible for such Affected Person to
fund or maintain any Portion of Capital at or by reference to Adjusted LIBOR or
LMIR, such Group Agent shall notify the Borrower and the Administrative Agent
thereof. Upon receipt of such notice, until the applicable Group Agent notifies
the Borrower and the Administrative Agent that the circumstances giving rise to
such determination no longer apply, (i) no Portion of Capital shall be funded at
or by reference to Adjusted LIBOR or LMIR and (ii) the Interest for any
outstanding portions of Capital then funded at Adjusted LIBOR or LMIR shall
automatically and immediately be converted to the Base Rate. SECTION 4.05.
Security Interest. (a) As security for the performance by the Borrower of all
the terms, covenants and agreements on the part of the Borrower to be performed
under this Agreement or any other Transaction Document, including the punctual
payment when due of the Aggregate 45 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118051.jpg]
Capital and all Interest in respect of the Loans and all other Borrower
Obligations, the Borrower hereby grants to the Administrative Agent for its
benefit and the ratable benefit of the Secured Parties, a valid, continuing and
perfected first priority security interest in, all of the Borrower’s right,
title and interest in, to and under all of the following, whether now or
hereafter owned, existing or arising (collectively, the “Collateral”): (i) all
Pool Receivables, (ii) all Related Security with respect to such Pool
Receivables, (iii) all Collections with respect to such Pool Receivables, (iv)
the Lock-Boxes and Collection Accounts and all amounts on deposit therein, and
all certificates and instruments, if any, from time to time evidencing such
Lock-Boxes and Collection Accounts and amounts on deposit therein, (v) all
rights (but none of the obligations) of the Borrower under the Purchase and Sale
Agreement, (vi) all other personal and fixture property or assets of the
Borrower of every kind and nature including, without limitation, all goods
(including inventory, equipment and any accessions thereto), instruments
(including promissory notes), documents, accounts, chattel paper (whether
tangible or electronic), deposit accounts, securities accounts, securities
entitlements, letter of credit rights, commercial tort claims, securities and
all other investment property, supporting obligations, money, any other contract
rights or rights to the payment of money, insurance claims and proceeds, and all
general intangibles (including all payment intangibles) (each as defined in the
UCC) and (vii) all proceeds of, and all amounts received or receivable under any
or all of, the foregoing. (b) The Administrative Agent (for the benefit of the
Secured Parties) shall have, with respect to all the Collateral, and in addition
to all the other rights and remedies available to the Administrative Agent (for
the benefit of the Secured Parties), all the rights and remedies of a secured
party under any applicable UCC. The Borrower hereby authorizes the
Administrative Agent to file financing statements describing as the collateral
covered thereby as “all of the debtor’s personal property or assets” or words to
that effect, notwithstanding that such wording may be broader in scope than the
collateral described in this Agreement. (c) Immediately upon the occurrence of
the Final Payout Date, the Collateral shall be automatically released from the
lien created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent, the
Lenders and the other Credit Parties hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Borrower; provided, however, that
promptly following any such termination, and at the expense of the Borrower, the
Administrative Agent shall execute (if applicable) and deliver to the Borrower
UCC-3 termination statements and such other documents as the Borrower shall
reasonably request to evidence such termination. ARTICLE V CONDITIONS TO
EFFECTIVENESS AND CREDIT EXTENSIONS SECTION 5.01. Conditions Precedent to
Effectiveness and the Initial Credit Extension. This Agreement shall become
effective as of the Closing Date when (a) the Administrative Agent shall have
received each of the documents, agreements (in fully executed form), opinions of
counsel, lien search results, UCC filings, certificates and other deliverables
listed on the closing memorandum attached as Exhibit H hereto, in each case, in
form and substance acceptable to the Administrative Agent and (b) all fees and
expenses payable by the 46 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118052.jpg]
Borrower on the Closing Date to the Credit Parties have been paid in full in
accordance with the terms of the Transaction Documents. SECTION 5.02. Conditions
Precedent to All Credit Extensions. Each Credit Extension hereunder on or after
the Closing Date shall be subject to the conditions precedent that: (a) in the
case of a Loan, the Borrower shall have delivered to the Administrative Agent
and each Group Agent a Loan Request for such Loan, in accordance with Section
2.02(a); (b) the Servicer shall have delivered to the Administrative Agent and
each Group Agent all Information Packages required to be delivered hereunder;
(c) the conditions precedent to such Credit Extension specified in Section
2.01(a) through (d) shall be satisfied; (d) on the date of such Credit Extension
the following statements shall be true and correct (and upon the occurrence of
such Credit Extension, the Borrower and the Servicer shall be deemed to have
represented and warranted that such statements are then true and correct): (i)
the representations and warranties of the Borrower and the Servicer contained in
Sections 6.01 and 6.02 are true and correct in all material respects (unless
such representations and warranties contain a materiality qualifier, in which
case such representations and warranties shall be true and correct as made) on
and as of the date of such Credit Extension as though made on and as of such
date unless such representations and warranties by their terms refer to an
earlier date, in which case they shall be true and correct in all material
respects (unless such representations and warranties contain a materiality
qualifier, in which case such representations and warranties shall be true and
correct as made) on and as of such earlier date; (ii) no Event of Default or
Unmatured Event of Default has occurred and is continuing, and no Event of
Default or Unmatured Event of Default would result from such Credit Extension;
(iii) no Borrowing Base Deficit exists or would exist after giving effect to
such Credit Extension; (iv) the Aggregate Capital would not equal an amount less
than the Minimum Funding Threshold after giving effect to such Credit Extension;
and (v) the Termination Date has not occurred. SECTION 5.03. Conditions
Precedent to All Releases. Each Release hereunder on or after the Closing Date
shall be subject to the conditions precedent that: 47 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118053.jpg]
(a) after giving effect to such Release, the Servicer shall be holding in trust
for the benefit of the Secured Parties an amount of Collections sufficient to
pay the sum of (x) all accrued and unpaid Servicing Fees, Interest, Fees and
Breakage Fees, in each case, through the date of such Release, (y) the amount of
any Borrowing Base Deficit and (z) the amount of all other accrued and unpaid
Borrower Obligations through the date of such Release; (b) the Borrower shall
use the proceeds of such Release solely to pay (x) the purchase price for
Receivables purchased by the Borrower in accordance with the terms of the
Purchase and Sale Agreement and (y) any amounts owing by the Borrower to the
Originators under the Subordinated Notes; and (c) on the date of such Release
the following statements shall be true and correct (and upon the occurrence of
such Release, the Borrower and the Servicer shall be deemed to have represented
and warranted that such statements are then true and correct): (i) the
representations and warranties of the Borrower and the Servicer contained in
Sections 6.01 and 6.02 are true and correct in all material respects (unless
such representations and warranties contain a materiality qualifier, in which
case such representations and warranties shall be true and correct as made) on
and as of the date of such Release as though made on and as of such date unless
such representations and warranties by their terms refer to an earlier date, in
which case they shall be true and correct in all material respects (unless such
representations and warranties contain a materiality qualifier, in which case
such representations and warranties shall be true and correct as made) on and as
of such earlier date; (ii) no Event of Default has occurred and is continuing,
and no Event of Default would result from such Release; (iii) no Borrowing Base
Deficit exists or would exist after giving effect to such Release; and (iv) the
Termination Date has not occurred. ARTICLE VI REPRESENTATIONS AND WARRANTIES
SECTION 6.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day on which a Credit Extension shall have occurred:
(a) Organization and Good Standing. The Borrower is a duly organized and validly
existing limited liability company in good standing under the laws of the State
of Delaware and has full power and authority under its organizational documents
and under the laws of the State of Delaware to own its properties and to conduct
its business as such properties are currently owned and such business is
presently conducted. 48 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118054.jpg]
(b) Due Qualification. The Borrower is duly qualified to do business, is in good
standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business requires
such qualification, licenses or approvals, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect. (c) Power
and Authority; Due Authorization. The Borrower (i) has all necessary power and
authority to (A) execute and deliver this Agreement and the other Transaction
Documents to which it is a party, (B) perform its obligations under this
Agreement and the other Transaction Documents to which it is a party and (C)
grant a security interest in the Collateral to the Administrative Agent on the
terms and subject to the conditions herein provided and (ii) has duly authorized
by all necessary action such grant and the execution, delivery and performance
of, and the consummation of the transactions provided for in, this Agreement and
the other Transaction Documents to which it is a party. (d) Binding Obligations.
This Agreement and each of the other Transaction Documents to which the Borrower
is a party constitutes legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their respective terms,
except (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) as such enforceability may
be limited by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law. (e) No
Conflict or Violation. The execution, delivery and performance of, and the
consummation of the transactions contemplated by, this Agreement and the other
Transaction Documents to which the Borrower is a party, and the fulfillment of
the terms hereof and thereof, will not (i) conflict with, result in any breach
of any of the terms or provisions of, or constitute (with or without notice or
lapse of time or both) a default under its organizational documents or any
indenture, sale agreement, credit agreement, loan agreement, security agreement,
mortgage, deed of trust or other agreement or instrument to which the Borrower
is a party or by which it or any of its properties is bound, (ii) result in the
creation or imposition of any Adverse Claim upon any of the Collateral or any of
its properties pursuant to the terms of any such indenture, credit agreement,
loan agreement, security agreement, mortgage, deed of trust or other agreement
or instrument, other than this Agreement and the other Transaction Documents or
(iii) conflict with or violate any Applicable Law. (f) Litigation and Other
Proceedings. (i) There is no action, suit, proceeding or investigation pending
or, to the best knowledge of the Borrower, threatened, against the Borrower
before any Governmental Authority and (ii) the Borrower is not subject to any
order, judgment, decree, injunction, stipulation or consent order of or with any
Governmental Authority that, in the case of either of the foregoing clauses (i)
and (ii), (A) asserts the invalidity of this Agreement or any other Transaction
Document, (B) seeks to prevent the grant of a security interest in any
Collateral by the Borrower to the Administrative Agent, the ownership or
acquisition by the Borrower of any Pool Receivables or other Collateral or the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document, (C) seeks any determination or ruling that could
materially and adversely affect the performance by the Borrower of its
obligations under, or the validity or enforceability 49 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118055.jpg]
of, this Agreement or any other Transaction Document or (D) individually or in
the aggregate for all such actions, suits, proceedings and investigations could
reasonably be expected to have a Material Adverse Effect. (g) No Consents. The
Borrower is not required to obtain the consent of any other party or any
consent, order, license, approval, registration, authorization, action or
declaration of or with any Governmental Authority in connection with the grant
of a security interest in the Collateral by the Borrower to the Administrative
Agent hereunder or the due execution, delivery, or performance by the Borrower
of this Agreement or any other Transaction Document to which it is a party or
the consummation by the Borrower of the transactions contemplated by this
Agreement or any other Transaction Documents to which it is a party that has not
already been obtained and are in full force and effect or the failure of which
to obtain could not reasonably be expected to have a Material Adverse Effect.
(h) Offices; Legal Name. The Borrower’s sole jurisdiction of organization is the
State of Delaware and such jurisdiction has not changed within four (4) months
prior to the date of this Agreement. The office of the Borrower is located at
One Applied Plaza, MS-4, Cleveland, Ohio 44115. The legal name of the Borrower
is AIT Receivables LLC. (i) Investment Company Act; Volcker Rule. The Borrower
(i) is not, and is not controlled by, an “investment company” registered or
required to be registered under the Investment Company Act and (ii) is not a
“covered fund” under the Volcker Rule. In determining that the Borrower is not a
“covered fund” under the Volcker Rule, the Borrower relies on, and is entitled
to rely on, the exemption from the definition of “investment company” set forth
in Section 3(c)(5) of the Investment Company Act. (j) No Material Adverse
Effect. Since the date of formation of the Borrower there has been no Material
Adverse Effect with respect to the Borrower. (k) Accuracy of Information. All
Information Packages, Interim Reports, Loan Requests, certificates, reports,
statements, documents and other information, other than financial projections,
furnished to the Administrative Agent or any other Credit Party by or on behalf
of the Borrower pursuant to any provision of this Agreement or any other
Transaction Document, or in connection with or pursuant to any amendment or
modification of, or waiver under, this Agreement or any other Transaction
Document, are, at the time the same are so furnished, complete and correct in
all material respects on the date the same are furnished to the Administrative
Agent or such other Credit Party, and do not contain any material misstatement
of fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading. (l) Anti-Money
Laundering/International Trade Law Compliance. No Covered Entity is a Sanctioned
Person. No Covered Entity, either in its own right or through any third party,
(i) has any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law; (ii)
does business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; or (iii) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law. 50 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118056.jpg]
(m) Transaction Information. None of the Borrower, any Affiliate of the Borrower
or any third party with which the Borrower or any Affiliate thereof has
contracted, has delivered, in writing or orally, to any Rating Agency, any
Transaction Information without providing such Transaction Information to the
applicable Group Agent prior to delivery to such Rating Agency and has not
participated in any oral communications with respect to Transaction Information
with any Rating Agency without the participation of such Group Agent. (n)
Compliance with Law. The Borrower has complied in all respects with all
Applicable Laws to which it may be subject, except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect. (o)
Eligible Receivables. Each Receivable included as an Eligible Receivable in the
calculation of the Net Receivables Pool Balance as of any date is an Eligible
Receivable as of such date. (p) Bulk Sales Act. No transaction contemplated by
this Agreement requires compliance by it with any bulk sales act or similar law.
(q) Taxes. The Borrower has (i) timely filed all tax returns (federal, state and
local) required to be filed by it and (ii) paid, or caused to be paid, all
taxes, assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP. (r) Opinions. The facts regarding the Borrower, the
Servicer, each Originator, the Performance Guarantor, the Receivables, the
Related Security and the related matters set forth or assumed in each of the
opinions of counsel delivered in connection with this Agreement and the
Transaction Documents are true and correct in all material respects. (s) Other
Transaction Documents. Each representation and warranty made by the Borrower
under each other Transaction Document to which it is a party is true and correct
in all material respects (unless such representation and warranty contains a
materiality qualifier, in which case such representation and warranty shall be
true and correct as made) as of the date when made, except for any such
representation and warranty that applies as to an earlier date (in which case,
such representation and warranty shall be true and correct in all material
respects (unless such representation and warranty contains a materiality
qualifier, in which case such representation and warranty shall be true and
correct as made) as of such earlier date). (t) No Linked Accounts. Except for
account no. 1017305622 maintained at the Administrative Agent, there are no
Linked Accounts with respect to any Collection Account. (u) Margin Regulations.
The Borrower is not engaged, principally or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meanings of Regulations T, U and X of the Board of
Governors of the Federal Reserve System). (v) Solvency. After giving effect to
the transactions contemplated by this Agreement and the other Transaction
Documents, the Borrower is Solvent. 51 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118057.jpg]
(w) Perfection Representations. (i) This Agreement creates a valid and
continuing security interest (as defined in the applicable UCC) in the
Borrower’s right, title and interest in, to and under the Collateral which (A)
security interest has been perfected and is enforceable against creditors of and
purchasers from the Borrower and (B) will be free of all Adverse Claims in such
Collateral. (ii) The Receivables constitute “accounts” or “general intangibles”
within the meaning of Section 9-102 of the UCC. (iii) The Borrower owns and has
good and marketable title to the Collateral free and clear of any Adverse Claim
of any Person. (iv) All appropriate financing statements, financing statement
amendments and continuation statements have been filed in the proper filing
office in the appropriate jurisdictions under Applicable Law in order to perfect
(and continue the perfection of) the sale or contribution of the Receivables and
Related Security from each Originator to the Borrower pursuant to the Purchase
and Sale Agreement and the grant by the Borrower of a security interest in the
Collateral to the Administrative Agent pursuant to this Agreement. (v) Other
than the security interest granted to the Administrative Agent pursuant to this
Agreement, the Borrower has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Collateral except as permitted by
this Agreement and the other Transaction Documents. The Borrower has not
authorized the filing of and is not aware of any financing statements filed
against the Borrower that include a description of collateral covering the
Collateral other than any financing statement (i) in favor of the Administrative
Agent or (ii) that has been terminated or amended to reflect the release of any
security interest in the Collateral. The Borrower is not aware of any judgment
lien, ERISA lien or tax lien filings against the Borrower. (vi) Notwithstanding
any other provision of this Agreement or any other Transaction Document, the
representations contained in this Section 6.01(w) shall be continuing and remain
in full force and effect until the Final Payout Date. (x) The Lock-Boxes and
Collection Accounts. (i) Nature of Collection Accounts. Each Collection Account
constitutes a “deposit account” within the meaning of the applicable UCC. (ii)
Ownership. Each Lock-Box and Collection Account is in the name of the Borrower,
and the Borrower owns and has good and marketable title to the Collection
Accounts free and clear of any Adverse Claim. (iii) Perfection. The Borrower has
delivered to the Administrative Agent a fully executed Account Control Agreement
relating to each Lock-Box and Collection Account, pursuant to which each
applicable Collection Account Bank has 52 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118058.jpg]
agreed to comply with the instructions originated by the Administrative Agent
directing the disposition of funds in such Lock-Box and Collection Account
without further consent by the Borrower, the Servicer or any other Person. The
Administrative Agent has “control” (as defined in Section 9-104 of the UCC) over
each Collection Account. (iv) Instructions. Neither the Lock-Boxes nor the
Collection Accounts are in the name of any Person other than the Borrower.
Neither the Borrower nor the Servicer has consented to the applicable Collection
Account Bank complying with instructions of any Person other than the
Administrative Agent. (y) Ordinary Course of Business. Each remittance of
Collections by or on behalf of the Borrower to the Credit Parties under this
Agreement will have been (i) in payment of a debt incurred by the Borrower in
the ordinary course of business or financial affairs of the Borrower and (ii)
made in the ordinary course of business or financial affairs of the Borrower.
(z) Tax Status. The Borrower (i) is, and shall at all relevant times continue to
be, a “disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3 for U.S. federal income tax purposes and (ii) is not and will not at
any relevant time become an association (or publicly traded partnership) taxable
as an association for U.S. federal income tax purposes. (aa) Liquidity Coverage
Ratio. The Borrower has not, does not and will not during this Agreement (x)
issue any obligations that (A) constitute asset-backed commercial paper, or (B)
are securities required to be registered under the Securities Act or that may be
offered for sale under Rule 144A or a similar exemption from registration under
the Securities Act or the rules promulgated thereunder, or (y) issue any other
debt obligations or equity interest other than debt obligations substantially
similar to the obligations of the Borrower under this Agreement that are (A)
issued to other banks or asset-backed commercial paper conduits in privately
negotiated transactions, and (B) subject to transfer restrictions substantially
similar to the transfer restrictions set forth in this Agreement. The Borrower
further represents and warrants that its assets and liabilities are consolidated
with the assets and liabilities of Parent for purposes of generally accepted
accounting principles. (bb) Reaffirmation of Representations and Warranties. On
the date of each Credit Extension, on the date of each Release, on each
Settlement Date and on the date each Information Package, Interim Report or
other report is delivered to the Administrative Agent or any Group Agent
hereunder, the Borrower shall be deemed to have certified that (i) all
representations and warranties of the Borrower hereunder are true and correct in
all material respects (unless such representations and warranties contain a
materiality qualifier, in which case such representations and warranties shall
be true and correct as made) on and as of such day as though made on and as of
such day, except for representations and warranties which apply as to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects (unless such representations and warranties
contain a materiality qualifier, in which case such representations and
warranties shall be true and correct as made) as of such date) and (ii) no Event
of Default or an Unmatured Event of Default has occurred and is continuing or
will result from such Credit Extension or Release. 53 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118059.jpg]
Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations and warranties contained in this Section 6.01
shall be continuing, and remain in full force and effect until the Final Payout
Date. SECTION 6.02. Representations and Warranties of the Servicer. The Servicer
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day on which a Credit Extension shall have occurred:
(a) Organization and Good Standing. The Servicer is a duly organized and validly
existing corporation in good standing under the laws of the State of Ohio and
has full power and authority under its organizational documents and under the
laws of the State of Ohio to own its properties and to conduct its business as
such properties are currently owned and such business is presently conducted.
(b) Due Qualification. The Servicer is duly qualified to do business, is in good
standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business or the
servicing of the Pool Receivables as required by this Agreement requires such
qualification, licenses or approvals, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect. (c) Power and
Authority; Due Authorization. The Servicer (i) has all necessary power and
authority to (A) execute and deliver this Agreement and the other Transaction
Documents to which it is a party and (B) perform its obligations under this
Agreement and the other Transaction Documents to which it is a party and (ii)
has duly authorized by all necessary action the execution, delivery and
performance of, and the consummation of the transactions provided for in, this
Agreement and the other Transaction Documents to which it is a party. (d)
Binding Obligations. This Agreement and each of the other Transaction Documents
to which the Servicer is a party constitutes legal, valid and binding
obligations of the Servicer, enforceable against the Servicer in accordance with
their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
(e) No Conflict or Violation. The execution, delivery and performance of, and
the consummation of the transactions contemplated by, this Agreement and the
other Transaction Documents to which the Servicer is a party, and the
fulfillment of the terms hereof and thereof, will not (i) conflict with, result
in any breach of any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under its organizational
documents or any material indenture, sale agreement, credit agreement, loan
agreement, security agreement, mortgage, deed of trust or other agreement or
instrument to which the Servicer is a party or by which it or any of its
properties is bound, (ii) result in the creation or imposition of any Adverse
Claim upon any of its properties pursuant to the terms of any such indenture,
credit agreement, loan agreement, security agreement, mortgage, deed of trust or
other agreement or instrument, other than this Agreement and the other
Transaction Documents or (iii) conflict with 54 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118060.jpg]
or violate any Applicable Law, except to the extent that any such conflict,
breach, default, Adverse Claim or violation could not reasonably be expected to
have a Material Adverse Effect. (f) Litigation and Other Proceedings. (i) There
is no action, suit, proceeding or investigation pending or, to the best
knowledge of the Servicer, threatened, against the Borrower before any
Governmental Authority and (ii) the Servicer is not subject to any order,
judgment, decree, injunction, stipulation or consent order of or with any
Governmental Authority that, in the case of either of the foregoing clauses (i)
and (ii), (A) asserts the invalidity of this Agreement or any other Transaction
Document, (B) seeks to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Transaction Document, (C) seeks any
determination or ruling that could materially and adversely affect the
performance by the Servicer of its obligations under, or the validity or
enforceability of, this Agreement or any other Transaction Document or (D)
individually or in the aggregate for all such actions, suits, proceedings and
investigations could reasonably be expected to have a Material Adverse Effect.
(g) No Consents. The Servicer is not required to obtain the consent of any other
party or any consent, order, license, approval, registration, authorization,
action or declaration of or with any Governmental Authority in connection with
the due execution, delivery, or performance by the Servicer of this Agreement or
any other Transaction Documents to which it is a party or the consummation by
the Servicer of the transactions contemplated by this Agreement or any other
Transaction Document to which it is a party that has not already been obtained
and are in full force and effect or the failure of which to obtain could not
reasonably be expected to have a Material Adverse Effect. (h) Location of
Records. The offices where the initial Servicer keeps all of its records
relating to the servicing of the Pool Receivables are located at One Applied
Plaza, MS-56, Cleveland, Ohio 44115. (i) Investment Company Act. The Servicer is
not, and is not controlled by, an “investment company” registered or required to
be registered under the Investment Company Act. (j) No Material Adverse Effect.
Since June 30, 2018, there has been no Material Adverse Effect with respect to
the Servicer. (k) Accuracy of Information. All Information Packages, Interim
Reports, Loan Requests, certificates, reports, statements, documents and other
information, other than financial projections, furnished to the Administrative
Agent or any other Credit Party by or on behalf of the Servicer pursuant to any
provision of this Agreement or any other Transaction Document, or in connection
with or pursuant to any amendment or modification of, or waiver under, this
Agreement or any other Transaction Document, are, at the time the same are so
furnished, complete and correct in all material respects on the date the same
are furnished to the Administrative Agent or such other Credit Party, and do not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading. 55
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118061.jpg]
(l) Anti-Money Laundering/International Trade Law Compliance. No Covered Entity
is a Sanctioned Person. No Covered Entity, either in its own right or through
any third party, (i) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (ii) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (iii) engages in any dealings
or transactions prohibited by any Anti-Terrorism Law. (m) Transaction
Information. None of the Servicer, any Affiliate of the Servicer or any third
party with which the Servicer or any Affiliate thereof has contracted, has
delivered, in writing or orally, to any Rating Agency, or monitoring a rating
of, any Notes, any Transaction Information without providing such Transaction
Information to the applicable Group Agent prior to delivery to such Rating
Agency and has not participated in any oral communications with respect to
Transaction Information with any Rating Agency without the participation of such
Group Agent. (n) Compliance with Law. The Servicer (i) shall duly satisfy all
obligations on its part to be fulfilled under or in connection with the Pool
Receivables and the related Contracts, (ii) has maintained in effect all
qualifications required under Applicable Law in order to properly service the
Pool Receivables and (iii) has complied in all respects with all Applicable Laws
in connection with servicing the Pool Receivables, except, with respect to
clause (iii) above, where the failure to so comply would not reasonably be
expected to have a Material Adverse Effect. (o) Eligible Receivables. Each
Receivable included as an Eligible Receivable in the calculation of the Net
Receivables Pool Balance as of any date is an Eligible Receivable as of such
date. (p) Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law. (q) Taxes. The Servicer
has (i) timely filed all tax returns (federal, state and local) required to be
filed by it and (ii) paid, or caused to be paid, all taxes, assessments and
other governmental charges, if any, other than taxes, assessments and other
governmental charges being contested in good faith by appropriate proceedings
and as to which adequate reserves have been provided in accordance with GAAP.
(r) Opinions. The facts regarding the Borrower, the Servicer, each Originator,
the Performance Guarantor, the Receivables, the Related Security and the related
matters set forth or assumed in each of the opinions of counsel delivered in
connection with this Agreement and the Transaction Documents are true and
correct in all material respects. (s) Other Transaction Documents. Each
representation and warranty made by the Servicer under each other Transaction
Document to which it is a party (including, without limitation, the Purchase and
Sale Agreement) is true and correct in all material respects (unless such
representation and warranty contains a materiality qualifier, in which case such
representation and warranty shall be true and correct as made) as of the date
when made, except 56 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118062.jpg]
for any such representation and warranty that applies as to an earlier date (in
which case, such representation and warranty shall be true and correct in all
material respects (unless such representation and warranty contains a
materiality qualifier, in which case such representation and warranty shall be
true and correct as made) as of such earlier date). (t) No Linked Accounts.
Except for account no. 1017305622 maintained at the Administrative Agent, there
are no Linked Accounts with respect to any Collection Account. (u) Credit and
Collection Procedures. The Servicer has complied in all material respects with
the Credit and Collection Procedures (or, prior to the existence thereof in
documented form, the substance thereof) with regard to each Pool Receivable and
the related Contracts. (v) Servicing Programs. No license or approval is
required for the Administrative Agent’s use of any software or other computer
program used by the Servicer, any Originator or any Sub-Servicer in the
servicing of the Pool Receivables, other than those which have been obtained and
are in full force and effect. (w) Servicing of Pool Receivables. Since the
Closing Date, there has been no material adverse change in the ability of the
Servicer or any Sub-Servicer to service and collect the Pool Receivables and the
Related Security. (x) Financial Condition. The consolidated balance sheets of
the Servicer and its consolidated Subsidiaries as of June 30, 2018 and the
related statements of income and shareholders’ equity of the Servicer and its
consolidated Subsidiaries for the fiscal quarter then ended, copies of which
have been furnished to the Administrative Agent and the Group Agents, present
fairly in all material respects the consolidated financial position of the
Servicer and its consolidated Subsidiaries for the period ended on such date,
all in accordance with GAAP. (y) Reaffirmation of Representations and
Warranties. On the date of each Credit Extension, on the date of each Release,
on each Settlement Date and on the date each Information Package, Interim Report
or other report is delivered to the Administrative Agent or any Group Agent
hereunder, the Servicer shall be deemed to have certified that (i) all
representations and warranties of the Servicer hereunder are true and correct in
all material respects (unless such representations and warranties contain a
materiality qualifier, in which case such representations and warranties shall
be true and correct as made) on and as of such day as though made on and as of
such day, except for representations and warranties which apply as to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects (unless such representations and warranties
contain a materiality qualifier, in which case such representations and
warranties shall be true and correct as made) as of such date) and (ii) no Event
of Default or an Unmatured Event of Default has occurred and is continuing or
will result from such Credit Extension or Release. Notwithstanding any other
provision of this Agreement or any other Transaction Document, the
representations and warranties contained in this Section 6.02 shall be
continuing, and remain in full force and effect until the Final Payout Date. 57
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118063.jpg]
ARTICLE VII COVENANTS SECTION 7.01. Covenants of the Borrower. At all times from
the Closing Date until the Final Payout Date: (a) Payment of Principal and
Interest. The Borrower shall duly and punctually pay Capital, Interest, Fees and
all other amounts payable by the Borrower hereunder in accordance with the terms
of this Agreement. (b) Existence. The Borrower shall keep in full force and
effect its existence and rights as a limited liability company under the laws of
the State of Delaware, and shall obtain and preserve its qualification to do
business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement, the
other Transaction Documents and the Collateral. (c) Financial Reporting. The
Borrower will maintain a system of accounting established and administered in
accordance with GAAP, and the Borrower (or the Servicer on its behalf) shall
furnish to the Administrative Agent and each Group Agent: (i) Annual Financial
Statements of the Borrower. Promptly upon completion and in no event later than
ninety (90) calendar days after the close of each fiscal year of the Borrower
(or, if applicable, the date on which the financial statements describe in
Section 7.01(c)(v) are delivered), annual unaudited financial statements of the
Borrower certified by a Financial Officer of the Borrower that they fairly
present in all material respects, in accordance with GAAP, the financial
condition of the Borrower as of the date indicated and the results of its
operations for the periods indicated. (ii) Information Packages and Interim
Reports. As soon as available and in any event not later than two (2) Business
Days prior to each Settlement Date, an Information Package as of the most
recently completed Fiscal Month; provided, that, upon thirty (30) Business Days’
prior written notice from the Administrative Agent, the Borrower shall furnish
or cause to be furnished to the Administrative Agent and each Group Agent a
weekly Interim Report with respect to the Pool Receivables with data as of the
close of business on the Business Day preceding the date on which such Interim
Report is delivered; provided, further, that, at any time after the occurrence
and during the continuance of an Event of Default, the Administrative Agent may
specify in such notice that such Interim Report be furnished to the
Administrative Agent and each Group Agent on a more frequent basis until the
Administrative Agent gives notices otherwise. (iii) Other Information. Such
other information (including non- financial information) as the Administrative
Agent or any Group Agent may from time to time reasonably request. (iv)
Quarterly Financial Statements of Parent. As soon as available and in no event
later than forty five (45) calendar days following the end of each of the first
three fiscal quarters in each of Parent’s fiscal years (or, if applicable, the
date on which 58 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118064.jpg]
such financial statements are required to be filed with the SEC), (i) the
unaudited consolidated balance sheet and statements of income of Parent and its
consolidated Subsidiaries as at the end of such fiscal quarter and the related
unaudited consolidated statements of earnings and cash flows for such fiscal
quarter and for the elapsed portion of the fiscal year ended with the last day
of such fiscal quarter, in each case setting forth comparative figures for the
corresponding fiscal quarter in the prior fiscal year, all of which shall be
certified by a Financial Officer of Parent that they fairly present in all
material respects, in accordance with GAAP, the financial condition of Parent
and its consolidated Subsidiaries as of the dates indicated and the results of
their operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes and (ii) management’s discussion and
analysis of the important operational and financial developments during such
fiscal quarter. (v) Annual Financial Statements of Parent. Within ninety (90)
calendar days after the close of each of Parent’s fiscal years (or, if
applicable, the date on which such financial statements are required to be filed
with the SEC), the consolidated balance sheet of Parent and its consolidated
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of earnings and cash flows for such fiscal year setting forth
comparative figures for the preceding fiscal year, all reported on by
independent certified public accountants of recognized national standing
(without a “going concern” or like qualification or exception) to the effect
that such consolidated financial statements present fairly in all material
respects, in accordance with GAAP, the financial condition of Parent and its
consolidated Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated. (vi) Other Reports and Filings. Promptly
(but in any event within ten (10) calendar days) after the filing or delivery
thereof, copies of all financial information, proxy materials and reports not
otherwise delivered pursuant to Sections 7.01(c)(i) through (v) above, if any,
which Parent or any of its consolidated Subsidiaries shall publicly file with
the SEC or deliver to holders (or any trustee, agent or other representative
therefor) of any of its material Debt pursuant to the terms of the documentation
governing the same. (vii) Notwithstanding anything herein to the contrary, any
financial information, proxy statements or other material required to be
delivered pursuant to this Section 7.01(c) shall be deemed to have been
furnished to each of the Administrative Agent and each Group Agent on the date
that such report, proxy statement or other material is posted on the SEC’s
website at www.sec.gov. (d) Notices. The Borrower (or the Servicer on its
behalf) will notify the Administrative Agent and each Group Agent in writing of
any of the following events promptly upon (but in no event later than three (3)
Business Days after) a Financial Officer or other officer learning of the
occurrence thereof, with such notice describing the same, and if applicable, the
steps being taken by the Person(s) affected with respect thereto: (i) Notice of
Events of Default or Unmatured Events of Default. A statement of a Financial
Officer of the Borrower setting forth details of any Event of 59 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118065.jpg]
Default or Unmatured Event of Default that has occurred and is continuing and
the action which the Borrower proposes to take with respect thereto. (ii)
Representations and Warranties. The failure of any representation or warranty
made or deemed to be made by the Borrower under this Agreement or any other
Transaction Document to be true and correct in any material respect when made.
(iii) Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding on the Borrower, the Servicer, the Performance Guarantor
or any Originator, which with respect to any Person other than the Borrower,
could reasonably be expected to have a Material Adverse Effect. (iv) Adverse
Claim. (A) Any Person shall obtain an Adverse Claim upon the Collateral or any
portion thereof, (B) any Person other than the Borrower, the Servicer or the
Administrative Agent shall obtain any rights or direct any action with respect
to any Collection Account (or related Lock-Box) or (C) any Obligor shall receive
any change in payment instructions with respect to Pool Receivable(s) from a
Person other than the Servicer or the Administrative Agent. (v) Name Changes. At
least thirty (30) calendar days before any change in any Originator’s or the
Borrower’s name, jurisdiction of organization or any other change requiring the
amendment of UCC financing statements, a notice setting forth such changes and
the effective date thereof. (vi) Change in Accountants or Accounting Policy. Any
change in (i) the external accountants of the Borrower, the Servicer, any
Originator or the Parent, (ii) any accounting policy of the Borrower or (iii)
any material accounting policy of any Originator that is relevant to the
transactions contemplated by this Agreement or any other Transaction Document
(it being understood that any change to the manner in which any Originator
accounts for the Pool Receivables shall be deemed “material” for such purpose).
(vii) Notice of Purchase and Sale Termination Event or Unmatured Purchase and
Sale Termination Event. The occurrence of a Purchase and Sale Termination Event
or an Unmatured Purchase and Sale Termination Event under the Purchase and Sale
Agreement. (viii) Material Adverse Change. Promptly after the occurrence
thereof, notice of any material adverse change in the business, operations,
property or financial or other condition of the Borrower, the Servicer, the
Performance Guarantor or any Originator (including, without limitation, a
material change to the Credit and Collection Procedures). (e) Conduct of
Business. The Borrower will carry on and conduct its business in substantially
the same manner and in substantially the same fields of enterprise as it is
presently conducted, and will do all things necessary to remain duly organized,
validly existing and in good standing as a domestic organization in its
jurisdiction of organization and maintain 60 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118066.jpg]
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted. (f) Compliance with Laws. The Borrower will comply
with all Applicable Laws to which it may be subject if the failure to comply
could reasonably be expected to have a Material Adverse Effect. (g) Furnishing
of Information and Inspection of Receivables. The Borrower will furnish or cause
to be furnished to the Administrative Agent and each Group Agent from time to
time such information with respect to the Pool Receivables and the other
Collateral as the Administrative Agent or any Group Agent may reasonably
request. The Borrower will, (i) at the Borrower’s expense, during regular
business hours with prior written notice, permit the Administrative Agent and
each Group Agent or their respective agents or representatives to (A) examine
and make copies of and abstracts from all books and records relating to the Pool
Receivables or other Collateral, (B) visit the offices and properties of the
Borrower for the purpose of examining such books and records and (C) discuss
matters relating to the Pool Receivables, the other Collateral or the Borrower’s
performance hereunder or under the other Transaction Documents to which it is a
party with any of the officers, directors, employees or independent public
accountants of the Borrower having knowledge of such matters and (ii) without
limiting the provisions of clause (i) above, during regular business hours, at
the Borrower’s expense, upon prior written notice from the Administrative Agent,
permit certified public accountants or other auditors acceptable to the
Administrative Agent to conduct a review of its books and records with respect
to the Pool Receivables and other Collateral; provided, that the Borrower shall
be required to reimburse the Administrative Agent for only one (1) such review
pursuant to clause (ii) above in any twelve-month period, unless an Event of
Default has occurred and is continuing. (h) Payments on Receivables, Collection
Accounts. The Borrower (or the Servicer on its behalf) will, and will cause each
Originator to, at all times, instruct all Obligors to deliver payments on the
Pool Receivables to a Collection Account or a Lock-Box. The Borrower (or the
Servicer on its behalf) will, and will cause each Originator to, at all times,
maintain such books and records as are necessary to identify Collections
received from time to time on Pool Receivables and to segregate such Collections
from other property of the Servicer and the Originators. If any payments on the
Pool Receivables or other Collections are received by the Borrower, the Servicer
or an Originator, it shall hold such payments in trust for the benefit of the
Administrative Agent, the Group Agents and the other Secured Parties and
promptly (but in any event within one (1) Business Day after receipt) remit such
funds into a Collection Account. The Borrower (or the Servicer on its behalf)
will cause each Collection Account Bank to comply with the terms of each
applicable Account Control Agreement. The Borrower shall not permit funds other
than Collections on Pool Receivables and other Collateral and remittances of
funds for Subject Receivables (subject to the proviso below) to be deposited
into any Collection Account. If such funds are nevertheless deposited into any
Collection Account, the Borrower (or the Servicer on its behalf) shall, within
two (2) Business Days, (x) identify and transfer such funds to the appropriate
Person entitled to such funds and (y) instruct such Person to no longer deposit
any such funds into any such Collection Account. The Borrower will not, and will
not permit the Servicer, any Originator or any other Person to commingle
Collections or other funds to which the Administrative Agent, any Group Agent or
any other Secured Party is entitled, with any other 61 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118067.jpg]
funds; provided, that, up to twenty (20%) of monthly cash receipts will be
permitted to be related to the Subject Receivables; provided, further that, upon
notice by the Majority Group Agents to the Borrower that such commingling shall
no longer be permitted, the Borrower shall promptly (but in no event later than
the thirtieth (30th) calendar day following the date of such notice) instruct
the Servicer, the related Subject Originator or such other Person to (x)
transfer such funds related to the Subject Receivables into an account other
than a Collection Account, (y) no longer deposit such funds into any Collection
Account and (z) instruct the related obligors to no longer deposit any such
funds into any such Collection Account. The Borrower shall only add a Collection
Account (or a related Lock-Box) or a Collection Account Bank to those listed on
Schedule II to this Agreement, if the Administrative Agent has received notice
of such addition and an executed and acknowledged copy of an Account Control
Agreement (or an amendment thereto) in form and substance acceptable to the
Administrative Agent from the applicable Collection Account Bank. The Borrower
shall only terminate a Collection Account Bank or close a Collection Account (or
a related Lock-Box) with the prior written consent of the Administrative Agent.
(i) Sales, Liens, etc. Except as otherwise provided herein, the Borrower will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Pool Receivable
or other Collateral, or assign any right to receive income in respect thereof.
(j) Extension or Amendment of Pool Receivables. Except as otherwise permitted in
Section 8.02, the Borrower will not, and will not permit the Servicer to, alter
the delinquency status or adjust the Outstanding Balance or otherwise modify the
terms of any Pool Receivable in any material respect, or amend, modify or waive,
in any material respect, any term or condition of any related Contract. The
Borrower shall at its expense, timely and fully perform and comply in all
material respects with all provisions, covenants and other promises required to
be observed by it under the Contracts related to the Pool Receivables, and
timely and fully comply with the Credit and Collection Procedures with regard to
each Pool Receivable and the related Contract. (k) Change in Credit and
Collection Procedures. The Borrower will not make any material change in the
Credit and Collection Procedures without the prior written consent of the
Administrative Agent and the Majority Group Agents. Promptly following any
change in the Credit and Collection Procedures, the Borrower will deliver a copy
of the updated Credit and Collection Procedures to the Administrative Agent and
each Lender. (l) Books and Records. The Borrower shall maintain and implement
(or cause the Servicer to maintain and implement) administrative and operating
procedures (including an ability to recreate records evidencing Pool Receivables
and related Contracts in the event of the destruction of the originals thereof),
and keep and maintain (or cause the Servicer to keep and maintain) all
documents, books, records, computer tapes and disks and other information
reasonably necessary or advisable for the collection of all Pool Receivables
(including records adequate to permit the daily identification of each Pool
Receivable and all Collections of and adjustments to each existing Pool
Receivable). 62 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118068.jpg]
(m) Identifying of Records. The Borrower shall: (i) identify (or cause the
Servicer to identify) its master data processing records relating to Pool
Receivables and related Contracts with a legend that indicates that the Pool
Receivables have been pledged in accordance with this Agreement and (ii) cause
each Originator so to identify its master data processing records with such a
legend. (n) Change in Payment Instructions to Obligors. The Borrower shall not
(and shall not permit the Servicer or any Sub-Servicer to) add, replace or
terminate any Collection Account (or any related Lock-Box) or make any change in
its (or their) instructions to the Obligors regarding payments to be made to the
Collection Accounts (or any related Lock- Box), other than any instruction to
remit payments to a different Collection Account (or any related Lock-Box),
unless the Administrative Agent shall have received (i) prior written notice of
such addition, termination or change and (ii) a signed and acknowledged Account
Control Agreement (or an amendment thereto) with respect to such new Collection
Accounts (or any related Lock-Box), and the Administrative Agent shall have
consented to such change in writing. (o) Security Interest, Etc. The Borrower
shall (and shall cause the Servicer to), at its expense, take all action
necessary or reasonably desirable to establish and maintain a valid and
enforceable first priority perfected security interest in the Collateral, in
each case free and clear of any Adverse Claim, in favor of the Administrative
Agent (on behalf of the Secured Parties), including taking such action to
perfect, protect or more fully evidence the security interest of the
Administrative Agent (on behalf of the Secured Parties) as the Administrative
Agent or any Secured Party may reasonably request. In order to evidence the
security interests of the Administrative Agent under this Agreement, the
Borrower shall, from time to time take such action, or execute and deliver such
instruments as may be necessary (including, without limitation, such actions as
are reasonably requested by the Administrative Agent) to maintain and perfect,
as a first-priority interest, the Administrative Agent’s security interest in
the Receivables, Related Security and Collections. The Borrower shall, from time
to time and within the time limits established by law, prepare and present to
the Administrative Agent for the Administrative Agent’s authorization and
approval, all financing statements, amendments, continuations or initial
financing statements in lieu of a continuation statement, or other filings
necessary to continue, maintain and perfect the Administrative Agent’s security
interest as a first-priority interest. The Administrative Agent’s approval of
such filings shall authorize the Borrower to file such financing statements
under the UCC without the signature of the Borrower, any Originator or the
Administrative Agent where allowed by Applicable Law. Notwithstanding anything
else in the Transaction Documents to the contrary, the Borrower shall not have
any authority to file a termination, partial termination, release, partial
release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements filed in connection with the
Transaction Documents, without the prior written consent of the Administrative
Agent. (p) Further Assurances; Change in Name or Jurisdiction of Origination,
etc. (i) The Borrower hereby authorizes and hereby agrees from time to time, at
its own expense, promptly to execute (if necessary) and deliver all further
instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to perfect, protect or 63 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118069.jpg]
more fully evidence the security interest granted pursuant to this Agreement or
any other Transaction Document, or to enable the Administrative Agent (on behalf
of the Secured Parties) to exercise and enforce the Secured Parties’ rights and
remedies under this Agreement or any other Transaction Document. Without
limiting the foregoing, the Borrower hereby authorizes, and will, upon the
request of the Administrative Agent, at the Borrower’s own expense, execute (if
necessary) and file such financing statements or continuation statements, or
amendments thereto, and such other instruments and documents, that may be
necessary or reasonably desirable, or that the Administrative Agent may
reasonably request, to perfect, protect or evidence any of the foregoing. (ii)
The Borrower authorizes the Administrative Agent to file financing statements,
continuation statements and amendments thereto and assignments thereof, relating
to the Receivables, the Related Security, the related Contracts, Collections
with respect thereto and the other Collateral without the signature of the
Borrower. A photocopy or other reproduction of this Agreement shall be
sufficient as a financing statement where permitted by law. (iii) The Borrower
shall at all times be organized under the laws of the State of Delaware and
shall not take any action to change its jurisdiction of organization. (iv) The
Borrower will not change its name, location, identity or corporate structure
unless (x) the Borrower, at its own expense, shall have taken all action
necessary or appropriate to perfect or maintain the perfection of the security
interest under this Agreement (including, without limitation, the filing of all
financing statements and the taking of such other action as the Administrative
Agent may request in connection with such change or relocation) and (y) if
requested by the Administrative Agent, the Borrower shall cause to be delivered
to the Administrative Agent, an opinion, in form and substance satisfactory to
the Administrative Agent as to such UCC perfection and priority matters as the
Administrative Agent may request at such time. (q) Transaction Information. None
of the Borrower, any Affiliate of the Borrower or any third party with which the
Borrower or any Affiliate thereof has contracted, shall deliver, in writing or
orally, to any Rating Agency, any Transaction Information without providing such
Transaction Information to the applicable Group Agent prior to delivery to such
Rating Agency and will not participate in any oral communications with respect
to Transaction Information with any Rating Agency without the participation of
such Group Agent. (r) Anti-Money Laundering/International Trade Law Compliance.
The Borrower will not become a Sanctioned Person. No Covered Entity, either in
its own right or through any third party, will (a) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the proceeds of any Credit Extension to fund any operations in,
finance any investments or activities in, or, make any payments to, a Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law. The funds
used to repay each Credit Extension will not be derived from 64 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118070.jpg]
any unlawful activity. The Borrower shall comply with all Anti-Terrorism Laws.
The Borrower shall promptly notify the Administrative Agent and each Lender in
writing upon the occurrence of a Reportable Compliance Event. The Borrower has
not used and will not use the proceeds of any Credit Extension to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country. (s) Borrower’s Tax Status. The
Borrower will remain a wholly-owned subsidiary of a United States person (within
the meaning of Section 7701(a)(30) of the Code) and not be subject to
withholding under Section 1446 of the Code. The Borrower shall not take or cause
any action to be taken that could result in the Borrower (i) being treated other
than as a “disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3 for U.S. federal income tax purposes or (ii) becoming an association
taxable as a corporation or a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes. (t) Credit Risk Retention. The
Borrower shall cooperate with each Credit Party (including by providing such
information and entering into or delivering such additional agreements or
documents reasonably requested by such Credit Party) to the extent reasonably
necessary to assure such Credit Party that the Originators retain credit risk in
the amount and manner required by the Credit Risk Retention Rules and to permit
such Credit Party to perform its due diligence and monitoring obligations (if
any) under the Credit Risk Retention Rules. (u) Fundamental Changes. The
Borrower shall not, without the prior written consent of the Administrative
Agent and the Majority Group Agents, permit (i) itself to merge or consolidate
with or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to, any Person or (ii) itself
to be directly owned by any Person other than an Originator or (iii) any of its
issued and outstanding Capital Stock or any of its other equity interests to
become subject to any Adverse Claims. The Borrower shall provide the
Administrative Agent with at least thirty (30) calendar days’ prior written
notice before making any change in the Borrower’s name or location or making any
other change in the Borrower’s identity or corporate structure that could impair
or otherwise render any UCC financing statement filed in connection with this
Agreement or any other Transaction Document “seriously misleading” as such term
(or similar term) is used in the applicable UCC; each notice to the
Administrative Agent and the Group Agents pursuant to this sentence shall set
forth the applicable change and the proposed effective date thereof. (v) Certain
Agreements. Without the prior written consent of the Administrative Agent and
the Majority Group Agents, the Borrower will not (and will not permit any
Originator or the Servicer to) amend, modify, waive, revoke or terminate any
Transaction Document to which it is a party or any provision of the Borrower’s
organizational documents which requires the consent of the “Independent
Director” (as such term is used in the Borrower’s Certificate of Formation and
Limited Liability Company Agreement). (w) Restricted Payments. (i) Except
pursuant to clause (ii) below, the Borrower will not: (A) purchase or redeem any
of its membership interests, (B) declare or pay any dividend or 65 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118071.jpg]
set aside any funds for any such purpose, (C) prepay, purchase or redeem any
Debt, (D) lend or advance any funds or (E) repay any loans or advances to, for
or from any of its Affiliates (the amounts described in clauses (A) through (E)
being referred to as “Restricted Payments”). (ii) Subject to the limitations set
forth in clause (iii) below, the Borrower may make Restricted Payments so long
as such Restricted Payments are made only in one or more of the following ways:
(A) the Borrower may make cash payments (including prepayments) on the
Subordinated Notes in accordance with their respective terms and (B) the
Borrower may declare and pay dividends if, in both cases, both immediately
before and immediately after giving effect thereto, the Borrower’s Net Worth is
not less than the Required Capital Amount. (iii) The Borrower may make
Restricted Payments only out of the funds, if any, it receives pursuant to
Sections 3.01 of this Agreement; provided that the Borrower shall not pay, make
or declare any Restricted Payment (including any dividend) if, after giving
effect thereto, any Event of Default or Unmatured Event of Default shall have
occurred and be continuing. (x) Other Business. The Borrower will not: (i)
engage in any business other than the transactions contemplated by the
Transaction Documents, (ii) create, incur or permit to exist any Debt of any
kind (or cause or permit to be issued for its account any letters of credit) or
bankers’ acceptances other than pursuant to this Agreement or the Subordinated
Notes or (iii) form any Subsidiary or make any investments in any other Person.
(y) Use of Collections Available to the Borrower. The Borrower shall apply the
Collections available to the Borrower to make payments in the following order of
priority: (i) the payment of its obligations under this Agreement and each of
the other Transaction Documents (other than the Subordinated Notes), (ii) the
payment of accrued and unpaid interest on the Subordinated Notes and (iii) other
legal and valid purposes. (z) Borrower’s Net Worth. The Borrower shall not
permit the Borrower’s Net Worth to be less than the Required Capital Amount.
SECTION 7.02. Covenants of the Servicer. At all times from the Closing Date
until the Final Payout Date: (a) Existence. The Servicer shall keep in full
force and effect its existence and rights as a corporation under the laws of the
State of Ohio, and shall obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary for the
conduct of its business or the servicing of the Pool Receivables as required by
this Agreement. (b) Financial Reporting. The Servicer will maintain a system of
accounting established and administered in accordance with GAAP, and the
Servicer shall furnish to the Administrative Agent and each Group Agent: 66
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118072.jpg]
(i) Compliance Certificates. (A) A compliance certificate promptly upon
completion of the annual report of the Parent and in no event later than ninety
(90) calendar days after the close of each fiscal year of the Parent, in form
and substance substantially similar to Exhibit G signed by a Financial Officer
of the Servicer stating that no Event of Default or Unmatured Event of Default
has occurred and is continuing, or if any Event of Default or Unmatured Event of
Default has occurred and is continuing, stating the nature and status thereof
and (B) within thirty (30) calendar days after the close of each fiscal quarter
of the Servicer, a compliance certificate in form and substance substantially
similar to Exhibit G signed by a Financial Officer of the Servicer stating that
no Event of Default or Unmatured Event of Default has occurred and is
continuing, or if any Event of Default or Unmatured Event of Default has
occurred and is continuing, stating the nature and status thereof. (ii)
Information Packages and Interim Reports. As soon as available and in any event
not later than two (2) Business Days prior to each Settlement Date, an
Information Package as of the most recently completed Fiscal Month; provided,
that, upon thirty (30) Business Days’ prior written notice from the
Administrative Agent, the Servicer shall furnish or cause to be furnished to the
Administrative Agent and each Group Agent a weekly Interim Report with respect
to the Pool Receivables with data as of the close of business on the Business
Day preceding the date on which such Interim Report is delivered; provided,
further, that, at any time after the occurrence and during the continuance of an
Event of Default, the Administrative Agent may specify in such notice that such
Interim Report be furnished to the Administrative Agent and each Group Agent on
a more frequent basis until the Administrative Agent gives notices otherwise.
(iii) Other Information. Such other information (including non- financial
information) as the Administrative Agent or any Group Agent may from time to
time reasonably request. (c) Notices. The Servicer will notify the
Administrative Agent and each Group Agent in writing of any of the following
events promptly upon (but in no event later than three (3) Business Days after)
a Financial Officer or other officer learning of the occurrence thereof, with
such notice describing the same, and if applicable, the steps being taken by the
Person(s) affected with respect thereto: (i) Notice of Events of Default or
Unmatured Events of Default. A statement of a Financial Officer of the Servicer
setting forth details of any Event of Default or Unmatured Event of Default that
has occurred and is continuing and the action which the Servicer proposes to
take with respect thereto. (ii) Representations and Warranties. The failure of
any representation or warranty made or deemed to be made by the Servicer under
this Agreement or any other Transaction Document to be true and correct in any
material respect when made. (iii) Litigation. The institution of any litigation,
arbitration proceeding or governmental proceeding which could reasonably be
expected to have a Material Adverse Effect. 67 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118073.jpg]
(iv) Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Collateral or any portion thereof, (B) any Person other than the Borrower, the
Servicer or the Administrative Agent shall obtain any rights or direct any
action with respect to any Collection Account (or related Lock-Box) or (C) any
Obligor shall receive any change in payment instructions with respect to Pool
Receivable(s) from a Person other than the Servicer or the Administrative Agent.
(v) Name Changes. At least thirty (30) calendar days before any change in any
Originator’s or the Borrower’s name, jurisdiction of organization or any other
change requiring the amendment of UCC financing statements, a notice setting
forth such changes and the effective date thereof. (vi) Change in Accountants or
Accounting Policy. Any change in (i) the external accountants of the Borrower,
the Servicer, any Originator or the Parent, (ii) any accounting policy of the
Borrower or (iii) any material accounting policy of any Originator that is
relevant to the transactions contemplated by this Agreement or any other
Transaction Document (it being understood that any change to the manner in which
any Originator accounts for the Pool Receivables shall be deemed “material” for
such purpose). (vii) Notice of Purchase and Sale Termination Event or Unmatured
Purchase and Sale Termination Event. The occurrence of a Purchase and Sale
Termination Event or an Unmatured Purchase and Sale Termination Event under the
Purchase and Sale Agreement. (viii) Material Adverse Change. Promptly after the
occurrence thereof, notice of any material adverse change in the business,
operations, property or financial or other condition of the Borrower, the
Servicer, the Performance Guarantor or any Originator (including, without
limitation, a change to the Credit and Collection Procedures). (d) Conduct of
Business. The Servicer will carry on and conduct its business in substantially
the same manner and in substantially the same fields of enterprise as it is
presently conducted (except as would not change the general nature of the
business of such Servicer and its Affiliates taken as a whole) and in businesses
reasonably similar or related thereto, and will do all things necessary to
remain duly organized, validly existing and in good standing as a domestic
corporation in its jurisdiction of organization and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted if the failure to have such authority could reasonably be expected to
have a Material Adverse Effect. (e) Compliance with Laws. The Servicer will
comply with all Applicable Laws to which it may be subject if the failure to
comply could reasonably be expected to have a Material Adverse Effect. (f)
Furnishing of Information and Inspection of Receivables. The Servicer will
furnish or cause to be furnished to the Administrative Agent and each Group
Agent from time to time such information with respect to the Pool Receivables
and the other Collateral as the 68 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118074.jpg]
Administrative Agent or any Group Agent may reasonably request. The Servicer
will, (i) at the Servicer’s expense, during regular business hours with prior
written notice, permit the Administrative Agent and each Group Agent or their
respective agents or representatives to (A) examine and make copies of and
abstracts from all books and records relating to the Pool Receivables or other
Collateral, (B) visit the offices and properties of the Servicer for the purpose
of examining such books and records and (C) discuss matters relating to the Pool
Receivables, the other Collateral or the Servicer’s performance hereunder or
under the other Transaction Documents to which it is a party with any of the
officers, directors, employees or independent public accountants of the Servicer
(provided that representatives of the Servicer are present during such
discussions) having knowledge of such matters and (ii) without limiting the
provisions of clause (i) above, during regular business hours, at the Servicer’s
expense, upon prior written notice from the Administrative Agent, permit
certified public accountants or other auditors acceptable to the Administrative
Agent to conduct a review of its books and records with respect to the Pool
Receivables and other Collateral; provided, that the Servicer shall be required
to reimburse the Administrative Agent for only one (1) such review pursuant to
clause (ii) above in any twelve-month period unless an Event of Default has
occurred and is continuing. (g) Payments on Receivables, Collection Accounts.
The Servicer will at all times, instruct all Obligors to deliver payments on the
Pool Receivables to a Collection Account or a Lock-Box. The Servicer will, at
all times, maintain such books and records as are necessary to identify
Collections received from time to time on Pool Receivables and to segregate such
Collections from other property of the Servicer and the Originators. If any
payments on the Pool Receivables or other Collections are received by the
Borrower, the Servicer or an Originator, it shall hold such payments in trust
for the benefit of the Administrative Agent, the Group Agents and the other
Secured Parties and promptly (but in any event within one (1) Business Day after
receipt) remit such funds into a Collection Account. The Servicer shall not
permit funds other than Collections on Pool Receivables and other Collateral and
remittances of funds for Subject Receivables (subject to the proviso below) to
be deposited into any Collection Account. If such funds are nevertheless
deposited into any Collection Account, the Servicer shall, within two (2)
Business Days, (x) identify and transfer such funds to the appropriate Person
entitled to such funds and (y) instruct such Person to no longer deposit any
such funds into any such Collection Account. The Servicer will not, and will not
permit the Borrower, any Originator or any other Person to commingle Collections
or other funds to which the Administrative Agent, any Group Agent or any other
Secured Party is entitled, with any other funds; provided, that, up to twenty
(20%) of monthly cash receipts will be permitted to be related to the Subject
Receivables; provided, further that, upon notice by the Majority Group Agents to
the Servicer that such commingling shall no longer be permitted, the Servicer
shall promptly (but in no event later than the thirtieth (30th) calendar day
following the date of such notice) instruct the Borrower, the related Subject
Originator or such other Person to (x) transfer such funds related to the
Subject Receivables into an account other than a Collection Account, (y) no
longer deposit such funds into any Collection Account and (z) instruct the
related obligors to no longer deposit any such funds into any such Collection
Account. The Servicer shall only add a Collection Account (or a related
Lock-Box) or a Collection Account Bank to those listed on Schedule II to this
Agreement, if the Administrative Agent has received notice of such addition and
an executed and acknowledged copy of an Account Control Agreement (or an
amendment thereto) in form and substance acceptable to the Administrative Agent
from the applicable Collection Account Bank. 69 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118075.jpg]
The Servicer shall only terminate a Collection Account Bank or close a
Collection Account (or a related Lock-Box) with the prior written consent of the
Administrative Agent. (h) Extension or Amendment of Pool Receivables. Except as
otherwise permitted in Section 8.02, the Servicer will not alter the delinquency
status or adjust the Outstanding Balance or otherwise modify the terms of any
Pool Receivable in any material respect, or amend, modify or waive, in any
material respect, any term or condition of any related Contract. The Servicer
shall at its expense, timely and fully perform and comply in all material
respects with all provisions, covenants and other promises required to be
observed by it under the Contracts related to the Pool Receivables, and timely
and fully comply with the Credit and Collection Procedures with regard to each
Pool Receivable and the related Contract. (i) Change in Credit and Collection
Procedures. The Servicer will comply in all material respects with the Credit
and Collection Procedures with regard to each Pool Receivable and the related
Contracts. The Servicer will not make any material change in the Credit and
Collection Procedures without the prior written consent of the Administrative
Agent and the Majority Group Agents. Promptly following any change in the Credit
and Collection Procedures, the Servicer will deliver a copy of the updated
Credit and Collection Procedures to the Administrative Agent and each Lender.
(j) Books and Records. The Servicer will maintain and implement administrative
and operating procedures (including an ability to recreate records evidencing
Pool Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable). (k) Identifying of Records. The
Servicer shall identify its master data processing records relating to Pool
Receivables and related Contracts with a legend that indicates that the Pool
Receivables have been pledged in accordance with this Agreement. (l) Change in
Payment Instructions to Obligors. The Servicer shall not (and shall not permit
any Sub-Servicer to) add, replace or terminate any Collection Account (or any
related Lock-Box) or make any change in its instructions to the Obligors
regarding payments to be made to the Collection Accounts (or any related
Lock-Box), other than any instruction to remit payments to a different
Collection Account (or any related Lock-Box), unless the Administrative Agent
shall have received (i) prior written notice of such addition, termination or
change and (ii) a signed and acknowledged Account Control Agreement (or an
amendment thereto) with respect to such new Collection Accounts (or any related
Lock-Box) and the Administrative Agent shall have consented to such change in
writing. (m) Security Interest, Etc. The Servicer shall, at its expense, take
all action necessary or reasonably desirable to establish and maintain a valid
and enforceable first priority perfected security interest in the Collateral, in
each case free and clear of any Adverse Claim in favor of the Administrative
Agent (on behalf of the Secured Parties), including taking such action to
perfect, protect or more fully evidence the security interest of the
Administrative Agent 70 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118076.jpg]
(on behalf of the Secured Parties) as the Administrative Agent or any Secured
Party may reasonably request. In order to evidence the security interests of the
Administrative Agent under this Agreement, the Servicer shall, from time to time
take such action, or execute and deliver such instruments as may be necessary
(including, without limitation, such actions as are reasonably requested by the
Administrative Agent) to maintain and perfect, as a first-priority interest, the
Administrative Agent’s security interest in the Receivables, Related Security
and Collections. The Servicer shall, from time to time and within the time
limits established by law, prepare and present to the Administrative Agent for
the Administrative Agent’s authorization and approval, all financing statements,
amendments, continuations or initial financing statements in lieu of a
continuation statement, or other filings necessary to continue, maintain and
perfect the Administrative Agent’s security interest as a first-priority
interest. The Administrative Agent’s approval of such filings shall authorize
the Servicer to file such financing statements under the UCC without the
signature of the Borrower, any Originator or the Administrative Agent where
allowed by Applicable Law. Notwithstanding anything else in the Transaction
Documents to the contrary, the Servicer shall not have any authority to file a
termination, partial termination, release, partial release, or any amendment
that deletes the name of a debtor or excludes collateral of any such financing
statements filed in connection with the Transaction Documents, without the prior
written consent of the Administrative Agent. (n) Further Assurances; Change in
Name or Jurisdiction of Origination, etc. The Servicer hereby authorizes and
hereby agrees from time to time, at its own expense, promptly to execute (if
necessary) and deliver all further instruments and documents, and to take all
further actions, that may be necessary or desirable, or that the Administrative
Agent may reasonably request, to perfect, protect or more fully evidence the
security interest granted pursuant to this Agreement or any other Transaction
Document, or to enable the Administrative Agent (on behalf of the Secured
Parties) to exercise and enforce the Secured Parties’ rights and remedies under
this Agreement or any other Transaction Document. Without limiting the
foregoing, the Servicer hereby authorizes, and will, upon the request of the
Administrative Agent, at the Servicer’s own expense, execute (if necessary) and
file such financing statements or continuation statements, or amendments
thereto, and such other instruments and documents, that may be necessary or
reasonably desirable, or that the Administrative Agent may reasonably request,
to perfect, protect or evidence any of the foregoing. (o) Transaction
Information. None of the Servicer, any Affiliate of the Servicer or any third
party with which the Servicer or any Affiliate thereof has contracted, shall
deliver, in writing or orally, to any Rating Agency, any Transaction Information
without providing such Transaction Information to the applicable Group Agent
prior to delivery to such Rating Agency, and will not participate in any oral
communications with respect to Transaction Information with any Rating Agency
without the participation of such Group Agent. (p) Anti-Money
Laundering/International Trade Law Compliance. The Servicer will not become a
Sanctioned Person. No Covered Entity, either in its own right or through any
third party, will (a) have any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (b) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (c) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (d) use the 71
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118077.jpg]
proceeds of any Credit Extension to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law. The funds used to
repay each Credit Extension will not be derived from any unlawful activity. The
Servicer shall comply with all Anti-Terrorism Laws. The Servicer shall promptly
notify the Administrative Agent and each Lender in writing upon the occurrence
of a Reportable Compliance Event. (q) Borrower’s Tax Status. The Servicer shall
not take or cause any action to be taken that could result in the Borrower (i)
being treated other than as a “disregarded entity” within the meaning of U.S.
Treasury Regulation § 301.7701-3 for U.S. federal income tax purposes or (ii)
becoming an association taxable as a corporation or a publicly traded
partnership taxable as a corporation for U.S. federal income tax purposes. (r)
Credit Risk Retention. The Servicer shall, and shall cause each Originator to,
cooperate with each Credit Party (including by providing such information and
entering into or delivering such additional agreements or documents reasonably
requested by such Credit Party) to the extent reasonably necessary to assure
such Credit Party that the Originators retain credit risk in the amount and
manner required by the Credit Risk Retention Rules and to permit such Credit
Party to perform its due diligence and monitoring obligations (if any) under the
Credit Risk Retention Rules. SECTION 7.03. Separate Existence of the Borrower.
Each of the Borrower and the Servicer hereby acknowledges that the Secured
Parties, the Group Agents and the Administrative Agent are entering into the
transactions contemplated by this Agreement and the other Transaction Documents
in reliance upon the Borrower’s identity as a legal entity separate from any
Originator, the Servicer, the Performance Guarantor and their Affiliates.
Therefore, each of the Borrower and Servicer shall take all steps specifically
required by this Agreement or reasonably required by the Administrative Agent or
any Group Agent to continue the Borrower’s identity as a separate legal entity
and to make it apparent to third Persons that the Borrower is an entity with
assets and liabilities distinct from those of the Performance Guarantor, the
Originators, the Servicer and any other Person, and is not a division of the
Performance Guarantor, the Originators, the Servicer, its Affiliates or any
other Person. Without limiting the generality of the foregoing and in addition
to and consistent with the other covenants set forth herein, each of the
Borrower and the Servicer shall take such actions as shall be required in order
that: (a) Special Purpose Entity. The Borrower will be a special purpose company
whose primary activities are restricted in its Certificate of Formation or
Limited Liability Company Agreement to: (i) purchasing or otherwise acquiring
from the Originators, owning, holding, collecting, granting security interests
or selling interests in, the Collateral, (ii) entering into agreements for the
selling, servicing and financing of the Receivables Pool (including the
Transaction Documents) and (iii) conducting such other activities as it deems
necessary or appropriate to carry out its primary activities. (b) No Other
Business or Debt. The Borrower shall not engage in any business or activity
except as set forth in this Agreement nor, incur any indebtedness or liability
other than as expressly permitted by the Transaction Documents. 72 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118078.jpg]
(c) Independent Director. Not fewer than one member of the Borrower’s board of
directors (the “Independent Director”) shall be a natural person who (i) has
never been, and shall at no time be, an equityholder, director, officer,
manager, member, partner, officer, employee or associate, or any relative of the
foregoing, of any member of the Parent Group (as hereinafter defined) (other
than his or her service as an Independent Director of the Borrower or an
independent director of any other bankruptcy-remote special purpose entity
formed for the sole purpose of securitizing, or facilitating the securitization
of, financial assets of any member or members of the Parent Group), (ii) is not
a customer or supplier of any member of the Parent Group (other than his or her
service as an Independent Director of the Borrower or an independent director of
any other bankruptcy-remote special purpose entity formed for the sole purpose
of securitizing, or facilitating the securitization of, financial assets of any
member or members of the Parent Group), (iii) is not any member of the immediate
family of a person described in (i) or (ii) above, and (iv) has (x) prior
experience as an independent director for a corporation or limited liability
company whose organizational or charter documents required the unanimous consent
of all independent directors thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy and (y) at least three
years of employment experience with one or more entities that provide, in the
ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities. For purposes of this clause (c), “Parent
Group” shall mean (i) the Parent, the Servicer, the Performance Guarantor and
each Originator, (ii) each person that directly or indirectly, owns or controls,
whether beneficially, or as a trustee, guardian or other fiduciary, five percent
(5%) or more of the membership interests in the Parent, (iii) each person that
controls, is controlled by or is under common control with the Parent and (iv)
each of such person’s officers, directors, managers, joint venturers and
partners. For the purposes of this definition, “control” of a person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person or entity, whether through
the ownership of voting securities, by contract or otherwise. A person shall be
deemed to be an “associate” of (A) a corporation or organization of which such
person is an officer, director, partner or manager or is, directly or
indirectly, the beneficial owner of ten percent (10%) or more of any class of
equity securities, (B) any trust or other estate in which such person serves as
trustee or in a similar capacity and (C) any relative or spouse of a person
described in clause (A) or (B) of this sentence, or any relative of such spouse.
The Borrower shall (A) give written notice to the Administrative Agent of the
election or appointment, or proposed election or appointment, of a new
Independent Director of the Borrower, which notice shall be given not later than
ten (10) Business Days prior to the date such appointment or election would be
effective (except when such election or appointment is necessary to fill a
vacancy caused by the death, disability, or incapacity of the existing
Independent Director, or the failure of such Independent Director to satisfy the
criteria for an Independent Director set forth in this clause (c), in which case
the Borrower shall provide written notice of such election or appointment within
one (1) Business Day) and (B) with any such written notice, certify to the
Administrative Agent that the Independent Director satisfies the criteria for an
Independent Director set forth in this clause (c). 73 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118079.jpg]
The Borrower’s Limited Liability Company Agreement shall provide that: (A) the
Borrower’s board of directors shall not approve, or take any other action to
cause the filing of, a voluntary bankruptcy petition with respect to the
Borrower unless the Independent Director shall approve the taking of such action
in writing before the taking of such action and (B) such provision and each
other provision requiring an Independent Director cannot be amended without the
prior written consent of the Independent Director. The Independent Director
shall not at any time serve as a trustee in bankruptcy for the Borrower, the
Parent, the Performance Guarantor, any Originator, the Servicer or any of their
respective Affiliates. (d) Organizational Documents. The Borrower shall maintain
its organizational documents in conformity with this Agreement, such that it
does not amend, restate, supplement or otherwise modify its ability to comply
with the terms and provisions of any of the Transaction Documents, including,
without limitation, Section 7.01(o). (e) Conduct of Business. The Borrower shall
conduct its affairs strictly in accordance with its organizational documents and
observe all necessary, appropriate and customary company formalities, including,
but not limited to, holding all regular and special members’ and board of
directors’ meetings appropriate to authorize all company action, keeping
separate and accurate minutes of its meetings, passing all resolutions or
consents necessary to authorize actions taken or to be taken, and maintaining
accurate and separate books, records and accounts, including, but not limited
to, payroll and intercompany transaction accounts. (f) Compensation. Any
employee, consultant or agent of the Borrower will be compensated from the
Borrower’s funds for services provided to the Borrower, and to the extent that
Borrower shares the same officers or other employees as the Servicer (or any
other Affiliate thereof), the salaries and expenses relating to providing
benefits to such officers and other employees shall be fairly allocated among
such entities, and each such entity shall bear its fair share of the salary and
benefit costs associated with such common officers and employees. The Borrower
will not engage any agents other than its attorneys, auditors and other
professionals, and a servicer and any other agent contemplated by the
Transaction Documents for the Receivables Pool, which servicer will be fully
compensated for its services by payment of the Servicing Fee. (g) Servicing and
Costs. The Borrower will contract with the Servicer to perform for the Borrower
all operations required on a daily basis to service the Receivables Pool. The
Borrower will not incur any indirect or overhead expenses for items shared with
the Servicer (or any other Affiliate thereof) that are not reflected in the
Servicing Fee. To the extent, if any, that the Borrower (or any Affiliate
thereof) shares items of expenses not reflected in the Servicing Fee, such as
legal, auditing and other professional services, such expenses will be allocated
to the extent practical on the basis of actual use or the value of services
rendered, and otherwise on a basis reasonably related to the actual use or the
value of services rendered. (h) Operating Expenses. The Borrower’s operating
expenses will not be paid by the Servicer, the Parent, the Performance
Guarantor, any Originator or any Affiliate thereof. 74 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118080.jpg]
(i) Stationery. The Borrower will have its own separate stationery. (j) Books
and Records. The Borrower’s books and records will be maintained separately from
those of the Servicer, the Parent, the Performance Guarantor, the Originators
and any of their Affiliates and in a manner such that it will not be difficult
or costly to segregate, ascertain or otherwise identify the assets and
liabilities of the Borrower. (k) Disclosure of Transactions. All financial
statements of the Servicer, the Parent, the Performance Guarantor, the
Originators or any Affiliate thereof that are consolidated to include the
Borrower will disclose that (i) the Borrower’s sole business consists of the
purchase or acceptance through capital contributions of the Receivables and
Related Rights from the Originators and the subsequent retransfer of or granting
of a security interest in such Receivables and Related Rights to the
Administrative Agent pursuant to this Agreement, (ii) the Borrower is a separate
legal entity with its own separate creditors who will be entitled, upon its
liquidation, to be satisfied out of the Borrower’s assets prior to any assets or
value in the Borrower becoming available to the Borrower’s equity holders and
(iii) the assets of the Borrower are not available to pay creditors of the
Servicer, the Parent, the Performance Guarantor, the Originators or any
Affiliate thereof. (l) Segregation of Assets. The Borrower’s assets will be
maintained in a manner that facilitates their identification and segregation
from those of the Servicer, the Parent, the Performance Guarantor, the
Originators or any Affiliates thereof. (m) Corporate Formalities. The Borrower
will strictly observe limited liability company formalities in its dealings with
the Servicer, the Parent, the Performance Guarantor, the Originators or any
Affiliates thereof, and funds or other assets of the Borrower will not be
commingled with those of the Servicer, the Parent, the Performance Guarantor,
the Originators or any Affiliates thereof except as permitted by this Agreement
in connection with servicing the Pool Receivables. The Borrower shall not
maintain joint bank accounts or other depository accounts to which the Servicer,
the Parent, the Performance Guarantor, the Originators or any Affiliate thereof
(other than the Servicer solely in its capacity as such) has independent access.
The Borrower is not named, and has not entered into any agreement to be named,
directly or indirectly, as a direct or contingent beneficiary or loss payee on
any insurance policy with respect to any loss relating to the property of the
Servicer, the Parent, the Performance Guarantor, the Originators or any
Subsidiaries or other Affiliates thereof. The Borrower will pay to the
appropriate Affiliate the marginal increase or, in the absence of such increase,
the market amount of its portion of the premium payable with respect to any
insurance policy that covers the Borrower and such Affiliate. (n) Arm’s-Length
Relationships. The Borrower will maintain arm’s-length relationships with the
Servicer, the Parent, the Performance Guarantor, the Originators and any
Affiliates thereof. Any Person that renders or otherwise furnishes services to
the Borrower will be compensated by the Borrower at market rates for such
services it renders or otherwise furnishes to the Borrower. Neither the Borrower
on the one hand, nor the Servicer, the Parent, the Performance Guarantor, any
Originator or any Affiliate thereof, on the other hand, will be or will hold
itself out to be responsible for the debts of the other or the decisions or
actions respecting the daily business and affairs of the other. The Borrower,
the Servicer, the Parent, the 75 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118081.jpg]
Performance Guarantor, the Originators and their respective Affiliates will
immediately correct any known misrepresentation with respect to the foregoing,
and they will not operate or purport to operate as an integrated single economic
unit with respect to each other or in their dealing with any other entity. (o)
Allocation of Overhead. To the extent that Borrower, on the one hand, and the
Servicer, the Parent, the Performance Guarantor, any Originator or any Affiliate
thereof, on the other hand, have offices in the same location, there shall be a
fair and appropriate allocation of overhead costs between them, and the Borrower
shall bear its fair share of such expenses, which may be paid through the
Servicing Fee or otherwise. ARTICLE VIII ADMINISTRATION AND COLLECTION OF
RECEIVABLES SECTION 8.01. Appointment of the Servicer. (a) The servicing,
administering and collection of the Pool Receivables shall be conducted by the
Person so designated from time to time as the Servicer in accordance with this
Section 8.01. Until the Administrative Agent gives notice to Applied Industrial
(in accordance with this Section 8.01) of the designation of a new Servicer,
Applied Industrial is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Servicer pursuant to the terms hereof. Upon the
occurrence of an Event of Default, the Administrative Agent may (with the
consent of the Majority Group Agents) and shall (at the direction of the
Majority Group Agents) designate as Servicer any Person (including itself) to
succeed Applied Industrial or any successor Servicer, on the condition in each
case that any such Person so designated shall agree to perform the duties and
obligations of the Servicer pursuant to the terms hereof. (b) Upon the
designation of a successor Servicer as set forth in clause (a) above, Applied
Industrial agrees that it will terminate its activities as Servicer hereunder in
a manner that the Administrative Agent reasonably determines will facilitate the
transition of the performance of such activities to the new Servicer, and
Applied Industrial shall cooperate with and assist such new Servicer. Such
cooperation shall include access to and transfer of records (including all
Contracts) related to Pool Receivables and use by the new Servicer of all
licenses (or the obtaining of new licenses), hardware or software necessary or
reasonably desirable to collect the Pool Receivables and the Related Security.
(c) Applied Industrial acknowledges that, in making its decision to execute and
deliver this Agreement, the Administrative Agent and each member in each Group
have relied on Applied Industrial’s agreement to act as Servicer hereunder.
Accordingly, Applied Industrial agrees that it will not voluntarily resign as
Servicer without the prior written consent of the Administrative Agent and the
Majority Group Agents. (d) The Servicer may delegate its duties and obligations
hereunder to any subservicer (each a “Sub-Servicer”); provided, that, in each
such delegation: (i) such Sub- 76 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118082.jpg]
Servicer shall agree in writing to perform the delegated duties and obligations
of the Servicer pursuant to the terms hereof, (ii) the Servicer shall remain
liable for the performance of the duties and obligations so delegated, (iii) the
Borrower, the Administrative Agent, each Lender and each Group Agent shall have
the right to look solely to the Servicer for performance, (iv) the terms of any
agreement with any Sub-Servicer shall provide that the Administrative Agent may
terminate such agreement upon the termination of the Servicer hereunder by
giving notice of its desire to terminate such agreement to the Servicer (and the
Servicer shall provide appropriate notice to each such Sub-Servicer) and (v) if
such Sub-Servicer is not an Affiliate of the Parent, the Administrative Agent
and the Majority Group Agents shall have consented in writing in advance to such
delegation. SECTION 8.02. Duties of the Servicer. (a) The Servicer shall take or
cause to be taken all such action as may be necessary or reasonably advisable to
service, administer and collect each Pool Receivable from time to time, all in
accordance with this Agreement and all Applicable Laws, with reasonable care and
diligence, and in accordance with the Credit and Collection Procedures and
consistent with the past practices of the Originators. The Servicer shall set
aside, for the accounts of each Group, the amount of Collections to which each
such Group is entitled in accordance with Article III hereof. The Servicer may,
in accordance with the Credit and Collection Procedures and consistent with past
practices of the Originators, take such action, including modifications, waivers
or restructurings of Pool Receivables and related Contracts, as the Servicer may
reasonably determine to be appropriate to maximize Collections thereof or
reflect adjustments expressly permitted under the Credit and Collection
Procedures or as expressly required under Applicable Laws or the applicable
Contract; provided, that for purposes of this Agreement: (i) such action shall
not, and shall not be deemed to, change the number of days such Pool Receivable
has remained unpaid from the date of the original due date related to such Pool
Receivable, (ii) such action shall not alter the status of such Pool Receivable
as a Delinquent Receivable or a Defaulted Receivable or limit the rights of any
Secured Party under this Agreement or any other Transaction Document and (iii)
if an Event of Default has occurred and is continuing, the Servicer may take
such action only upon the prior written consent of the Administrative Agent. The
Borrower shall deliver to the Servicer and the Servicer shall hold for the
benefit of the Administrative Agent (individually and for the benefit of each
Group), in accordance with their respective interests, all records and documents
(including computer tapes or disks) with respect to each Pool Receivable.
Notwithstanding anything to the contrary contained herein, if an Event of
Default has occurred and is continuing, the Administrative Agent may direct the
Servicer to commence or settle any legal action to enforce collection of any
Pool Receivable that is a Defaulted Receivable or to foreclose upon or repossess
any Related Security with respect to any such Defaulted Receivable. (b) The
Servicer shall, as soon as practicable following actual receipt of collected
funds, turn over to the Borrower the collections of any indebtedness that is not
a Pool Receivable, less, if Applied Industrial or an Affiliate thereof is not
the Servicer, all reasonable and appropriate out-of-pocket costs and expenses of
such Servicer of servicing, collecting and administering such collections. The
Servicer, if other than Applied Industrial or an Affiliate thereof, shall, as
soon as practicable upon demand, deliver to the Borrower all records in its 77
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118083.jpg]
possession that evidence or relate to any indebtedness that is not a Pool
Receivable, and copies of records in its possession that evidence or relate to
any indebtedness that is a Pool Receivable. (c) The Servicer’s obligations
hereunder shall terminate on the Final Payout Date. Promptly following the Final
Payout Date, the Servicer shall deliver to the Borrower all books, records and
related materials that the Borrower previously provided to the Servicer, or that
have been obtained by the Servicer, in connection with this Agreement. SECTION
8.03. Collection Account Arrangements. On or prior to the Closing Date, the
Borrower shall have entered into Account Control Agreements with all of the
Collection Account Banks and delivered executed counterparts of each to the
Administrative Agent. Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent may (with the consent of the Majority Group
Agents) and shall (upon the direction of the Majority Group Agents) at any time
thereafter give notice to each Collection Account Bank that the Administrative
Agent is exercising its rights under the Account Control Agreements to do any or
all of the following: (a) to have the exclusive ownership and control of the
Collection Accounts transferred to the Administrative Agent (for the benefit of
the Secured Parties) and to exercise exclusive dominion and control over the
funds deposited therein, (b) to have the proceeds that are sent to the
respective Collection Accounts redirected pursuant to the Administrative Agent’s
instructions rather than deposited in the applicable Collection Account and (c)
to take any or all other actions permitted under the applicable Account Control
Agreement. The Borrower hereby agrees that if the Administrative Agent at any
time takes any action set forth in the preceding sentence, the Administrative
Agent shall have exclusive control (for the benefit of the Secured Parties) of
the proceeds (including Collections) of all Pool Receivables and the Borrower
hereby further agrees to take any other action that the Administrative Agent may
reasonably request to transfer such control. Any proceeds of Pool Receivables
received by the Borrower or the Servicer thereafter shall be sent immediately
to, or as otherwise instructed by, the Administrative Agent. SECTION 8.04.
Enforcement Rights. (a) At any time following the occurrence and during the
continuation of an Event of Default: (i) the Administrative Agent (at the
Borrower’s expense) may direct the Obligors that payment of all amounts payable
under any Pool Receivable is to be made directly to the Administrative Agent or
its designee; (ii) the Administrative Agent may instruct the Borrower or the
Servicer to give notice of the Secured Parties’ interest in Pool Receivables to
each Obligor, which notice shall direct that payments be made directly to the
Administrative Agent or its designee (on behalf of the Secured Parties), and the
Borrower or the Servicer, as the case may be, shall give such notice at the
expense of the Borrower or the Servicer, as the case may be; provided, that if
the Borrower or the Servicer, as the case may be, fails to so notify each
Obligor within two (2) Business Days following instruction by the Administrative
Agent, the Administrative Agent (at the Borrower’s or the Servicer’s, as the
case may be, expense) may so notify the Obligors; 78 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118084.jpg]
(iii) the Administrative Agent may request the Servicer to, and upon such
request the Servicer shall: (A) assemble all of the records necessary or
desirable to collect the Pool Receivables and the Related Security, and transfer
or license to a successor Servicer the use of all software necessary or
desirable to collect the Pool Receivables and the Related Security, and make the
same available to the Administrative Agent or its designee (for the benefit of
the Secured Parties) at a place selected by the Administrative Agent and (B)
segregate all cash, checks and other instruments received by it from time to
time constituting Collections in a manner reasonably acceptable to the
Administrative Agent and, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee; (iv) the Administrative Agent may notify
the Collection Account Banks that the Borrower and the Servicer will no longer
have any access to the Collection Accounts; (v) the Administrative Agent may
(or, at the direction of the Majority Group Agents shall) replace the Person
then acting as Servicer; and (vi) the Administrative Agent may collect any
amounts due from an Originator under the Purchase and Sale Agreement or the
Performance Guarantor under the Performance Guaranty. (b) The Borrower hereby
authorizes the Administrative Agent (on behalf of the Secured Parties), and
irrevocably appoints the Administrative Agent as its attorney-in-fact with full
power of substitution and with full authority in the place and stead of the
Borrower, which appointment is coupled with an interest, to take any and all
steps in the name of the Borrower and on behalf of the Borrower necessary or
desirable, in the reasonable determination of the Administrative Agent, after
the occurrence and during the continuation of an Event of Default, to collect
any and all amounts or portions thereof due under any and all Collateral,
including endorsing the name of the Borrower on checks and other instruments
representing Collections and enforcing such Collateral. Notwithstanding anything
to the contrary contained in this subsection, none of the powers conferred upon
such attorney-in-fact pursuant to the preceding sentence shall subject such
attorney-in-fact to any liability if any action taken by it shall prove to be
inadequate or invalid, nor shall they confer any obligations upon such attorney-
in-fact in any manner whatsoever. (c) The Servicer hereby authorizes the
Administrative Agent (on behalf of the Secured Parties), and irrevocably
appoints the Administrative Agent as its attorney-in-fact with full power of
substitution and with full authority in the place and stead of the Servicer,
which appointment is coupled with an interest, to take any and all steps in the
name of the Servicer and on behalf of the Servicer necessary or desirable, in
the reasonable determination of the Administrative Agent, after the occurrence
and during the continuation of an Event of Default, to collect any and all
amounts or portions thereof due under any and all Collateral, including
endorsing the name of the Servicer on checks and other instruments representing
Collections and enforcing such Collateral. Notwithstanding anything to the
contrary contained in this subsection, none of the powers conferred upon such
attorney-in-fact pursuant to the 79 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118085.jpg]
preceding sentence shall subject such attorney-in-fact to any liability if any
action taken by it shall prove to be inadequate or invalid, nor shall they
confer any obligations upon such attorney- in-fact in any manner whatsoever.
SECTION 8.05. Responsibilities of the Borrower. (a) Anything herein to the
contrary notwithstanding, the Borrower shall: (i) perform all of its
obligations, if any, under the Contracts related to the Pool Receivables to the
same extent as if interests in such Pool Receivables had not been transferred
hereunder, and the exercise by the Administrative Agent, or any other Credit
Party of their respective rights hereunder shall not relieve the Borrower from
such obligations and (ii) pay when due any taxes, including any sales taxes
payable in connection with the Pool Receivables and their creation and
satisfaction. None of the Credit Parties shall have any obligation or liability
with respect to any Collateral, nor shall any of them be obligated to perform
any of the obligations of the Borrower, the Servicer or any Originator
thereunder. (b) Applied Industrial hereby irrevocably agrees that if at any time
it shall cease to be the Servicer hereunder, it shall act (if the then-current
Servicer so requests) as the data-processing agent of the Servicer and, in such
capacity, Applied Industrial shall conduct the data-processing functions of the
administration of the Receivables and the Collections thereon in substantially
the same way that Applied Industrial conducted such data-processing functions
while it acted as the Servicer. In connection with any such processing
functions, the Borrower shall pay to Applied Industrial its reasonable
out-of-pocket costs and expenses from the Borrower’s own funds (subject to the
priority of payments set forth in Section 3.01). SECTION 8.06. Servicing Fee.
(a) Subject to clause (b) below, the Borrower shall pay the Servicer a fee (the
“Servicing Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”) of the
daily average aggregate Outstanding Balance of the Pool Receivables. Accrued
Servicing Fees shall be payable from Collections to the extent of available
funds in accordance with Section 3.01. (b) If the Servicer ceases to be Applied
Industrial or an Affiliate thereof, the Servicing Fee shall be the greater of:
(i) the amount calculated pursuant to clause (a) above and (ii) an alternative
amount specified by the successor Servicer not to exceed 110% of the aggregate
reasonable costs and expenses incurred by such successor Servicer in connection
with the performance of its obligations as Servicer hereunder. ARTICLE IX EVENTS
OF DEFAULT SECTION 9.01. Events of Default. If any of the following events (each
an “Event of Default”) shall occur: (a) (i) the Borrower, any Originator, the
Performance Guarantor or the Servicer shall fail to perform or observe any term,
covenant or agreement under this Agreement or any other Transaction Document
(other than any such failure which would constitute an Event 80 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118086.jpg]
of Default under clause (ii) or (iii) of this Section 9.01(a)), and such failure
shall continue unremedied for thirty (30) calendar days solely to the extent (A)
such failure is capable of being cured (as determined by the Administrative
Agent) and (B) the Borrower, such Originator, the Performance Guarantor or the
Servicer provides written notice to the Administrative Agent detailing the
action which it is taking in order to cure such failure, (ii) the Borrower, any
Originator, the Performance Guarantor or the Servicer shall fail to make when
due any payment or deposit to be made by it under this Agreement or any other
Transaction Document and such failure shall continue unremedied for two (2)
Business Days (unless such failure is related to an Event of Default set forth
in Section 9.01(h)) or (iii) Applied Industrial shall resign as Servicer, and no
successor Servicer reasonably satisfactory to the Administrative Agent shall
have been appointed; (b) any representation or warranty made or deemed made by
the Borrower, any Originator, the Performance Guarantor or the Servicer (or any
of their respective officers) under or in connection with this Agreement or any
other Transaction Document or any information or report delivered by the
Borrower, any Originator, the Performance Guarantor or the Servicer pursuant to
this Agreement or any other Transaction Document, shall prove to have been
incorrect or untrue in any material respect when made or deemed made or
delivered; (c) the Borrower or the Servicer shall fail to deliver an Information
Package or Interim Report pursuant to this Agreement, and such failure shall
remain unremedied for two (2) Business Days with respect to an Information
Package or two (2) Business Days with respect to an Interim Report; (d) this
Agreement or any security interest granted pursuant to this Agreement or any
other Transaction Document shall for any reason cease to create, or for any
reason cease to be, a valid and enforceable first priority perfected security
interest in favor of the Administrative Agent with respect to the Collateral,
free and clear of any Adverse Claim; (e) the Borrower, any Originator, the
Performance Guarantor or the Servicer shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any Insolvency Proceeding shall be instituted by or against the Borrower, any
Originator, the Performance Guarantor or the Servicer and, in the case of any
such proceeding instituted against such Person (but not instituted by such
Person), either such proceeding shall remain undismissed or unstayed for a
period of sixty (60) consecutive calendar days, or any of the actions sought in
such proceeding (including the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower, any
Originator, the Performance Guarantor or the Servicer shall take any corporate
or organizational action to authorize any of the actions set forth above in this
Section 9.01(e); (f) (i) the average for three (3) consecutive Fiscal Months of:
(A) the Default Ratio shall exceed three and one-half percent (3.50%), (B) the
Delinquency Ratio shall exceed seven percent (7.00%) or (C) the Dilution Ratio
shall exceed six percent (6.00%) or (ii) the Days’ Sales Outstanding shall
exceed sixty five (65) calendar days; 81 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118087.jpg]
(g) a Change in Control shall occur; (h) a Borrowing Base Deficit shall occur,
and shall not have been cured within two (2) Business Days; (i) (i) the Borrower
shall fail to pay any principal of or premium or interest on any of its Debt
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period (not to exceed thirty (30) calendar days), if
any, specified in the agreement, mortgage, indenture or instrument relating to
such Debt (whether or not such failure shall have been waived under the related
agreement); (ii) any Originator, the Performance Guarantor or the Servicer, or
any of their respective Subsidiaries, individually or in the aggregate, shall
fail to pay any principal of or premium or interest on any of its Debt that is
outstanding in a principal amount of at least thirty million dollars
($30,000,000) in the aggregate when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period (not to exceed
thirty (30) calendar days), if any, specified in the agreement, mortgage,
indenture or instrument relating to such Debt (whether or not such failure shall
have been waived under the related agreement); (iii) any other event shall occur
or condition shall exist under any agreement, mortgage, indenture or instrument
relating to any such Debt (as referred to in clause (i) or (ii) of this Section
9.01(i)) and shall continue after the applicable grace period (not to exceed
thirty (30) calendar days), if any, specified in such agreement, mortgage,
indenture or instrument (whether or not such failure shall have been waived
under the related agreement), if the effect of such event or condition is to
give the applicable debtholders the right (whether acted upon or not) to
accelerate or permit the acceleration of the maturity of such Debt (as referred
to in clause (i) or (ii) of this Section 9.01(i)) or to terminate the commitment
of any lender thereunder, or (iv) any such Debt (as referred to in clause (i) or
(ii) of this Section 9.01(i)) shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made or the commitment of
any lender thereunder terminated, in each case before the stated maturity
thereof; (j) (i) the Performance Guarantor shall fail to perform any of its
obligations under the Performance Guaranty (other than any such failure which
would constitute an Event of Default under clause (ii) of this Section 9.01(j)),
and such failure shall continue unremedied for thirty (30) calendar days, solely
to the extent (A) such failure is capable of being cured (as determined by the
Administrative Agent) and (B) the Performance Guarantor provides written notice
to the Administrative Agent detailing the action which it is taking in order to
cure such failure, or (ii) the Performance Guarantor shall fail to make when due
any payment or deposit to be made by it under the Performance Guaranty and such
failure shall continue unremedied for two (2) Business Days (unless such failure
is related to an Event of Default set forth in Section 9.01(h)); (k) the
Borrower shall fail (x) at any time (other than for ten (10) Business Days
following notice of the death or resignation of any Independent Director) to
have an Independent Director who satisfies each requirement and qualification
specified in Section 7.03(c) of this Agreement for Independent Directors, on the
Borrower’s board of directors or (y) 82 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118088.jpg]
to timely notify the Administrative Agent of any replacement or appointment of
any director that is to serve as an Independent Director on the Borrower’s board
of directors as required pursuant to Section 7.03(c) of this Agreement; (l)
there shall have occurred any event which materially adversely impairs, in the
reasonable discretion of Administrative Agent, the collectibility of the Pool
Receivables generally or any material portion thereof; (m) either (i) the
Internal Revenue Service shall file notice of a lien pursuant to Section 6323 of
the Code with regard to any assets of the Borrower, any Originator or the Parent
or (ii) the PBGC shall, or shall indicate its intention to, file notice of a
lien pursuant to Section 4068 of ERISA with regard to any of the assets of the
Borrower, the Servicer, any Originator or the Parent; (n) (i) the occurrence of
a Reportable Event; (ii) the adoption of an amendment to a Pension Plan that
would require the provision of security pursuant to Section 401(a)(29) of the
Code; (iii) the existence with respect to any Multiemployer Plan of an
“accumulated funding deficiency” (as defined in Section 431 of the Code or
Section 304 of ERISA), whether or not waived; (iv) the failure to satisfy the
minimum funding standard under Section 412 of the Code with respect to any
Pension Plan (v) the incurrence of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan or the withdrawal or partial
withdrawal of any of the Borrower, any Originator, the Servicer, the Parent or
any of their respective ERISA Affiliates from any Multiemployer Plan; (vi) the
receipt by any of the Borrower, any Originator, the Servicer, the Parent or any
of their respective ERISA Affiliates from the PBGC or any plan administrator of
any notice relating to the intention to terminate any Pension Plan or
Multiemployer Plan or to appoint a trustee to administer any Pension Plan or
Multiemployer Plan; (vii) the receipt by the Borrower, any Originator, the
Servicer, the Parent or any of their respective ERISA Affiliates of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (viii) the occurrence of a prohibited
transaction with respect to any of the Borrower, any Originator, the Servicer,
the Parent or any of their respective ERISA Affiliates (pursuant to Section 4975
of the Code); or (ix) the occurrence or existence of any other similar event or
condition with respect to a Pension Plan or a Multiemployer Plan, with respect
to each of clause (i) through (ix), either individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect; (o) a
Purchase and Sale Termination Event shall occur under the Purchase and Sale
Agreement; (p) the Borrower shall be required to register as an “investment
company” within the meaning of the Investment Company Act; (q) any material
provision of this Agreement or any other Transaction Document shall cease to be
in full force and effect or any of the Borrower, any Originator, the Performance
Guarantor or the Servicer (or any of their respective Affiliates) shall so state
in writing; 83 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118089.jpg]
(r) one or more judgments or decrees shall be entered against the Borrower, any
Originator, the Performance Guarantor or the Servicer, or any Affiliate of any
of the foregoing involving in the aggregate a liability (not paid or to the
extent not covered by a reputable and solvent insurance company) and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of thirty
(30) consecutive calendar days, and the aggregate amount of all such judgments
equals or exceeds thirty million dollars ($30,000,000) (or solely with respect
to the Borrower, fifteen thousand dollars ($15,000)); or (s) the Leverage Ratio
as of the last day of any test period (as calculated in the related Credit
Agreement) exceeds 4.25 to 1.00 (or any step-down or step-up thereof); then, and
in any such event, the Administrative Agent may (or, at the direction of the
Majority Group Agents shall) by notice to the Borrower (x) declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred), (y) declare the Final Maturity Date to have occurred
(in which case the Final Maturity Date shall be deemed to have occurred) and (z)
declare the Aggregate Capital and all other Borrower Obligations to be
immediately due and payable (in which case the Aggregate Capital and all other
Borrower Obligations shall be immediately due and payable); provided that,
automatically upon the occurrence of any event (without any requirement for the
giving of notice) described in subsection (e) of this Section 9.01, the
Termination Date shall occur and the Aggregate Capital and all other Borrower
Obligations shall be immediately due and payable. Upon any such declaration or
designation or upon such automatic termination, the Administrative Agent and the
other Secured Parties shall have, in addition to the rights and remedies which
they may have under this Agreement and the other Transaction Documents, all
other rights and remedies provided after default under the UCC and under other
Applicable Law, which rights and remedies shall be cumulative. Any proceeds from
liquidation of the Collateral shall be applied in the order of priority set
forth in Section 3.01. ARTICLE X THE ADMINISTRATIVE AGENT SECTION 10.01.
Authorization and Action. Each Credit Party hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto. The Administrative Agent shall not have any duties other than those
expressly set forth in the Transaction Documents, and no implied obligations or
liabilities shall be read into any Transaction Document, or otherwise exist,
against the Administrative Agent. The Administrative Agent does not assume, nor
shall it be deemed to have assumed, any obligation to, or relationship of trust
or agency with, the Borrower or any Affiliate thereof or any Credit Party except
for any obligations expressly set forth herein. Notwithstanding any provision of
this Agreement or any other Transaction Document, in no event shall the
Administrative Agent ever be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to any provision
of any Transaction Document or Applicable Law. 84 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118090.jpg]
SECTION 10.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Administrative
Agent under or in connection with this Agreement (including, without limitation,
the Administrative Agent’s servicing, administering or collecting Pool
Receivables in the event it replaces the Servicer in such capacity pursuant to
Section 8.01), in the absence of its or their own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, the Administrative
Agent: (a) may consult with legal counsel (including counsel for any Credit
Party or the Servicer), independent certified public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Credit
Party (whether written or oral) and shall not be responsible to any Credit Party
for any statements, warranties or representations (whether written or oral) made
by any other party in or in connection with this Agreement; (c) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement on the part of any
Credit Party or to inspect the property (including the books and records) of any
Credit Party; (d) shall not be responsible to any Credit Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (e) shall be entitled to rely, and shall be fully protected in so relying,
upon any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by facsimile) believed by it to be genuine
and signed or sent by the proper party or parties. SECTION 10.03. Administrative
Agent and Affiliates. With respect to any Credit Extension or interests therein
owned by any Credit Party that is also the Administrative Agent, such Credit
Party shall have the same rights and powers under this Agreement as any other
Credit Party and may exercise the same as though it were not the Administrative
Agent. The Administrative Agent and any of its Affiliates may generally engage
in any kind of business with the Borrower or any Affiliate thereof and any
Person who may do business with or own securities of the Borrower or any
Affiliate thereof, all as if the Administrative Agent were not the
Administrative Agent hereunder and without any duty to account therefor to any
other Secured Party. SECTION 10.04. Indemnification of Administrative Agent.
Each Committed Lender agrees to indemnify the Administrative Agent (to the
extent not reimbursed by the Borrower or any Affiliate thereof), ratably
according to the respective Percentage of such Committed Lender, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any other Transaction Document or any action taken or omitted by the
Administrative Agent under this Agreement or any other Transaction Document;
provided that no Committed Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. SECTION 10.05. Delegation of Duties. The
Administrative Agent may execute any of its duties through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning 85
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118091.jpg]
all matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care. SECTION 10.06. Action or Inaction by
Administrative Agent. The Administrative Agent shall in all cases be fully
justified in failing or refusing to take action under any Transaction Document
unless it shall first receive such advice or concurrence of the Group Agents or
the Majority Group Agents, as the case may be, and assurance of its
indemnification by the Committed Lenders, as it deems appropriate. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Transaction Document
in accordance with a request or at the direction of the Group Agents or the
Majority Group Agents, as the case may be, and such request or direction and any
action taken or failure to act pursuant thereto shall be binding upon all Credit
Parties. The Credit Parties and the Administrative Agent agree that unless any
action to be taken by the Administrative Agent under a Transaction Document (i)
specifically requires the advice or concurrence of all Group Agents or (ii) may
be taken by the Administrative Agent alone or without any advice or concurrence
of any Group Agent, then the Administrative Agent may take action based upon the
advice or concurrence of the Majority Group Agents. SECTION 10.07. Notice of
Events of Default; Action by Administrative Agent. The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any
Unmatured Event of Default or Event of Default unless the Administrative Agent
has received notice from any Credit Party or the Borrower stating that an
Unmatured Event of Default or Event of Default has occurred hereunder and
describing such Unmatured Event of Default or Event of Default. If the
Administrative Agent receives such a notice, it shall promptly give notice
thereof to each Group Agent, whereupon each Group Agent shall promptly give
notice thereof to its respective Conduit Lender(s) and Related Committed
Lender(s). The Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, concerning an Unmatured Event
of Default or Event of Default or any other matter hereunder as the
Administrative Agent deems advisable and in the best interests of the Secured
Parties. SECTION 10.08. Non-Reliance on Administrative Agent and Other Parties.
Each Credit Party expressly acknowledges that neither the Administrative Agent
nor any of its directors, officers, agents or employees has made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by the Administrative Agent. Each Credit Party represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of, and investigation into, the business, operations,
property, prospects, financial and other conditions and creditworthiness of the
Borrower, each Originator, the Performance Guarantor or the Servicer and the
Pool Receivables and its own decision to enter into this Agreement and to take,
or omit, action under any Transaction Document. Except for items expressly
required to be delivered under any Transaction Document by the Administrative
Agent to any Credit Party, the Administrative Agent shall not have any duty or
responsibility to provide any Credit Party with any information concerning the
Borrower, any Originator, the Performance Guarantor or the Servicer that comes
86 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118092.jpg]
into the possession of the Administrative Agent or any of its directors,
officers, agents, employees, attorneys-in-fact or Affiliates. SECTION 10.09.
Successor Administrative Agent. (a) The Administrative Agent may, upon at least
thirty (30) calendar days’ notice to the Borrower, the Servicer and each Group
Agent, resign as Administrative Agent. Except as provided below, such
resignation shall not become effective until a successor Administrative Agent is
appointed by the Majority Group Agents as a successor Administrative Agent and
has accepted such appointment. If no successor Administrative Agent shall have
been so appointed by the Majority Group Agents, within thirty (30) calendar days
after the departing Administrative Agent’s giving of notice of resignation, the
departing Administrative Agent may, on behalf of the Secured Parties, appoint a
successor Administrative Agent as successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Majority
Group Agents within sixty (60) calendar days after the departing Administrative
Agent’s giving of notice of resignation, the departing Administrative Agent may,
on behalf of the Secured Parties, petition a court of competent jurisdiction to
appoint a successor Administrative Agent. (b) Upon such acceptance of its
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall succeed to and become vested
with all the rights and duties of the resigning Administrative Agent, and the
resigning Administrative Agent shall be discharged from its duties and
obligations under the Transaction Documents. After any resigning Administrative
Agent’s resignation hereunder, the provisions of this Article X and Article XII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent. SECTION 10.10. Structuring Agent. Each of
the parties hereto hereby acknowledges and agrees that the Structuring Agent
shall not have any right, power, obligation, liability, responsibility or duty
under this Agreement, other than the Structuring Agent’s right to receive fees
pursuant to Section 2.03 and expenses (if any) pursuant to Section 13.04. Each
Credit Party acknowledges that it has not relied, and will not rely, on the
Structuring Agent in deciding to enter into this Agreement and to take, or omit
to take, any action under any Transaction Document. ARTICLE XI THE GROUP AGENTS
SECTION 11.01. Authorization and Action. Each Credit Party that belongs to a
Group hereby appoints and authorizes the Group Agent for such Group to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to such Group Agent by the terms hereof, together with such
powers as are reasonably incidental thereto. No Group Agent shall have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against any Group Agent. No Group Agent assumes, nor shall
it be deemed to have assumed, any obligation to, or relationship of trust or
agency with the 87 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118093.jpg]
Borrower or any Affiliate thereof, any Lender except for any obligations
expressly set forth herein. Notwithstanding any provision of this Agreement or
any other Transaction Document, in no event shall any Group Agent ever be
required to take any action which exposes such Group Agent to personal liability
or which is contrary to any provision of any Transaction Document or Applicable
Law. SECTION 11.02. Group Agent’s Reliance, Etc. No Group Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as a Group Agent under or in connection with
this Agreement or any other Transaction Documents in the absence of its or their
own gross negligence or willful misconduct. Without limiting the generality of
the foregoing, a Group Agent: (a) may consult with legal counsel (including
counsel for the Administrative Agent, the Borrower or the Servicer), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Credit Party (whether written or oral) and
shall not be responsible to any Credit Party for any statements, warranties or
representations (whether written or oral) made by any other party in or in
connection with this Agreement or any other Transaction Document; (c) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any other
Transaction Document on the part of the Borrower or any Affiliate thereof or any
other Person or to inspect the property (including the books and records) of the
Borrower or any Affiliate thereof; (d) shall not be responsible to any Credit
Party for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Transaction Documents or any
other instrument or document furnished pursuant hereto; and (e) shall be
entitled to rely, and shall be fully protected in so relying, upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties. SECTION 11.03. Group Agent and Affiliates.
With respect to any Credit Extension or interests therein owned by any Credit
Party that is also a Group Agent, such Credit Party shall have the same rights
and powers under this Agreement as any other Lender and may exercise the same as
though it were not a Group Agent. A Group Agent and any of its Affiliates may
generally engage in any kind of business with the Borrower or any Affiliate
thereof and any Person who may do business with or own securities of the
Borrower or any Affiliate thereof or any of their respective Affiliates, all as
if such Group Agent were not a Group Agent hereunder and without any duty to
account therefor to any other Secured Party. SECTION 11.04. Indemnification of
Group Agents. Each Committed Lender in any Group agrees to indemnify the Group
Agent for such Group (to the extent not reimbursed by the Borrower or any
Affiliate thereof), ratably according to the proportion of the Percentage of
such Committed Lender to the aggregate Percentages of all Committed Lenders in
such Group, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against such Group Agent in any way relating to or arising out of this
Agreement or any other Transaction Document or any action taken or omitted by
such Group Agent under this Agreement or any other Transaction Document;
provided that no Committed 88 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118094.jpg]
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Group Agent’s gross negligence or willful misconduct.
SECTION 11.05. Delegation of Duties. Each Group Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. No Group Agent shall
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. SECTION 11.06. Notice of
Events of Default. No Group Agent shall be deemed to have knowledge or notice of
the occurrence of any Unmatured Event of Default or Event of Default unless such
Group Agent has received notice from the Administrative Agent, any other Group
Agent, any other Credit Party, the Servicer or the Borrower stating that an
Unmatured Event of Default or Event of Default has occurred hereunder and
describing such Unmatured Event of Default or Event of Default. If a Group Agent
receives such a notice, it shall promptly give notice thereof to the Credit
Parties in its Group and to the Administrative Agent (but only if such notice
received by such Group Agent was not sent by the Administrative Agent). A Group
Agent may take such action concerning an Unmatured Event of Default or Event of
Default as may be directed by Committed Lenders in its Group representing a
majority of the Commitments in such Group (subject to the other provisions of
this Article XI), but until such Group Agent receives such directions, such
Group Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, as such Group Agent deems advisable and in the best
interests of the Conduit Lenders and Committed Lenders in its Group. SECTION
11.07. Non-Reliance on Group Agent and Other Parties. Each Credit Party
expressly acknowledges that neither the Group Agent for its Group nor any of
such Group Agent’s directors, officers, agents or employees has made any
representations or warranties to it and that no act by such Group Agent
hereafter taken, including any review of the affairs of the Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by such Group Agent. Each Credit Party represents and warrants to the Group
Agent for its Group that, independently and without reliance upon such Group
Agent, any other Group Agent, the Administrative Agent or any other Credit Party
and based on such documents and information as it has deemed appropriate, it has
made and will continue to make its own appraisal of, and investigation into, the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Borrower or any Affiliate thereof and the Receivables
and its own decision to enter into this Agreement and to take, or omit, action
under any Transaction Document. Except for items expressly required to be
delivered under any Transaction Document by a Group Agent to any Credit Party in
its Group, no Group Agent shall have any duty or responsibility to provide any
Credit Party in its Group with any information concerning the Borrower or any
Affiliate thereof that comes into the possession of such Group Agent or any of
its directors, officers, agents, employees, attorneys-in-fact or Affiliates.
SECTION 11.08. Successor Group Agent. Any Group Agent may, upon at least thirty
(30) days’ notice to the Administrative Agent, the Borrower, the Servicer and
the Credit Parties in its Group, resign as Group Agent for its Group. Such
resignation shall not become effective until a successor Group Agent is
appointed by the Lender(s) in such Group. Upon such acceptance of its
appointment as Group Agent for such Group hereunder by a successor Group 89
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118095.jpg]
Agent, such successor Group Agent shall succeed to and become vested with all
the rights and duties of the resigning Group Agent, and the resigning Group
Agent shall be discharged from its duties and obligations under the Transaction
Documents. After any resigning Group Agent’s resignation hereunder, the
provisions of this Article XI and Article XII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was a Group Agent.
SECTION 11.09. Reliance on Group Agent. Unless otherwise advised in writing by a
Group Agent or by any Credit Party in such Group Agent’s Group, each party to
this Agreement may assume that (i) such Group Agent is acting for the benefit
and on behalf of each of the Credit Parties in its Group, as well as for the
benefit of each assignee or other transferee from any such Person and (ii) each
action taken by such Group Agent has been duly authorized and approved by all
necessary action on the part of the Credit Parties in its Group. ARTICLE XII
INDEMNIFICATION SECTION 12.01. Indemnities by the Borrower. (a) Without limiting
any other rights that the Administrative Agent, the Credit Parties, the Affected
Persons and their respective assigns, officers, directors, agents and employees
(each, a “Borrower Indemnified Party”) may have hereunder or under Applicable
Law, the Borrower hereby agrees to indemnify each Borrower Indemnified Party
from and against any and all claims, expenses, damages, losses and liabilities
suffered or sustained (including Attorney Costs) (all of the foregoing being
collectively referred to as “Borrower Indemnified Amounts”) arising out of,
relating to or in connection this Agreement or any other Transaction Document or
the use of proceeds of the Credit Extensions or the security interest in respect
of any Pool Receivable or any other Collateral; excluding, however, (x) Borrower
Indemnified Amounts to the extent a final non-appealable judgment of a court of
competent jurisdiction holds that such Borrower Indemnified Amounts resulted
solely from the gross negligence, bad faith, willful misconduct by the Borrower
Indemnified Party seeking indemnification, (y) Borrower Indemnified Amounts to
the extent a final non-appealable judgment of a court of competent jurisdiction
holds that such Borrower Indemnified Amounts resulted solely from a material
breach of a Transaction Document by the Borrower Indemnified Party seeking
indemnification and (z) Taxes that are covered by Section 4.03. Without limiting
or being limited by the foregoing, the Borrower shall pay on demand (it being
understood that if any portion of such payment obligation is made from
Collections, such payment will be made at the time and in the order of priority
set forth in Section 3.01), to each Borrower Indemnified Party any and all
amounts necessary to indemnify such Borrower Indemnified Party from and against
any and all Borrower Indemnified Amounts relating to or resulting from any of
the following (but excluding Borrower Indemnified Amounts and Taxes described in
clauses (x), (y) and (z) above): (i) any Pool Receivable which the Borrower or
the Servicer includes as an Eligible Receivable as part of the Net Receivables
Pool Balance but which is not an Eligible Receivable at such time; 90
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118096.jpg]
(ii) any representation, warranty or statement made or deemed made by the
Borrower (or any of its respective officers) under or in connection with this
Agreement, any of the other Transaction Documents, any Information Package,
Interim Report or any other information or report delivered by or on behalf of
the Borrower pursuant hereto which shall have been untrue or incorrect when made
or deemed made; (iii) the failure by the Borrower to comply with any Applicable
Law with respect to any Pool Receivable or the related Contract; or the failure
of any Pool Receivable or the related Contract to conform to any such Applicable
Law; (iv) the failure to vest in the Administrative Agent a first priority
perfected security interest in all or any portion of the Collateral, in each
case free and clear of any Adverse Claim; (v) the failure to have filed, or any
delay in filing, financing statements, financing statement amendments,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Laws with respect to any Pool
Receivable and the other Collateral and Collections in respect thereof, whether
at the time of any Credit Extension or at any subsequent time; (vi) any dispute,
claim or defense (other than discharge in bankruptcy), of an Obligor to the
payment of any Pool Receivable (including, without limitation, a defense based
on such Pool Receivable or the related Contract not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms), or any other claim resulting from or relating to collection activities
with respect to such Pool Receivable; (vii) any failure of the Borrower to
perform any of its duties or obligations in accordance with the provisions
hereof and of each other Transaction Document related to Pool Receivables or to
timely and fully comply with the Credit and Collection Procedures in regard to
each Pool Receivable; (viii) any products liability, environmental or other
claim arising out of or in connection with any Pool Receivable or other
merchandise, goods or services which are the subject of or related to any Pool
Receivable; (ix) the commingling of Collections of Pool Receivables at any time
with other funds; (x) any investigation, litigation or proceeding (actual or
threatened) related to this Agreement or any other Transaction Document or the
use of proceeds of any Credit Extensions or in respect of any Pool Receivable or
other Collateral or any related Contract; (xi) any failure of the Borrower to
comply with its covenants, obligations and agreements contained in this
Agreement or any other Transaction Document; 91 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118097.jpg]
(xii) any offset, setoff, adjustment, or other non-cash reduction of any Pool
Receivable (including Deemed Collections) not arising from the bankruptcy or
insolvency, lack of creditworthiness or other financial default or inability to
pay of the related Obligor any undisputed indebtedness; (xiii) any claim brought
by any Person other than a Borrower Indemnified Party arising from any activity
by the Borrower or any Affiliate of the Borrower in servicing, administering or
collecting any Pool Receivable; (xiv) the failure by the Borrower to pay when
due any taxes, including, without limitation, sales, excise or personal property
taxes; (xv) any failure of a Collection Account Bank to comply with the terms of
the applicable Account Control Agreement, the termination by a Collection
Account Bank prior to the appointment of a successor collection account bank or
any amounts payable by the Administrative Agent to a Collection Account Bank
under any Account Control Agreement; (xvi) any dispute, claim, offset or defense
(other than discharge in bankruptcy of the Obligor) of the Obligor to the
payment of any Pool Receivable (including, without limitation, a defense based
on such Pool Receivable or the related Contract not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms), or any other claim resulting from the sale of goods or the rendering of
services related to such Pool Receivable or the furnishing or failure to furnish
any such goods or services or other similar claim or defense not arising from
the financial inability of any Obligor to pay undisputed indebtedness; (xvii)
any action taken by the Administrative Agent as attorney-in-fact for the
Borrower, any Originator or the Servicer pursuant to this Agreement or any other
Transaction Document; (xviii) the use of proceeds of any Credit Extension; (xix)
any reduction in Capital as a result of the distribution of Collections if all
or a portion of such distributions shall thereafter be rescinded or otherwise
must be returned for any reason; or (xx) any failure by any Originator to
provide an Obligor with an invoice evidencing indebtedness related to a Pool
Receivable. (b) Notwithstanding anything to the contrary in this Agreement,
solely for purposes of the Borrower’s indemnification obligations in clauses
(ii), (iii), (vii) and (xi) of this Article XII, any representation, warranty or
covenant qualified by the occurrence or non- occurrence of a material adverse
effect or similar concepts of materiality shall be deemed to be not so
qualified. (c) If for any reason the foregoing indemnification is unavailable to
any Borrower Indemnified Party or insufficient to hold it harmless, then the
Borrower shall 92 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118098.jpg]
contribute to such Borrower Indemnified Party the amount paid or payable by such
Borrower Indemnified Party as a result of such loss, claim, damage or liability
in such proportion as is appropriate to reflect the relative economic interests
of the Borrower and its Affiliates on the one hand and such Borrower Indemnified
Party on the other hand in the matters contemplated by this Agreement as well as
the relative fault of the Borrower and its Affiliates and such Borrower
Indemnified Party with respect to such loss, claim, damage or liability and any
other relevant equitable considerations. The reimbursement, indemnity and
contribution obligations of the Borrower under this Section 12.01 shall be in
addition to any liability which the Borrower may otherwise have, shall extend
upon the same terms and conditions to each Borrower Indemnified Party, and shall
be binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Borrower and the Borrower Indemnified Parties.
(d) Any indemnification or contribution under this Section 12.01 shall survive
the termination of this Agreement. SECTION 12.02. Indemnification by the
Servicer. (a) The Servicer hereby agrees to indemnify and hold harmless the
Borrower, the Administrative Agent, the Credit Parties, the Affected Persons and
their respective assigns, officers, directors, agents and employees (each, a
“Servicer Indemnified Party”), from and against any and all claims, expenses,
damages, losses and liabilities suffered or sustained by reason of any acts,
omissions or alleged acts or omissions arising out of activities of the Servicer
pursuant to this Agreement or any other Transaction Document, including any
judgment, award, settlement, Attorney Costs and other costs or expenses incurred
in connection with the defense of any actual or threatened action, proceeding or
claim (all of the foregoing being collectively referred to as, “Servicer
Indemnified Amounts”); excluding (w) Servicer Indemnified Amounts to the extent
a final non-appealable judgment of a court of competent jurisdiction holds that
such Servicer Indemnified Amounts resulted solely from the gross negligence, bad
faith or willful misconduct by the Servicer Indemnified Party seeking
indemnification, (x) Servicer Indemnified Amounts to the extent a final
non-appealable judgment of a court of competent jurisdiction holds that such
Servicer Indemnified Amounts resulted solely from a material breach of a
Transaction Document by the Servicer Indemnified Party seeking indemnification,
(y) Taxes that are covered by Section 4.03 and (z) Servicer Indemnified Amounts
to the extent the same includes losses in respect of Pool Receivables that are
uncollectible solely on account of the insolvency, bankruptcy, lack of
creditworthiness or other financial inability to pay of the related Obligor.
Without limiting or being limited by the foregoing, the Servicer shall pay on
demand, to each Servicer Indemnified Party any and all amounts necessary to
indemnify such Servicer Indemnified Party from and against any and all Servicer
Indemnified Amounts relating to or resulting from any of the following (but
excluding Servicer Indemnified Amounts described in clauses (z), (y) and (z)
above): (i) any representation, warranty or statement made or deemed made by the
Servicer (or any of its respective officers) under or in connection with this
Agreement, any of the other Transaction Documents, any Information Package,
Interim Report or any other information or report delivered by or on behalf of
the Servicer pursuant hereto which shall have been untrue or incorrect when made
or deemed made; 93 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118099.jpg]
(ii) the failure by the Servicer to comply with any Applicable Law with respect
to any Pool Receivable or the related Contract; or the failure of any Pool
Receivable or the related Contract to conform to any such Applicable Law; (iii)
the commingling of Collections of Pool Receivables at any time with other funds;
or (iv) any failure of the Servicer to comply with its covenants, obligations
and agreements contained in this Agreement or any other Transaction Document
(including, without limitation, the failure or delay by the Servicer to provide,
or cause the applicable Originator to provide, any Obligor with an invoice or
other evidence of Indebtedness related to a Pool Receivable). (b) If for any
reason the foregoing indemnification is unavailable to any Servicer Indemnified
Party or insufficient to hold it harmless, then the Servicer shall contribute to
the amount paid or payable by such Servicer Indemnified Party as a result of
such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative economic interests of the Servicer and its Affiliates on
the one hand and such Servicer Indemnified Party on the other hand in the
matters contemplated by this Agreement as well as the relative fault of the
Servicer and its Affiliates and such Servicer Indemnified Party with respect to
such loss, claim, damage or liability and any other relevant equitable
considerations. The reimbursement, indemnity and contribution obligations of the
Servicer under this Section 12.02 shall be in addition to any liability which
the Servicer may otherwise have, shall extend upon the same terms and conditions
to Servicer Indemnified Party, and shall be binding upon and inure to the
benefit of any successors, assigns, heirs and personal representatives of the
Servicer and the Servicer Indemnified Parties. (c) Any indemnification or
contribution under this Section 12.02 shall survive the termination of this
Agreement. ARTICLE XIII MISCELLANEOUS SECTION 13.01. Amendments, Etc. No failure
on the part of any Credit Party to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. No amendment or waiver of any
provision of this Agreement or consent to any departure by any of the Borrower
or any Affiliate thereof shall be effective unless in a writing signed by the
Administrative Agent and the Majority Group Agents (and, in the case of any
amendment, also signed by the Borrower), and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (A) no amendment, waiver or
consent shall, unless in writing and signed by the Servicer, affect the rights
or duties of the Servicer under this Agreement; (B) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent and each
Group Agent: 94 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118100.jpg]
(a) change (directly or indirectly) the definitions of, Borrowing Base Deficit,
Defaulted Receivable, Delinquent Receivable, Eligible Receivable, Facility
Limit, Final Maturity Date, Net Receivables Pool Balance or Total Reserves
contained in this Agreement, or increase the then existing Concentration
Percentage for any Obligor or change the calculation of the Borrowing Base; (b)
reduce the amount of Capital or Interest or any Fee that is payable on account
of any Loan or with respect to any other Credit Extension or delay any scheduled
date for payment thereof; (c) change any Event of Default; (d) release all or a
material portion of the Collateral from the Administrative Agent’s security
interest created hereunder; (e) release the Performance Guarantor from any of
its obligations under the Performance Guaranty or terminate the Performance
Guaranty; (f) change any of the provisions of this Section 13.01 or the
definition of “Majority Group Agents”; or (g) change the order of priority in
which Collections are applied pursuant to Section 3.01. Notwithstanding the
foregoing, (i) no amendment, waiver or consent shall increase any Committed
Lender’s Commitment hereunder without the consent of such Committed Lender and
(ii) no amendment, waiver or consent shall reduce any Fees payable by the
Borrower to any member of any Group or delay the dates on which any such Fees
are payable, in either case, without the consent of the Group Agent for such
Group and (iii) no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clauses (i) through (vii) above and then only in the event such Defaulting
Lender shall be directly affected by such amendment, waiver or other
modification. SECTION 13.02. Notices, Etc. All notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication) and faxed or delivered, to each party hereto,
at its address set forth under its name on Schedule III hereto or at such other
address as shall be designated by such party in a written notice to the other
parties hereto. Notices and communications by facsimile shall be effective when
sent (and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received. SECTION
13.03. Assignability; Addition of Lenders. (a) Assignment by Conduit Lenders.
This Agreement and the rights of each Conduit Lender hereunder (including each
Loan made by it hereunder) shall be assignable by such Conduit Lender and its
successors and permitted assigns (i) to any Program Support Provider of such
Conduit Lender without prior notice to or consent from the Borrower or any 95
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118101.jpg]
other party, or any other condition or restriction of any kind, (ii) to any
other Lender with prior notice to the Borrower but without consent from the
Borrower or (iii) with the prior written consent of the Borrower (such consent
not to be unreasonably withheld, conditioned or delayed; provided, however, that
such consent shall not be required if an Event of Default or Unmatured Event of
Default has occurred and is continuing), to any other Eligible Assignee. Each
assignor of a Loan or any interest therein may, in connection with the
assignment or participation, disclose to the assignee or Participant any
information relating to the Borrower and its Affiliates, including the
Receivables, furnished to such assignor by or on behalf of the Borrower and its
Affiliates or by the Administrative Agent; provided that, prior to any such
disclosure, the assignee or Participant agrees to preserve the confidentiality
of any confidential information relating to the Borrower and its Affiliates
received by it from any of the foregoing entities in a manner consistent with
Section 13.06(b). (b) Assignment by Committed Lenders. Each Committed Lender may
assign to any Eligible Assignee or to any other Committed Lender all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment and any Loan or interests therein
owned by it); provided, however that (i) except for an assignment by a Committed
Lender to either an Affiliate of such Committed Lender or any other Committed
Lender, each such assignment shall require the prior written consent of the
Borrower (such consent not to be unreasonably withheld, conditioned or delayed;
provided, however, that such consent shall not be required if an Event of
Default or an Unmatured Event of Default has occurred and is continuing); (ii)
each such assignment shall be of a constant, and not a varying, percentage of
all rights and obligations under this Agreement; (iii) the amount being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance Agreement with respect to such assignment) shall in no event be
less than the lesser of (x) five million dollars ($5,000,000) and (y) all of the
assigning Committed Lender’s Commitment; and (iv) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance
Agreement. Upon such execution, delivery, acceptance and recording from and
after the effective date specified in such Assignment and Acceptance Agreement,
(x) the assignee thereunder shall be a party to this Agreement, and to the
extent that rights and obligations under this Agreement have been assigned to it
pursuant to such Assignment and Acceptance Agreement, have the rights and
obligations of a Committed Lender hereunder and (y) the assigning Committed
Lender shall, to the extent that rights and obligations have been assigned by it
pursuant to such Assignment and Acceptance Agreement, relinquish such rights and
be released from such obligations under this Agreement (and, in the case of an
Assignment and Acceptance Agreement covering all or the remaining portion of an
assigning Committed Lender’s rights and obligations under this Agreement, such
Committed Lender shall cease to be a party hereto). 96 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118102.jpg]
(c) Register. The Administrative Agent shall, acting solely for this purpose as
an agent of the Borrower, maintain at its address referred to on Schedule III of
this Agreement (or such other address of the Administrative Agent notified by
the Administrative Agent to the other parties hereto) a copy of each Assignment
and Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Committed Lenders and the Conduit
Lenders, the Commitment of each Committed Lender and the aggregate outstanding
Capital (and stated interest) of the Loans of each Conduit Lender and Committed
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Servicer, the Administrative Agent, the Group Agents, and the
other Credit Parties may treat each Person whose name is recorded in the
Register as a Committed Lender or Conduit Lender, as the case may be, under this
Agreement for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower, the Servicer, any Group Agent, any Conduit
Lender or any Committed Lender at any reasonable time and from time to time upon
reasonable prior notice. (d) Procedure. Upon its receipt of an Assignment and
Acceptance Agreement executed and delivered by an assigning Committed Lender and
an Eligible Assignee or assignee Committed Lender, the Administrative Agent
shall, if such Assignment and Acceptance Agreement has been duly completed, (i)
accept such Assignment and Acceptance Agreement, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower and the Servicer. (e) Participations. Each Committed Lender may sell
participations to one or more Eligible Assignees (each, a “Participant”) in or
to all or a portion of its rights and/or obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the
interests in the Loans owned by it); provided, however, that (i) such Committed
Lender’s obligations under this Agreement (including, without limitation, its
Commitment to the Borrower hereunder) shall remain unchanged, and (ii) such
Committed Lender shall remain solely responsible to the other parties to this
Agreement for the performance of such obligations. The Administrative Agent, the
Group Agents, the Conduit Lenders, the other Committed Lenders, the Borrower and
the Servicer shall have the right to continue to deal solely and directly with
such Committed Lender in connection with such Committed Lender’s rights and
obligations under this Agreement. (f) Participant Register. Each Committed
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Committed Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other 97 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118103.jpg]
obligations under any this Agreement) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Committed Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. (g) Assignments by Agents. This Agreement and the rights
and obligations of the Administrative Agent and each Group Agent herein shall be
assignable by the Administrative Agent or such Group Agent, as the case may be,
and its successors and assigns; provided that in the case of an assignment to a
Person that is not an Affiliate of the Administrative Agent or such Group Agent,
so long as no Event of Default or Unmatured Event of Default has occurred and is
continuing, such assignment shall require the Borrower’s consent (not to be
unreasonably withheld, conditioned or delayed). (h) Assignments by the Borrower
or the Servicer. Neither the Borrower nor, except as provided in Section 8.01,
the Servicer may assign any of its respective rights or obligations hereunder or
any interest herein without the prior written consent of the Administrative
Agent and each Group Agent (such consent to be provided or withheld in the sole
discretion of such Person). (i) Addition of Lenders or Groups. The Borrower may,
with written consent of the Administrative Agent and the Majority Group Agents,
add additional Persons as Lenders (by creating a new Group) or cause an existing
Lender to increase its Commitment; provided, however, that the Commitment of any
existing Lender may only be increased with the prior written consent of such
Lender. Each new Lender (or Group) shall become a party hereto, by executing and
delivering to the Administrative Agent and the Borrower, an assumption agreement
(each, an “Assumption Agreement”) in the form of Exhibit D hereto (which
Assumption Agreement shall, in the case of any new Lender, be executed by each
Person in such new Lender’s Group). (j) Pledge to a Federal Reserve Bank.
Notwithstanding anything to the contrary set forth herein, (i) any Lender,
Program Support Provider or any of their respective Affiliates may at any time
pledge or grant a security interest in all or any portion of its interest in, to
and under this Agreement (including, without limitation, rights to payment of
Capital and Interest) and any other Transaction Document to secure its
obligations to a Federal Reserve Bank, without notice to or the consent of the
Borrower, the Servicer, any Affiliate thereof or any Credit Party; provided,
however, that that no such pledge shall relieve such assignor of its obligations
under this Agreement. (k) Pledge to a Security Trustee. Notwithstanding anything
to the contrary set forth herein, (i) any Lender, Program Support Provider or
any of their respective Affiliates may at any time pledge or grant a security
interest in all or any portion of its interest in, to and under this Agreement
(including, without limitation, rights to payment of Capital and Interest) and
any other Transaction Document to a security trustee in connection with the
funding by such 98 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118104.jpg]
Person of Loans, without notice to or the consent of the Borrower, the Servicer,
any Affiliate thereof or any Credit Party; provided, however, that that no such
pledge shall relieve such assignor of its obligations under this Agreement.
SECTION 13.04. Costs and Expenses. In addition to the rights of indemnification
granted under Section 12.01 hereof, the Borrower agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses in connection with
the preparation, negotiation, execution, delivery and administration of this
Agreement, any Program Support Agreement (or any supplement or amendment
thereof) related to this Agreement and the other Transaction Documents (together
with all amendments, restatements, supplements, consents and waivers, if any,
from time to time hereto and thereto), including, without limitation, (i) the
reasonable Attorney Costs for the Administrative Agent, the Structuring Agent
and the other Credit Parties and any of their respective Affiliates with respect
thereto and with respect to advising the Administrative Agent, the Structuring
Agent and the other Credit Parties and their respective Affiliates as to their
rights and remedies under this Agreement and the other Transaction Documents and
(ii) reasonable accountants’, auditors’ and consultants’ fees and expenses for
the Administrative Agent, the Structuring Agent and the other Credit Parties and
any of their respective Affiliates and the fees and charges of any nationally
recognized statistical rating agency incurred in connection with the
administration and maintenance of this Agreement or advising the Administrative
Agent or any other Credit Party as to their rights and remedies under this
Agreement or as to any actual or reasonably claimed breach of this Agreement or
any other Transaction Document. In addition, the Borrower agrees to pay on
demand all reasonable out- of-pocket costs and expenses (including reasonable
Attorney Costs), of the Administrative Agent, the Structuring Agent and the
other Credit Parties and their respective Affiliates, incurred in connection
with the enforcement of any of their respective rights or remedies under the
provisions of this Agreement and the other Transaction Documents. SECTION 13.05.
No Proceedings; Limitation on Payments. (a) Each of the Borrower, the
Administrative Agent, the Servicer, each Group Agent, each Lender and each
assignee of a Loan or any interest agrees that it will not institute against, or
join any other Person in instituting against, any Conduit Lender any Insolvency
Proceeding so long as any Notes or other senior indebtedness issued by such
Conduit Lender shall be outstanding or there shall not have elapsed one year
plus one day since the last day on which any such Notes or other senior
indebtedness shall have been outstanding. (b) Each of the Servicer, each Group
Agent, each Lender and each assignee of a Loan or any interest therein, hereby
covenants and agrees that it will not institute against, or join any other
Person in instituting against, the Borrower any Insolvency Proceeding until one
year and one day after the Final Payout Date; provided, that the Administrative
Agent may take any such action in its sole discretion following the occurrence
of an Event of Default. (c) Notwithstanding any provisions contained in this
Agreement to the contrary, a Conduit Lender shall not, and shall be under no
obligation to, pay any amount, if any, payable by it pursuant to this Agreement
or any other Transaction Document unless (i) such Conduit Lender has received
funds which may be used to make such payment and which funds are not required to
repay such Conduit Lender’s Notes when due and (ii) after giving effect to 99
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118105.jpg]
such payment, either (x) such Conduit Lender could issue Notes to refinance all
of its outstanding Notes (assuming such outstanding Notes matured at such time)
in accordance with the program documents governing such Conduit Lender’s
securitization program or (y) all of such Conduit Lender’s Notes are paid in
full. Any amount which any Conduit Lender does not pay pursuant to the operation
of the preceding sentence shall not constitute a claim (as defined in Section
101 of the Bankruptcy Code) against or company obligation of such Conduit Lender
for any such insufficiency unless and until such Conduit Lender satisfies the
provisions of clauses (i) and (ii) above. The provisions of this Section 13.05
shall survive any termination of this Agreement. SECTION 13.06. Confidentiality.
(a) Each of the Borrower and the Servicer covenants and agrees to hold in
confidence, and not disclose to any Person, the terms of this Agreement or any
Fee Letter (including any fees payable in connection with this Agreement, such
Fee Letter or any other Transaction Document or the identity of the
Administrative Agent or any other Credit Party), except as the Administrative
Agent and each Group Agent may have consented to in writing prior to any
proposed disclosure; provided, however, that it may disclose such information
(i) to its Advisors and Representatives, (ii) to the extent such information has
become available to the public other than as a result of a disclosure by or
through the Borrower, the Servicer or their Advisors and Representatives or
(iii) to the extent it should be (A) required by Applicable Law, or in
connection with any legal or regulatory proceeding or (B) requested by any
Governmental Authority to disclose such information; provided, that, in the case
of clause (iii) above, the Borrower and the Servicer will use reasonable efforts
to maintain confidentiality and will (unless otherwise prohibited by Applicable
Law) notify the Administrative Agent and the affected Credit Party of its
intention to make any such disclosure prior to making such disclosure. Each of
the Borrower and the Servicer agrees to be responsible for any breach of this
Section 13.06 by its Representatives and Advisors and agrees that its
Representatives and Advisors will be advised by it of the confidential nature of
such information and shall agree to comply with this Section. Notwithstanding
the foregoing, it is expressly agreed that each of the Borrower, the Servicer
and their respective Affiliates may publish a press release or otherwise
publicly announce the existence and principal amount of the Commitments under
this Agreement and the transactions contemplated hereby; provided that the
Administrative Agent shall be provided a reasonable opportunity to review such
press release or other public announcement prior to its release and provide
comment thereon; and provided, further, that no such press release shall name or
otherwise identify the Administrative Agent, any other Credit Party or any of
their respective Affiliates without such Person’s prior written consent (such
consent not to be unreasonably withheld, conditioned or delayed).
Notwithstanding the foregoing, the Borrower consents to the publication by the
Administrative Agent or any other Credit Party of a tombstone or similar
advertising material relating to the financing transactions contemplated by this
Agreement. (b) Each of the Administrative Agent and each other Credit Party,
severally and with respect to itself only, agrees to hold in confidence, and not
disclose to any Person, any confidential and proprietary information concerning
the Borrower, the Servicer and their respective Affiliates and their businesses
or the terms of this Agreement (including any fees payable in connection with
this Agreement or the other Transaction Documents), except as the Borrower or
the Servicer may have consented to in writing prior to any proposed disclosure;
100 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118106.jpg]
provided, however, that it may disclose such information (i) to its Advisors and
Representatives and to any related Program Support Provider, (ii) to its
assignees and Participants and potential assignees and Participants and their
respective counsel if they agree in writing to hold it confidential, (iii) to
the extent such information has become available to the public other than as a
result of a disclosure by or through it or its Representatives or Advisors or
any related Program Support Provider, (iv) to any nationally recognized
statistical rating organization in connection with obtaining or maintaining the
rating of any Conduit Lender’s Notes or as contemplated by 17 CFR
240.17g-5(a)(3), (v) at the request of a bank examiner or other regulatory
authority or in connection with an examination of any of the Administrative
Agent, any Group Agent or any Lender or their respective Affiliates or Program
Support Providers or (vi) to the extent it should be (A) required by Applicable
Law, or in connection with any legal or regulatory proceeding or (B) requested
by any Governmental Authority to disclose such information; provided, that, in
the case of clause (vi) above, the Administrative Agent, each Group Agent and
each Lender will use reasonable efforts to maintain confidentiality and will
(unless otherwise prohibited by Applicable Law) notify the Borrower and the
Servicer of its making any such disclosure as promptly as reasonably practicable
thereafter. Each of the Administrative Agent, each Group Agent and each Lender,
severally and with respect to itself only, agrees to be responsible for any
breach of this Section 13.06 by its Representatives, Advisors and Program
Support Providers and agrees that its Representatives, Advisors and Program
Support Providers will be advised by it of the confidential nature of such
information and shall agree to comply with this Section. (c) As used in this
Section, (i) “Advisors” means, with respect to any Person, such Person’s
accountants, attorneys and other confidential advisors and (ii)
“Representatives” means, with respect to any Person, such Person’s Affiliates,
Subsidiaries, directors, managers, officers, employees, members, investors,
financing sources, insurers, professional advisors, representatives and agents;
provided that such Persons shall not be deemed to Representatives of a Person
unless (and solely to the extent that) confidential information is furnished to
such Person. (d) Notwithstanding the foregoing, to the extent not inconsistent
with applicable securities laws, each party hereto (and each of its employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure (as defined in
Section 1.6011-4 of the Treasury Regulations) of the transactions contemplated
by the Transaction Documents and all materials of any kind (including opinions
or other tax analyses) that are provided to such Person relating to such tax
treatment and tax structure. SECTION 13.07. GOVERNING LAW. THIS AGREEMENT,
INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF,
EXCEPT TO THE EXTENT THAT THE PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY
OF THE INTERESTS OF ADMINISTRATIVE AGENT OR ANY LENDER IN THE COLLATERAL IS
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK). 101
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118107.jpg]
SECTION 13.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart. SECTION 13.09. Integration; Binding Effect; Survival of
Termination. This Agreement and the other Transaction Documents contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until the Final Payout Date; provided,
however, that the provisions of Sections 4.01, 4.02, 4.03, 10.04, 10.06, 11.04,
12.01, 12.02, 13.04, 13.05, 13.06, 13.09, 13.11 and 13.13 shall survive any
termination of this Agreement. SECTION 13.10. CONSENT TO JURISDICTION. (a) EACH
PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE BORROWER AND
THE SERVICER, THE EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT TO EACH OF THE
OTHER PARTIES HERETO, THE NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF ANY NEW
YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING (I) IF BROUGHT BY THE BORROWER, THE
SERVICER OR ANY AFFILIATE THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF
BROUGHT BY ANY OTHER PARTY TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
MAY BE HEARD AND DETERMINED, IN EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING IN THIS SECTION
13.10 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT
PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR THE SERVICER OR
ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS. EACH OF
THE BORROWER AND THE SERVICER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. (b) EACH OF THE BORROWER AND THE SERVICER CONSENTS TO THE
SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING 102
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118108.jpg]
BY THE MAILING OF COPIES OF SUCH PROCESS TO IT AT ITS ADDRESS SPECIFIED IN
SECTION 13.02. NOTHING IN THIS SECTION 13.10 SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW. SECTION 13.11. WAIVER OF JURY TRIAL. EACH PARTY
HERETO HEREBY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.
SECTION 13.12. Ratable Payments. If any Credit Party, whether by setoff or
otherwise, has payment made to it with respect to any Borrower Obligations in a
greater proportion than that received by any other Credit Party entitled to
receive a ratable share of such Borrower Obligations, such Credit Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Borrower Obligations held by the other Credit Parties so that
after such purchase each Credit Party will hold its ratable proportion of such
Borrower Obligations; provided that if all or any portion of such excess amount
is thereafter recovered from such Credit Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest. SECTION 13.13. Limitation of Liability. (a) No claim may be made by
the Borrower or any Affiliate thereof or any other Person against any Credit
Party or their respective Affiliates, members, directors, officers, employees,
incorporators, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or any other Transaction Document, or any act, omission or
event occurring in connection herewith or therewith; and each of the Borrower
and the Servicer hereby waives, releases, and agrees not to sue upon any claim
for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor. None of the Credit Parties and their respective
Affiliates shall have any liability to the Borrower or any Affiliate thereof or
any other Person asserting claims on behalf of or in right of the Borrower or
any Affiliate thereof in connection with or as a result of this Agreement or any
other Transaction Document or the transactions contemplated hereby or thereby,
except to the extent that any losses, claims, damages, liabilities or expenses
incurred by the Borrower or any Affiliate thereof result from the breach of
contract, gross negligence or willful misconduct of such Credit Party in
performing its duties and obligations hereunder and under the other Transaction
Documents to which it is a party. (b) The obligations of the Administrative
Agent and each of the other Credit Parties under this Agreement and each of the
Transaction Documents are solely the corporate obligations of such Person. No
recourse shall be had for any obligation or claim arising out of or based upon
this Agreement or any other Transaction Document against any member, director,
officer, employee or incorporator of any such Person. 103 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118109.jpg]
SECTION 13.14. Intent of the Parties. The Borrower has structured this Agreement
with the intention that the Loans and the obligations of the Borrower hereunder
will be treated under United States federal, and applicable state, local and
foreign tax law as debt (the “Intended Tax Treatment”). The Borrower, the
Servicer, the Administrative Agent and the other Credit Parties agree to file no
tax return, or take any action, inconsistent with the Intended Tax Treatment
unless required by law. Each assignee and each Participant acquiring an interest
in a Credit Extension, by its acceptance of such assignment or participation,
agrees to comply with the immediately preceding sentence. SECTION 13.15. USA
Patriot Act. Each of the Administrative Agent and each of the other Credit
Parties hereby notifies the Borrower and the Servicer that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “PATRIOT Act”), the Administrative Agent and the
other Credit Parties may be required to obtain, verify and record information
that identifies the Borrower, the Originators, the Servicer and the Performance
Guarantor, which information includes the name, address, tax identification
number and other information regarding the Borrower, the Originators, the
Servicer and the Performance Guarantor that will allow the Administrative Agent
and the other Credit Parties to identify the Borrower, the Originators, the
Servicer and the Performance Guarantor in accordance with the PATRIOT Act. This
notice is given in accordance with the requirements of the PATRIOT Act. Each of
the Borrower and the Servicer agrees to provide the Administrative Agent and
each other Credit Parties such information and documentation as may reasonably
be requested by the Administrative Agent or any Credit Party, from time to time,
for purposes of compliance by the Administrative Agent or such Credit Party with
Applicable Laws (including without limitation the PATRIOT Act and other “know
your customer” and anti- money laundering rules and regulations) and any policy
or procedure implemented by the Administrative Agent or such Credit Party to
comply therewith. SECTION 13.16. Right of Setoff. Each Credit Party is hereby
authorized (in addition to any other rights it may have), at any time during the
continuance of an Event of Default, to setoff, appropriate and apply (without
presentment, demand, protest or other notice which are hereby expressly waived)
any deposits and any other indebtedness held or owing by such Credit Party
(including by any branches or agencies of such Credit Party) to, or for the
account of, the Borrower or the Servicer against amounts owing by the Borrower
or the Servicer hereunder (even if contingent or unmatured); provided that such
Credit Party shall notify the Borrower or the Servicer, as applicable, promptly
following such setoff. SECTION 13.17. Severability. Any provisions of this
Agreement which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. SECTION 13.18.
Mutual Negotiations. This Agreement and the other Transaction Documents are the
product of mutual negotiations by the parties thereto and their counsel, and no
party shall be deemed the draftsperson of this Agreement or any other
Transaction Document or any provision hereof or thereof or to have provided the
same. Accordingly, in the event of any inconsistency or ambiguity of any
provision of this Agreement or any other Transaction 104 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118110.jpg]
Document, such inconsistency or ambiguity shall not be interpreted against any
party because of such party’s involvement in the drafting thereof. SECTION
13.19. Captions and Cross References. The various captions (including the table
of contents) in this Agreement are provided solely for convenience of reference
and shall not affect the meaning or interpretation of any provision of this
Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Schedule or Exhibit are to such Section Schedule or Exhibit to this
Agreement, as the case may be, and references in any Section, subsection, or
clause to any subsection, clause or subclause are to such subsection, clause or
subclause of such Section, subsection or clause. [Signature Pages Follow] 105
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118111.jpg]




--------------------------------------------------------------------------------



 
[pncrfa83118112.jpg]




--------------------------------------------------------------------------------



 
[pncrfa83118113.jpg]




--------------------------------------------------------------------------------



 
[pncrfa83118114.jpg]




--------------------------------------------------------------------------------



 
[pncrfa83118115.jpg]
EXHIBIT A Form of Loan Request [Letterhead of Borrower] [Date] [Administrative
Agent] [Group Agents] Re: Loan Request Ladies and Gentlemen: Reference is hereby
made to that certain Receivables Financing Agreement, dated as of August 31,
2018 among AIT Receivables LLC (the “Borrower”), Applied Industrial
Technologies, Inc., as Servicer (the “Servicer”), the Lenders party thereto, the
Group Agents party thereto, PNC Bank, National Association, as Administrative
Agent (in such capacity, the “Administrative Agent”) and PNC Capital Markets
LLC, as Structuring Agent (the “Structuring Agent”) (as amended, supplemented or
otherwise modified from time to time, the “Agreement”). Capitalized terms used
in this Loan Request and not otherwise defined herein shall have the meanings
assigned thereto in the Agreement. This letter constitutes a Loan Request
pursuant to Section 2.02(a) of the Agreement. The Borrower hereby request a Loan
in the amount of [$_______] to be made on [_____, 20__] (of which $[___] will be
funded by the PNC Group [and $[___] will be funded by the [___] Group]. The
proceeds of such Loan should be deposited to [Account number], at [Name, Address
and ABA Number of Bank]. After giving effect to such Loan, the Aggregate Capital
will be [$_______]. The Borrower hereby represents and warrants as of the date
hereof, and after giving effect to such Credit Extension, as follows: (i) the
representations and warranties of the Borrower and the Servicer contained in
Sections 6.01 and 6.02 of the Agreement are true and correct in all material
respects (unless such representations and warranties contain a materiality
qualifier, in which case such representations and warranties shall be true and
correct as made) on and as of the date of such Credit Extension as though made
on and as of such date unless such representations and warranties by their terms
refer to an earlier date, in which case they shall be true and correct in all
material respects (unless such representations and warranties contain a
materiality qualifier, in which case such representations and warranties shall
be true and correct as made) on and as of such earlier date; Exhibit A-1



--------------------------------------------------------------------------------



 
[pncrfa83118116.jpg]
(ii) no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from such Credit Extension; (iii) no Borrowing Base Deficit exists or would
exist after giving effect to such Credit Extension; (iv) the Aggregate Capital
will not exceed the Facility Limit; (v) the sum of (A) the Capital of the
applicable Lender, plus (B) the aggregate outstanding Capital of each other
Lender in its Group, would not exceed the Group Commitment of such Lender’s
Group; (vi) if the applicable Lender is a Committed Lender, the aggregate
outstanding Capital of such Committed Lender would not exceed its Commitment;
(vii) the Aggregate Capital would not exceed the Borrowing Base at such time;
and (viii) the Termination Date has not occurred. Exhibit A-2 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118117.jpg]
IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written. Very truly yours, AIT
RECEIVABLES LLC By: ____________________________________ Name:
_________________________________ Title: __________________________________
Exhibit A-3 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118118.jpg]
EXHIBIT B Form of Reduction Notice [LETTERHEAD OF BORROWER] [Date]
[Administrative Agent] [Group Agents] Re: Reduction Notice Ladies and Gentlemen:
Reference is hereby made to that certain Receivables Financing Agreement, dated
as of August 31, 2018 among AIT Receivables LLC (the “Borrower”), Applied
Industrial Technologies, Inc., as Servicer (the “Servicer”), the Lenders party
thereto, the Group Agents party thereto, PNC Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”) and PNC
Capital Markets LLC, as Structuring Agent (the “Structuring Agent”) (as amended,
supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used in this Reduction Notice and not otherwise defined herein
shall have the meanings assigned thereto in the Agreement. This letter
constitutes a Reduction Notice pursuant to Section 2.02(d) of the Agreement. The
Borrower hereby notifies the Administrative Agent and the Lenders that it shall
prepay the outstanding Capital of the Lenders in the amount of [$_______] to be
made on [_____, 201_]. After giving effect to such prepayment, the Aggregate
Capital will be [$_______]. The Borrower hereby represents and warrants as of
the date hereof, and after giving effect to such reduction, as follows: (i) the
representations and warranties of the Borrower and the Servicer contained in
Sections 6.01 and 6.02 of the Agreement are true and correct in all material
respects (unless such representations and warranties contain a materiality
qualifier, in which case such representations and warranties shall be true and
correct as made) on and as of the date of such prepayment as though made on and
as of such date unless such representations and warranties by their terms refer
to an earlier date, in which case they shall be true and correct in all material
respects (unless such representations and warranties contain a materiality
qualifier, in which case such representations and warranties shall be true and
correct as made) on and as of such earlier date; (ii) no Event of Default or
Unmatured Event of Default has occurred and is continuing, and no Event of
Default or Unmatured Event of Default would result from such prepayment; Exhibit
B-1



--------------------------------------------------------------------------------



 
[pncrfa83118119.jpg]
(iii) no Borrowing Base Deficit exists or would exist after giving effect to
such prepayment; (iv) the Aggregate Capital would not equal an amount less than
the Minimum Funding Threshold; and (v) the Termination Date has not occurred.
Exhibit B-2 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118120.jpg]
IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written. Very truly yours, AIT
RECEIVABLES LLC By: ____________________________________ Name:
_________________________________ Title: __________________________________
Exhibit B-3 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118121.jpg]
EXHIBIT C Form of Assignment and Acceptance Agreement Dated as of ___________,
20__ Section 1. Commitment assigned: $[_____] Assignor’s remaining Commitment:
$[_____] Capital allocable to Commitment assigned: $[_____] Assignor’s remaining
Capital: $[_____] Interest (if any) allocable to Capital assigned: $[_____]
Interest (if any) allocable to Assignor’s remaining Capital: $[_____] Section 2.
Effective Date of this Assignment and Acceptance Agreement: [__________] Upon
execution and delivery of this Assignment and Acceptance Agreement by the
assignee and the assignor and the satisfaction of the other conditions to
assignment specified in Section 13.03(b) of the Agreement (as defined below),
from and after the effective date specified above, the assignee shall become a
party to, and, to the extent of the rights and obligations thereunder being
assigned to it pursuant to this Assignment and Acceptance Agreement, shall have
the rights and obligations of a Committed Lender under that certain Receivables
Financing Agreement, dated as of August 31, 2018 among AIT Receivables LLC (the
“Borrower”), Applied Industrial Technologies, Inc., as Servicer (the
“Servicer”), the Lenders party thereto, the Group Agents party thereto, PNC
Bank, National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”) and PNC Capital Markets LLC, as Structuring Agent (the
“Structuring Agent”) (as amended, supplemented or otherwise modified from time
to time, the “Agreement”). (Signature Pages Follow) Exhibit C-1



--------------------------------------------------------------------------------



 
[pncrfa83118122.jpg]
ASSIGNOR: [_________] By: Name: Title ASSIGNEE: [_________] By: Name: Title:
[Address] Accepted as of date first above written: PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent By: Name: Title: AIT RECEIVABLES LLC, as
Borrower By: Name: Title: Exhibit C-2 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118123.jpg]
EXHIBIT D Form of Assumption Agreement THIS ASSUMPTION AGREEMENT (this
“Agreement”), dated as of [______ __, ____], is among ____________________ (the
“Borrower”), [________], as conduit lender (the “[_____] Conduit Lender”),
[________], as the Related Committed Lender (the “[______] Committed Lender” and
together with the Conduit Lender, the “[_____] Lenders”), and [________], as
group agent for the [_____] Lenders (the “[______] Group Agent” and together
with the [_____] Lenders, the “[_______] Group”). BACKGROUND The Borrower and
various others are parties to a certain Receivables Financing Agreement, dated
as of August 31, 2018 (as amended through the date hereof and as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Receivables Financing Agreement”). Capitalized terms used and not
otherwise defined herein have the respective meaning assigned to such terms in
the Receivables Financing Agreement. NOW, THEREFORE, the parties hereto hereby
agree as follows: SECTION 1. This letter constitutes an Assumption Agreement
pursuant to Section 13.03(i) of the Receivables Financing Agreement. The
Borrower desires [the [_____] Lenders] [the [______] Committed Lender] to
[become a Group] [increase its existing Commitment] under the Receivables
Financing Agreement, and upon the terms and subject to the conditions set forth
in the Receivables Financing Agreement, the [the [_____] Lenders] [the [______]
Committed Lender] agree[s] to [become Lenders within a Group thereunder]
[increase its Commitment to the amount set forth as its “Commitment” under the
signature of such [______] Committed Lender hereto]. The Borrower hereby
represents and warrants to the [the [_____] Lenders] [the [______] Committed
Lender] [and the [_________] Group Agent] as of the date hereof, as follows: (i)
the representations and warranties of the Borrower contained in Section 6.01 of
the Receivables Financing Agreement are true and correct on and as of such date
as though made on and as of such date; (ii) no Event of Default or Unmatured
Event of Default has occurred and is continuing, or would result from the
assumption contemplated hereby; and (iii) the Termination Date shall not have
occurred. SECTION 2. Upon execution and delivery of this Agreement by the
Borrower and [each member of the [______] Group] [the [_____] Lenders] [the
[______] Committed Lender], satisfaction of the other conditions with respect to
the addition of a Group specified in Section 13.03(i) of the Receivables
Financing Agreement (including the written consent of the Administrative Agent
and the Majority Group Agents) and receipt by the Administrative Agent Exhibit
D-1



--------------------------------------------------------------------------------



 
[pncrfa83118124.jpg]
of counterparts of this Agreement (whether by facsimile or otherwise) executed
by each of the parties hereto, [the [_____] Lenders shall become a party to, and
have the rights and obligations of Lenders under, the Receivables Financing
Agreement and the “Commitment” with respect to the Committed Lenders in such
Group as shall be as set forth under the signature of each such Committed Lender
hereto] [the [______] Committed Lender shall increase its Commitment to the
amount set forth as the “Commitment” under the signature of the [______]
Committed Lender hereto]. SECTION 3. Each party hereto hereby covenants and
agrees that it will not institute against, or join any other Person in
instituting against, any Conduit Lender, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or other proceeding under any
federal or state bankruptcy or similar law, for one year and one day after the
latest maturing commercial paper notes or other senior indebtedness issued by
such Conduit Lender is paid in full. The covenant contained in this paragraph
shall survive any termination of the Receivables Financing Agreement. SECTION 4.
THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF). This Agreement may not be amended or supplemented except pursuant to a
writing signed be each of the parties hereto and may not be waived except
pursuant to a writing signed by the party to be charged. This Agreement may be
executed in counterparts, and by the different parties on different
counterparts, each of which shall constitute an original, but all together shall
constitute one and the same agreement. (Signature Pages Follow) Exhibit D-2
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118125.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written. [___________], as a
Conduit Lender By: ________________________________________ Name Printed:
_______________________________ Title: [Address] [___________], as a Committed
Lender By: ________________________________________ Name Printed:
_______________________________ Title: [Address] [Commitment] [_____________],
as Group Agent for [_________] By: ________________________________________ Name
Printed: _______________________________ Title: [Address] Exhibit D-3
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118126.jpg]
AIT RECEIVABLES LLC, as Borrower By: _________________________________ Name
Printed: ________________________ Title: _______________________________ Exhibit
D-4 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118127.jpg]
EXHIBIT E Credit and Collection Procedures (On File with the Administrative
Agent) Exhibit E-1



--------------------------------------------------------------------------------



 
[pncrfa83118128.jpg]
EXHIBIT F Form of Information Package (On File with the Administrative Agent)
Exhibit F-1 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118129.jpg]
EXHIBIT G Form of Compliance Certificate To: PNC Bank, National Association, as
Administrative Agent This Compliance Certificate is furnished pursuant to that
certain Receivables Financing Agreement, dated as of August 31, 2018 among AIT
Receivables LLC (the “Borrower”), Applied Industrial Technologies, Inc., as
Servicer (the “Servicer”), the Lenders party thereto, the Group Agents party
thereto, PNC Bank, National Association, as Administrative Agent (in such
capacity, the “Administrative Agent”) and PNC Capital Markets LLC, as
Structuring Agent (the “Structuring Agent”) (as amended, supplemented or
otherwise modified from time to time, the “Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to them
in the Agreement. THE UNDERSIGNED HEREBY CERTIFIES THAT: 1. I am the duly
elected ________________of the Servicer. 2. I have reviewed the terms of the
Agreement and each of the other Transaction Documents and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and condition of the Borrower during the accounting period covered by the
attached financial statements. 3. The examinations described in paragraph 2
above did not disclose, and I have no knowledge of, the existence of any
condition or event which constitutes an Event of Default or an Unmatured Event
of Default, as each such term is defined under the Agreement, during or at the
end of the accounting period covered by the attached financial statements or as
of the date of this Certificate[, except as set forth in paragraph 5 below]. 4.
Schedule I attached hereto sets forth financial statements of the Parent and its
Subsidiaries for the period referenced on such Schedule I. [5. Described below
are the exceptions, if any, to paragraph 3 above by listing, in detail, the
nature of the condition or event, the period during which it has existed and the
action which Borrower has taken, is taking, or proposes to take with respect to
each such condition or event:] Exhibit G-1



--------------------------------------------------------------------------------



 
[pncrfa83118130.jpg]
The foregoing certifications are made and delivered this ______ day of
___________________, 20___. [_________] By: Name: Title: Exhibit G-2
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118131.jpg]
SCHEDULE I TO COMPLIANCE CERTIFICATE A. Schedule of Compliance as of
___________________, 20__ with Section 7.02(b)(i) of the Agreement. Unless
otherwise defined herein, the terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement. This schedule relates to the month
ended: __________________. B. The following financial statements of the Parent
and its Subsidiaries for the period ending on ______________, 20__, are attached
hereto: Exhibit G-3 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118132.jpg]
EXHIBIT H Closing Memorandum (On File with the Administrative Agent) Exhibit H-1
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118133.jpg]
EXHIBIT I Form of Interim Report (On File with the Administrative Agent) Exhibit
I-1



--------------------------------------------------------------------------------



 
[pncrfa83118134.jpg]
SCHEDULE I Commitments PNC Group Party Capacity Maximum Commitment PNC Committed
Lender $125,000,000 PNC Group Agent N/A Regions Group Party Capacity Maximum
Commitment Regions Bank Committed Lender $50,000,000 Regions Bank Group Agent
N/A Schedule I-1



--------------------------------------------------------------------------------



 
[pncrfa83118135.jpg]
SCHEDULE II Lock-Boxes, Collection Accounts and Collection Account Banks (On
File with the Administrative Agent) Schedule II-1



--------------------------------------------------------------------------------



 
[pncrfa83118136.jpg]
SCHEDULE III Notice Addresses (A) in the case of the Borrower, at the following
address: AIT Receivables LLC One Applied Plaza, MS-4 Cleveland, Ohio 44115
Attention: Shaun McElhannon, CTP Telephone: (216) 426-4887 Facsimile: (216)
426-4826 Email: smcelhannon@applied.com (B) in the case of the Servicer, at the
following address: Applied Industrial Technologies, Inc. One Applied Plaza,
MS-56 Cleveland, Ohio 44115 Attention: Fred D. Bauer, Esq. Telephone: (216)
426-4000 Facsimile: (216) 426-4826 Email: fbauer@applied.com (C) in the case of
PNC or the Administrative Agent, at the following address: PNC Bank, National
Association 300 Fifth Avenue Pittsburgh, PA 15222 Attention: Robyn Reeher
Telephone: (412) 768-3090 Facsimile: (412) 762-9184 Email: robyn.reeher@pnc.com
(D) in the case of Regions Bank, at the following address: Regions Bank 1180
West Peachtree Street NW, Suite 1000 Atlanta, GA 30309 Attention: Cecil Noble
Telephone: (404) 221-4571 Email: cecil.noble@regions.com;
regionsbusinesscapital@regions.com (E) in the case of any other Person, at the
address for such Person specified in the other Transaction Documents; in each
case, or at such other address as shall be designated by such Person in a
written notice to the other parties to this Agreement. Schedule III-1
107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118137.jpg]
SCHEDULE IV Excluded Obligors (On File with the Administrative Agent) Schedule
IV-1 107601465\V-7



--------------------------------------------------------------------------------



 
[pncrfa83118138.jpg]
SCHEDULE V Subject Originators (On File with the Administrative Agent) Schedule
V-1 107601465\V-7



--------------------------------------------------------------------------------



 